Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, a French weekly paper, Marianne , has just announced that the members of the Committee of Independent Experts appointed by Parliament and the Commission are to receive 29 200 euros per month, which is 191 000 French francs.
As this committee was set up under the auspices of Parliament, it is important to check that this information is correct. If it is not accurate, what are the true figures that should be passed on to the taxpayers in the various Member States? Which budget article do the corresponding amounts come from?
I should like to know whether this information is indeed accurate, particularly as regards the members of the Committee of Independent Experts who already receive an allowance from the Community budget. I should like to know whether, in these cases, the above sum will be added to their allowance or not.
Ladies and gentlemen, we cannot discuss here each and every newspaper article that is published. A decision has been taken by the Bureau. That can be made available to you, and the matter can then be discussed at the appropriate level. The plenary is not the right place for that, however.
Madam President, last night I wished to go through the amendments to the Philippe Martin report but they were not available in English. Although I have a whole stack in German, I would prefer them in my own language. As this is a very important and technical report, could you please make sure that they are available so that everybody has the chance to go through them carefully in their own language before the vote on Thursday.
Thank you for pointing that out. We shall ensure that everything is available in good time.
Madam President, can I ask whether, in view of recent political developments in France, the Conference of Presidents will put the issue of Rule 31 on the agenda and consider, in the interests of order in the Chamber, separating Mr Mégret's runt faction of the Front Nationale from Mr Le Pen's 'diva' group. Secondly, turning to Mr Fabre-Aubrespy, I suspect the newspaper he is reading is very similar to the ones we have in the United Kingdom where they say the only thing you can believe is the date.
Madam President, I do apologise. Yesterday it was my privilege and pleasure to be permitted two minutes' speaking time in this House. It was obviously out of excitement at this great event that I forgot to sign the register. I was definitely present.
Yes of course, that was demonstrated by the fact that you spoke.
Madam President, I rise for the same reason as the previous speaker. My name does not appear to be on the list, even though I was here in Parliament yesterday from 10.30 a.m.
We take note of that, and it will be checked.
Madam President, I just wish to point out that I was here yesterday. I would therefore like to have my presence recorded, even though I forgot to sign in.
Ladies and gentlemen, it is a good thing that the details of Members' attendance are corrected. As long as there are just one or two cases, that is all well and good, but when there are ten or twenty, things become difficult. I would ask you to ensure that you all sign the register.
The Minutes were approved
There was clearly a misunderstanding yesterday, when it was said that the recommendation by Mr Fitzsimons would not be put to the vote until Wednesday. That is wrong. This item has been correctly placed on the agenda and will be put to the vote at 12 noon today. The deadline expires today, so if we do not vote, we shall miss the opportunity to deliver our opinion. The vote must take place today. I simply wished to make that clear to the House.
Madam President, I quite understand and you are perfectly correct. However, I would draw your attention to the fact that the amendments to the Fitzsimons report were not yet available this morning.
That will also have to be looked into. We shall investigate the matter.
Taxation of energy products
The next item is the report (A4-0015/99) by Mr Cox, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Directive on restructuring the Community framework for the taxation of energy products (COM(97)0030 - C4-0155/97-97/0111(CNS)).
Madam President, in its proposal to extend and deepen the base of energy taxation the Commission will have the support of Parliament. The energy tax directive is timely in terms of our commitments to reduce global warming and is desirable as a means of promoting greater energy efficiency and encouraging a lower energy intensity per unit of output; furthermore, it is necessary to explore new tax bases if we are ever to tackle successfully the structural difficulty in too many of our States of lowering non-wage labour costs in societies suffering unacceptably high rates of unemployment.
We in Parliament will say 'yes' to new taxes but 'no' to more taxes. Regrettably Parliament cannot insist in law on fiscal neutrality, but it does so as a matter of political conviction. Member States and the Council will betray the wider public purpose of this proposal if they fail to use the extra revenue from energy tax to offset excessive non-wage, tax-driven labour costs. We insist on such a trade-off because, to reiterate the point, this Parliament wants new tax but not more tax.
The Commission proposes an extension of the excise tax regime on hydrocarbons to a much more comprehensive tax base, including sectors that have heretofore been excluded in some or all of the Member States - sectors such as coal, gas, electricity and home-heating oil. Parliament supports this as commendable, yet no sooner is this tax base definition established in the Commission proposal, than, through a complex series of total or partial exemptions, total or partial refunds, which variously are mandatory or optional, the Commission proposes a form of tax governance based more on exceptions than on rules. This, in our view, is a bad legislative proposal because it is too complex. It lacks the characteristics of good tax law, which should be simple to understand, easy to collect, predictable in its statutory implications and difficult to evade.
I should say that some colleagues confuse this proposal with the CO2 tax. This is not a CO2 tax directive. The Commission services, and ultimately the College of Commissioners, have submitted to Parliament a proposal which, we believe, reflects too many of the priorities of the lobbyists with which they have dealt and too little concern for the wider public interest.
In first studying the proposal, I recalled the rather unkind remark about a recent presidency in the United States, which likened the behaviour of the President to a cushion which, it was reported, always bore the marks of the last arse to sit on it. In some respects, the exceptionalism in this document appears to me to reflect that kind of logic. This is the kind of legislative proposal that has to stop. My report proposes radical surgery to remove the glut of exemptions but still proposes the retention of green exceptions.
On tax deepening, we believe the Commission has opted for an unnecessarily complex formula. We propose starting with the Commission's Year 2000 tax rate proposals and then applying an accelerator formula, subject to five-year review, but which would stay in place pending the outcome of the review. It has the advantage of clarity and certainty and avoids the endless institutional complications of the alternative proposed to us.
There remains the outstanding difficulty about firms and sectors whose costs may dramatically increase to the point where their competitive position could be destroyed. We do not ignore this issue: we propose a form of constrained subsidiarity, where such firms or sectors can seek relief provided there are extenuating circumstances, but where they must pass a wider EU test for objectivity so that they do not violate the rules of fair competition or the rules related to state aids.
I also propose an additional amendment at this stage that sectors where this is systematic should potentially be subject to a Commission-approved block exemption or refund.
In summary, the European Parliament will support new energy and ecotaxes, but does not support more taxes. We demand fiscal neutrality of the states. We insist on lowering labour taxes as the counterpart of this tax. We want a simpler and more certain tax-based definition than that proposed by the Commission. We want a more predictable base-deepening formula for determining the evolution of tax rates. We want competitive handicap to be addressed where it is a genuine problem but not to be used as an excuse for going soft on necessary change. I commend the report to the House.
Madam President, Commissioner, the Committee on Research, Technological Development and Energy is well aware of the fact that we should be working towards tax harmonisation and that, as Mr Cox pointed out, what is needed in Europe is new tax not more tax.
It should be borne in mind, however, that we are currently implementing the directive liberalising the electricity and gas markets whose main objective is to bring down energy prices. Progress is in fact being made. I am most familiar with the situation in my own country, Spain, where electricity prices have fallen by 11 %. Other countries have not moved as quickly. The directives are being implemented and liberalisation of the electricity markets is beginning to take place. I feel we would be trying to do too many things at once if we placed an additional tax burden on energy at the moment.
Consequently, we do agree that in the future direct taxation should be replaced by indirect taxation and that energy should be taxed, provided there is genuine fiscal neutrality and that such a move does not result in increased costs for businesses.
The current situation means that we must become more competitive. As you are well aware, Commissioner, energy is very cheap in the United States. In Europe, taxes constitute the major part of the cost of energy and hydrocarbons are a good example of this. In France and Belgium, for instance, taxes on transport are very high, whereas in other countries such as Spain they are considerably lower.
Within the Union, we need to legislate for all 15 countries and that is not an easy task. We must begin to liberalise the gas and electricity markets and we must become more competitive and implement countless regulations on the environment which businesses must then comply with. This week, for instance, we shall be considering the directive on water. Industry will be very much affected by this directive, and will have to make substantial investments. We shall also consider directives on waste. In our view, Commissioner, we must allow some breathing space before implementing this directive. We do agree with the spirit of the directive, but we do not think the timing is right.
There should be no more discussion on CO2 . It is certainly true that if the cost of energy rises, it will be used more efficiently and less will be used. However, this calls for considerable investment. Emissions of CO2 and other pollutants will certainly be reduced.
We are not going to support Mr Cox's report. The directive you are proposing, Commissioner, is indeed complex and full of exceptions, but Mr Cox's document, as approved by the Committee on Economic and Monetary Affairs and Industrial Policy, is far more radical and is also impossible to implement as it would do away with all grants and subsidies.
We will vote against Amendments Nos 13, 14, 15, 16 and perhaps also against others. If they are approved by the House, we will vote against the report. What is currently consultation may in the future become codecision. Whatever the outcome, it would be advisable to postpone this directive for a while.
Madam President, may I say what a pleasure it is to be speaking to the House on this subject. I would also like to add that I failed, because I must have been distracted, to sign the register yesterday.
I wish to endorse absolutely what the rapporteur has said. I want to speak on my own opinion on behalf of the Environment Committee in which the amendments were unanimously adopted by all members from all groups. The aim of those amendments is to indicate that while Mr Monti's proposals would be good, a green version of Mr Monti's proposals would be better. So our view is 'brown Monti good, green Monti very, very good'. However, I suspect that the Council will not have the wisdom either to take up Mr Monti's brown proposals or even any green version of Mr Monti that we choose to recommend to it. I believe that when you discuss harmonising taxation, you are talking not just about the technicalities of harmonising taxes but how you use them, and - it seems to me - the Council will miss a huge opportunity if it does not pick up the Monti proposals. It should remember what it has been saying about Kyoto and Buenos Aires and use this as an opportunity to influence the way in which energy is used in our Community.
As a consequence of my own stupidity, it may be that the Spencer report on CO2 Energy Tax, for which I have been hereditary rapporteur for nearly ten years, will not reach Parliament in my time. It is being held in committee and I strongly recommend to Parliament that it remain held in committee. I believe that the Commission and the Council will have to come back to a CO2 Energy Tax because that is one of the ways of making a real difference. I recommend that future Parliaments hold that report in committee and, if I might be a bit mischievous, perhaps leave the words Spencer on it, not for me but - since climate change is a long-term issue - maybe for my daughters' time in this Parliament.
Madam President, the Group of the Party of European Socialists supports both the Monti proposal and the proposal in the report, because on many points the latter has some practical suggestions to make which are better geared to the aim of changing tack on tax. In this respect, it should be emphasised that neither the original proposal for a directive, nor the proposal as amended by the European Parliament, can be anything other than a first step towards ecological tax reform, even though I have to agree with Mr Spencer that the proposal itself does not actually provide for a green energy tax. That is why my group also supports amending the Cox report, so that we at least make it obligatory for the Member States of the European Union not to levy taxes on electricity and other products derived from renewable sources of energy.
I believe that this proposal, which rightly seeks to tax energy so that the tax burden on labour can be eased - as already foreseen in the Delors White Paper of 1993 - improves the directive in this regard, also making it greener. I do not think that this has an adverse effect on the system; I believe it is necessary. I know that this directive is intended to make the internal market function more effectively, and to eliminate anything that interferes with it, including in the country of consumption, but we also need to bear in mind that in 1920, when the former economist, Mr Pigou, first developed the whole idea of using taxes to help to save resources, he also brought about a change in the nature of our debates by choosing this approach.
It is also important for the proposal for a directive to emphasise fiscal neutrality. In this respect, when it comes to implementation, efforts must be made in the Member States to ease the tax burden on labour so that the effects on employment really can come into play too. The energy tax - and this needs to be emphasised - is not an ecotax. I believe that there is actually an urgent need for us to reopen the unfortunate discussions and debates which we held at European level after Rio and Kyoto, and which yielded no results. Since then, I believe that many Member States have gone further than the proposal for a directive does.
I also think it would be a good idea for European countries to learn from one another, and I would very much welcome any moves by companies which are heavy consumers of energy - and to whom a rebate will definitely have to be granted - to adopt a practice which has been so successful in Denmark, and to submit to an energy audit.
Madam President, this directive was devised to meet a triple objective, and is therefore difficult to analyse. Difficulties have also arisen in the drafting of Mr Cox's report. On the one hand, the directive aims at fiscal harmonisation to improve the operation of the market. On the other, it seeks to meet an economic target: replacing labour taxes with energy taxes. In addition, it also has an ecological purpose. Combining three objectives in a single directive is bound to prove complicated. I feel that in his report, Mr Cox, the rapporteur, has attempted to lighten this heavy burden somewhat, and to reduce the scope of the triple objective a little. Preparing a Union-wide harmonising directive on as complex a matter as energy is certainly a complicated business.
I believe that the Commission's initial approach was wise, because the problem calls for countless exceptions to the general rule. There is no other way of dealing with the situation. On this point, our group differs from Mr Cox's approach. The fact of the matter is that when it comes to drafting fiscal regulations, exceptions are the rule, as existing regulations will prove. I therefore find it hard to understand why in this case the exceptions we feel are essential in order to safeguard the competitiveness of the European Union's system of production cannot be accepted.
Consequently, as Mrs Estevan Bolea has already said, if the rapporteur's position on the deletion of a series of amendments, that is, Amendments Nos 13, 14 and 15, remains unchanged, we will vote against the report. We earnestly believe that to deal with this issue appropriately, and in view of the difficulties involved, the whole range of exceptions envisaged by the Commission, along with others which are bound to arise, ought to be included and analysed in depth.
Madam President, on behalf of the Liberal Group, I should like to express our support for Mr Cox's report. This report contains a range of improvements to the Commission's proposal for a directive and represents a timely and appropriate response at European Union level to three fundamental challenges.
The first of these involves strengthening the internal market. The proposed fiscal harmonisation aims to do away with current imbalances.
The second is to ensure that the European internal market becomes more competitive at international level. Clearly, if better fiscal harmonisation becomes a reality, as the application of this tax sets out to achieve, it will be possible to do away with labour costs or lower them without reducing the level of fiscal income at Union and Member State level. As a result, the European Union as a whole will introduce an element of competitiveness into the cost structure on the international market.
The third challenge is also important, although I am aware that there have been some criticisms in this respect. An appropriate environmental policy will contribute to sustainable development, which is one of the European Union's main aims. As we see it, Mr Cox's report will allow these three challenges to be met, whilst allowing the Member States considerable leeway to adapt this directive, provided that there are no negative consequences for the level of competitiveness nor for the achievement of the European internal market, which is one of the Union's main aims.
Madam President, with reference to the Commission's draft directive and Mr Cox's report I have three comments to make.
First, nobody can disagree with the need to protect the environment from energy product emissions. However, what we really need is positive intervention in favour of renewable forms of energy, in favour of the modernisation of plant and production methods in order to ensure that our energies are more environmentally friendly. We do not need indirect tax-raising measures which will have a serious impact on people's incomes.
Secondly, the level of taxation of energy products of all kinds which is being proposed here will, we feel, lead in some cases to a very significant rise in prices, which could be as much as 9 % or even 11 %. In a period of severe financial constraints within the framework of economic and monetary union, this will put increased pressure on the living standards and conditions of the public at large.
Thirdly, Madam President, we would like to express yet again our deep concern at the proposed substitution of social contributions made to the social security system, the so-called 'employment tax', by the so-called 'energy tax'. Such substitution would not only not lead to an increase in social security funds, but would actually permit governments to privatise these funds, which would have severe repercussions on the entire social security system.
Madam President, our colleague, Mr Cox, has done some excellent work on the Commission's proposal. I would also like to thank Tom Spencer for the work he has done for years now in this House in connection with the CO2 tax proposal. The Green Group fully agrees with Mr Spencer that we must preserve this proposal for a CO2 tax. We must not reject it, as it contains more elements which would influence environmental behaviour than Mr Monti's proposal which we are now discussing.
Mr Cox really has made this proposal of Mr Monti's 'greener'. It now contains clear justifications for exemptions, and these exemptions have indeed to be justified from the environmental point of view. Furthermore, his explanation of how industry could receive energy tax relief is extremely clear. He suggests that industry must be able to justify this relief for reasons of competitiveness, and everything should then proceed under the eye of the Commission.
Mr Cox's report proposes taking as a starting point the tax base in the year 2000, which would then be increased by 2 % above inflation every year for a period of five years. Ladies and gentlemen, this is a very modest increase. If we wish to move in the direction of environmental sustainability, we would do well to consider a slightly bolder approach. For this reason the Green Group have made a proposal for this annual index figure to read 4 % above inflation. The difference between Mr Cox's proposal and ours is that over five years his proposal would increase energy taxation by some 10 %, while ours would not increase it any more than 20 %. I therefore appeal to you all to consider this amendment by the Green Group.
Madam President, the June Movement supports minimum taxes on energy, but the money must remain in the national treasuries and not provide new revenue for the EU. We want the right to impose higher taxes on energy so that we can make savings and promote the switch to renewable energy. The June Movement also insists on representing those who have no voting rights, those who will come after us. We cannot simply squander the Earth's scarce resources. If the border between Denmark and Germany is abolished, people will go to Germany and buy cheap petrol and heating oil. The taxes will end up in the German Treasury instead of the Danish Treasury. We shall then be forced to lower our taxes and duties to the German level. There will then be less money in the public purse to finance support for education, early retirement and old age pensions. We have greater equality between people in Denmark than in Germany and the rest of the EU. The June Movement defends this Nordic welfare model, and that is why we vote for the highest possible minimum prices but, at the same time, we want to remain free to tax energy which is imported at lower prices, so that French nuclear power does not replace action to switch to renewable energy, solar energy and wind power. There are only guaranteed minimum prices for wind energy in three countries: Germany, Spain and Denmark. And it is here that we have most of the world's windmills. Solar energy and wind power must not be exchanged for nuclear power.
Madam President, the rapporteur has been successful in reaching a sensible compromise between the needs of the environment and the need to reduce the statutory charges on labour. This is an accomplished balancing act between the two main thrusts of our policy, which come into conflict with each other in the most fundamental of projects. At a time when combating the massive levels of unemployment is the main economic and social concern of European policy, and when we are all aware of the dangers of damaging the environment by using non-renewable forms of energy, the cautious but clear-cut approach outlined here seems to be the right way forward.
It is to be hoped that some of the amendments which make the report more obviously a green one, giving greater emphasis to the decisive role which renewable sources of energy will play here in the future and promoting their use, will be accepted. On the other hand, amendments such as Amendment No 13, which would bring huge losses for some branches of industry and cause jobs to be lost, should be rejected.
Madam President, Commissioner, ladies and gentlemen, I fully support Mr Cox's report. It makes the Commission proposal clearer and ensures that it will be effective. Nonetheless, I should like to take up two points which are mentioned in the Environment Committee's report. At this stage, I should also like to thank Mr Spencer, in particular, for his determined efforts on this matter and for his trusting cooperation.
The first point concerns the issue of renewable sources of energy. I believe that if we also want this tax reform to result in a change of direction, then we need to exempt renewables from this tax, because we should not make them subject to national competition. If one country says it will exempt them and another says it will not, then this issue will immediately be at the mercy of competition. That is why we should send out a clear signal based on Mr Cox's proposal - clear, efficient rules. I say: let us exempt renewables from this tax.
The second point relates to the sector currently responsible for the greatest increases in CO2 emissions, namely aviation. Last year, there was a 17 % increase in CO2 emissions. This sector is completely excluded because there are certain problems with levying this tax on kerosene. I would urge you, therefore, to accept Amendment No 29 and to say that we are bearing this in mind and that we instruct the Commission to propose an adequate solution so that this sector too can be included.
Madam President, this proposal to introduce harmonised minimum taxation of energy products is designed to please a lot of people. It aims to improve the environment, reduce labour costs and promote the optimum operation of the single market, while all the time of course avoiding any risk of jeopardising the competitive position of our industries. The proposal is no doubt based on good intentions, but both the proposal itself and its amended version lead me to question what its effects are likely to be in practice for labour-intensive companies, including many SMEs. If, out of a perfectly justifiable concern for the competitive position of energy-intensive companies, they are granted an exemption, refund or reduction in energy tax, on an individual basis or otherwise, I wonder whether this does not present a real risk that it will be mainly the labour-intensive companies which will find themselves paying the CO2 tax. If we assume that tax neutrality is not applied per operating unit but rather in a horizontal and more general manner, is there then not a real danger of shifting fiscal pressure from energy-intensive companies to labour-intensive companies? Would we not then, I wonder, be achieving the very opposite of what we set out to do, with small polluters paying relatively more than the large ones, and labour-intensive companies being harder hit than energy-intensive companies?
Commissioner, the SMEs are not very happy about this. There is not much support for this proposal in such circles, and I should like to have heard you say something to refute what I have just suggested. I should also like to know how you view the timing. When do you think the Council will take a decision on this?
Madam President, a good environment tax is a tax that can be avoided. It steers producer and consumer behaviour in a way that has a positive impact on the environment. The prime objective cannot be a fiscal one.
But there are certain issues that cannot be avoided. One is the northern view of this matter. The record for cold weather in Finland was exceeded this winter: minus fifty-four degrees. At the moment it is minus thirty in Helsinki, and more than forty degrees below zero in the north. Furthermore, I should like to point out that distances are very great in the north, and energy is required for purposes of mobility. My constituency measures a distance of 1 300 kilometres across. When I consider the two issues of the need for heating and the need for mobility, we must be eligible for exemptions and these exemptions must be made available for households too, as otherwise ordinary people living in remote areas will be paying for the very tax relief which this policy wants to grant to energy-intensive industry. It is being proposed that employers' contributions be reduced, but in our case those reductions would result from wrong intentions.
Because the European Union is so naturally diverse, it must be able to apply differing taxation systems. We accept a minimum standard, but EU regulation must end there.
Madam President, of course as a member of the Greens, I too - as Mr Spencer said - would have liked this to be an even greener proposal. However, as a Green, I can say that I regard this as an important, if tentative step, in fact only a first small step forward on taxation - or at least harmonisation - in this sector.
If I may, however, I shall also make two points: I think Mr Cox was right to say that renewables should be exempted, because of course this is also about triggering a turning-point in our energy policy. We all know that the future belongs to renewables, and that here too we need to set the right course.
I am also hoping, however, that the House will support our amendment seeking to exempt local public transport, because this too is a decisive point. If we want to contribute towards reducing CO2 emissions, then we need to cut the damaging numbers of private cars on the roads, which is of course one of the aims of this tax on consumption. But it is also necessary to create incentives for environmentally friendly local public transport.
We also believe that we should not continue to subsidise air traffic. There are other possibilities, such as a tax on CO2 emissions, which might exonerate us from the principle of unanimity, and which would also be compatible with international agreements. It is to be hoped, therefore, that the Commission will finally present an adequate proposal to us in March.
To sum up: we think that this is an important step in the right direction.
Madam President, over the last two decades labour in Europe has been taxed increasingly heavily. If this trend is reversed, which - the exception proving the rule - is what has happened in my country since 1994, the persistently high level of unemployment in the European Union can be substantially reduced. It is in this context that we must view the two taxation reports - the Cox and Pérez Royo reports - submitted to us today. The tax burden must be shifted from labour to the environment and capital income. The Cox report deals with excise tax on energy products. The main problem with the present legislation is that the tax base is very incomplete. A number of energy products, such as natural gas, coal and electricity have to date been exempt from excise duty. Other fuels which are normally taxed are granted exemption in the case of specific uses, such as kerosene for aviation or fuel for shipping or fishing.
A third problem is that the same fuels are taxed differently depending on their use. Fuels used for transport purposes are taxed more heavily than if used for heating. Fuels which are generally used by industry are also subject to a lower tax than fuels for consumer use. A final problem is that although the minimum taxation rates are harmonised at European level, this is at such a low level that it virtually ceases to have any meaning.
Of course the Cox report cannot be expected to deal with all these problems at once. This is legislation requiring a unanimous vote in the Council, which is usually a guarantee of inaction. But what the report does recommend - and we strongly support this - is extending the tax base to include coal, natural gas and electricity, scrapping some of the mandatory use exemptions and increasing and index-linking minimum rates. This indexing also includes the notion of an accelerator. Every year the tax must not only keep pace with inflation but increase by 2 % above the inflation rate.
Finally, the Cox report retains optional exemptions which the Member States are at liberty to grant, while nevertheless tightening up the conditions. All in all, this report is a major step in the right direction, not only in terms of shifting the tax burden but also in environmental terms, as many uses which were previously tax exempt will now be taxed for the first time. It is also clear that much more remains to be done in both these respects. The lower rates for energy products used by industry, for example, are totally indefensible from an environmental point of view as it is precisely these fuels which cause the most pollution.
Finally, the optional exemptions which the Member States can still apply are totally irrational in environmental terms. Nevertheless, this report is still very much needed, and it sends a strong signal to the Council about where Parliament stands on this issue - a necessary signal, as the Council does not seem to be strengthening the Commission proposals but rather undermining them to the point where they scarcely have any meaning at all. This is why I appeal to fellow party members in the European governments to put the need to shift the burden of taxation away from labour before national short-term interests. I believe this matter should be a test case in this respect.
Madam President, there can be few areas that call for such a dispassionate analysis as this one - energy taxation. We must make sure that the objectives claimed for it are attainable and that fairness and cohesion are not overlooked.
Just as with the initiative on the taxation of carbon dioxide emissions, once again it is being claimed that the targets are fiscal neutrality and the replacement of taxes on labour, thereby helping to create jobs. Apart from the obvious fact that any measure that changes production processes cannot be called neutral, another question is whether taxation penalising energy use will not discourage investment - by SMEs in particular - and thereby result in job losses. We also need to ask to what extent direct taxation will be replaced by a form of taxation that, if it succeeds, will discourage the use of energy and therefore will not bring in more revenue. In other words, there is a conflict between the parafiscal and fiscal aims - you cannot have your cake and eat it.
Another important question is how to avoid regressive taxation, given that poorer people spend proportionately more of their money on energy, and how we can prevent poorer countries from being penalised, as they lie on the outer edges of the continent, have less up-to-date equipment and face higher transport costs. This problem exists in the north, as Mr Seppänen said, but it is more serious in the south. It is especially unacceptable to penalise road transport when there is no proper alternative in the form of rail - something that should be given European Union support as a priority.
Let us take a look at the figures: in fuel tax, road tax and tolls, road users already pay twice as much as is spent on them, compared with just 56 % in the case of rail and 18 % for shipping. These taxes are equal to 2 % of the European Union's GDP.
I therefore call on you to support the amendment tabled by Mrs Esteban Bolea, from my group, to avoid discrimination between different forms of transport - not forgetting air transport, which is also responsible for pollution.
Madam President, the Commission's proposal relating to the taxation of energy products was accurately summed up by the Environment Committee in its opinion as a proposal to improve the functioning of the internal market. Now the rapporteur, Mr Cox, and the opinion from the other committee, as well as some of the amendments, have in fact turned this report into a 'green' proposal, setting us on the road to compliance with the agreements reached in Kyoto and Buenos Aires, as well as in the other conventions relating to the reduction of CO2 emissions. The introduction of tax credits for solar, wind and water power might also send a clear signal to industry when it is investing in energy, thereby facilitating the transition to renewable energy sources. I therefore regard this report as a first step in the right direction.
Furthermore, the recommendation that the Member States should achieve fiscal neutrality by lowering labour taxes and taxing energy instead - a so-called tax trade-off - immeasurably improves the proposal by pointing it in a totally 'green' direction. I would also urge you to support the amendment tabled by the Green Group.
Madam President, we should certainly be moving towards fiscal harmonisation in the energy sector. This will, however, be a difficult task in view of the existing differences amongst the 15 Member States and because we ought not to increase prices. That might mean losing competitiveness and employment, which is the exact opposite of what we are aiming at.
As it stands at the moment, this proposal involves increasing taxes and making the cost of transport dearer in the 'cohesion countries', that is, those countries that are located on the periphery of Europe and that, in fact, produce the least pollution.
Moreover, if the tax is extended to cover other energy products, the internal market will not be harmonised. Instead, competition amongst the various sources of energy will be distorted. For instance, coal - which is still our main indigenous source of energy and currently undergoing a technological revolution - will be heavily penalised.
Mr Cox's proposals present a somewhat contradictory situation. If the European energy-consuming industries that are currently making great efforts to save energy are exempted, our competitive edge will be lost. That technological effort would be penalised and competitiveness on the international field jeopardised. The steel sector is a good example of many of these industries. It competes both within the European Union and internationally, with energy as an important factor.
In light of this situation, we find it difficult to accept a number of unilateral proposals that were put forward. The Spanish Socialists will vote against Mr Cox's proposals and we hope agreement will be reached in Council. Nevertheless, I must stress the difficulty of the task because not only do the different arrangements for energy in the various countries need to be harmonised but also the very countries that are least responsible for the high level of pollution in Europe will be penalised.
Madam President, Commissioner, it is clear that this is a complex topic from the fact that this whole dossier has been in a protracted stalemate for some time now, and given the divergence of positions, this will be the case for longer still. Mr Cox's approach, basically to simplify the proposal, is of course commendable, but it does not meet with the approval of a majority of the Group of the European People's Party, as indeed has already been emphasised.
I believe that we have also already made it clear in the Committee on Economic and Monetary Affairs and Industrial Policy that we agree with Articles 13 and 15 in terms of the approach chosen by the Commission and presented to us here, and are not in favour of their deletion. The Commission's approach, to have the EU define the main exemptions and not the Member States, is the one that we favour, because we believe that if the Member States lay down the exceptions, then competition will become a major factor after all, because in fact no indication is given of the scale of the exceptions permitted. There will be a flood of control measures here.
We have heard - and indeed we know - that the focus is on the environment, but also on jobs. However, it is precisely the competitiveness of energy-intensive end products, such as steel, cement, aluminium and others, which is at stake here, and it is also from the point of view of competition from third countries that uniform rules should be adopted in the EU, as advocated by the Commission.
An increase in energy prices, as proposed by the Committee on Economic and Monetary Affairs and Industrial Policy, and in particular in Mr Cox's amendments, is something we oppose, because this of all things seems to us to be counter-productive from the point of view of employment.
Madam President, I too think that Mr Cox's proposal is very reasonable, and I am prepared to vote in favour of it. I should also like to thank Mr Spencer, who has, after all, kept the home fires burning for many years. Unfortunately, the fire will probably have to burn for even longer, because I suspect that the Council of Ministers will not reach an agreement. That is also illustrated even now by the very inconsistent picture here in the House. That is the real problem. In this respect, I think that the Commission proposal is sensible, because it does not in fact take the environment as a starting-point, but Article 99, and therefore the harmonisation of existing taxes. I think that is much more sensible; it brings us closer to our goal perhaps, simply because liberalising the markets means that we are compelled to harmonise the background conditions too. The fact that this also has an environmental side-effect is all to the good. Whether the Council appreciates that, I do not know; I suspect that there will be substantial difficulties there, but in any case I wish the German Presidency the best of luck with making further progress on this.
I have one more comment: paradoxically, it is actually industry which has had the greatest success in cutting its energy use in recent years, while private consumption and consumption in the transport sector have tended to increase. This is plain to see in the countries of Central Europe. In proportion to gross domestic product, energy consumption has fallen, in some cases dramatically, while the energy consumption of households and the transport sector has risen. If, therefore, we wish to have a device, an environmental device, for reducing energy consumption, we must, I am afraid, mainly target households and the transport sector and design a tax instrument in such a way that it particularly affects them. That is probably also why this tax is so unpopular. No party will win an election if it puts this at the centre of its campaign. Nevertheless, I see this as a long-term task which we have to set ourselves, and I should like to thank all those who are working on introducing these thoroughly unpopular, but reasonable measures.
Madam President, as a member of the Committee on Transport and Tourism, and as rapporteur on the Green Paper on the internalisation of external costs and the ensuing Commission White Paper on fair payment for infrastructure use, I am glad to have the opportunity in this debate to consider the complex subject of energy taxation from the point of view of one aspect of transport policy.
In its proposal for a directive to introduce a new framework for energy taxation, the Commission has made a proposal for road transport which the rapporteur, Mr Cox, obviously regards simply as one of the many confused exemptions which he wishes to remove from the draft directive. In Article 16 of its draft text, the Commission proposes that it should be possible for Member States to introduce tax reductions for road transport, if at the same time charges are imposed on a non-discriminatory basis which reflect infrastructure, environmental and congestion costs.
As you know, in the committees, my colleagues in the Group of the Party of European Socialists voted against the deletion of Article 16, and I should like to strongly urge all of you to do the same at the vote in plenary, because the provisions which the rapporteur wishes to delete from the draft directive form the starting-point for a new approach to European transport policy, for a transport policy which is environmentally friendly and efficient. The Commission was only being consistent when it integrated the concept of charging into the proposal on energy taxation, because this is in line with the proposals it made in its Green Paper and subsequently also in the White Paper.
As rapporteur, I agree with the principles contained in these documents, and that is why I should like to advise Parliament also to be consistent and to support this new departure for transport policy in the debate on energy taxation, particularly since we have already done so in the House in the context of our debate on the Green Paper. I would therefore urge you to make an efficient and sustainable transport policy a possibility in Europe and to vote in favour of Article 16 as it stands in the Commission proposal.
Madam President, ladies and gentlemen, Mrs Schmidbauer has hit the nail on the head: the fair payment model in the transport sector has shown us that we need to work on the essential points, which means that we should dispense with cross-subsidisation. Non-wage labour costs are a completely self-contained issue which needs attention. We need more competition there and we must see to it that we bring about significant reductions in these costs, and that personal responsibility plays a greater part in the system.
Energy taxation is a completely separate sector. As far as energy taxation is concerned, it is basically a question of bringing costs down to reasonable levels, so that we become more competitive internationally and create new jobs. Excessive price increases will simply result in job losses in the energy-intensive sectors, such as steel, and all the others with which we are so familiar. I must also stress that we cannot disregard the consumer. At the end of the day, it is consumers who create jobs, by deciding which products to buy and which services to use. We cannot force them into these decisions by adopting general regulations.
That is also why I think having a ceiling for energy-intensive companies is very important. It ought to ensure that those businesses which have already brought their technical facilities up to date - and have thus gone a long way towards bringing their energy consumption close to its theoretical minimum level - are given due recognition. We should reward those which are minimising their energy input. In this case, higher rates of energy tax will not bring any further significant reductions. In addition, and quite apart from the environmental argument, doubt has also been cast on the effect which this would have on easing the employment situation. Only competitive companies are in a position to meet these requirements. I am therefore in favour of a system which is not out of proportion, but which will actually be able to achieve the declared objectives.
Madam President, ladies and gentlemen, I am extremely grateful to Mr Cox for his clear and consistent report and for the conclusions he has reached in it. I am really glad that you are in full agreement with the grounds for this proposal and the way in which they have been put into effect.
The Commission has put a proposal to the Council, based on the need to modernise the Community system of taxing mineral oils, and extending this to cover all energy products. This has to be done to improve the functioning of the internal market. The measures proposed are actually designed to reduce the distortions caused by taxation that currently exist in this sector.
The Commission has also taken advantage of the opportunity which this proposal affords of both meeting its responsibility for reviewing the minimum rates of duty on mineral oils and responding to ECOFIN's request that it table new proposals now that, as you will be aware, the negotiations on the CO2 /energy tax have reached an impasse.
I have also to say to the House that we are seeing ever increasing concern - and that has been patently clear this morning - about the environmental effects of burning fossil fuels; and the Council's recent adoption, in response to the Kyoto Protocol, of the limits on polluting emissions to be achieved by the Union is a further example of this. Those objectives will not be easy to attain, but the fiscal measures - and Mr Spencer and a number of other honourable Members pointed this out - are one of the specific ways that can be used to achieve them. I am also grateful for the acknowledgement that has come from many sectors that this is a step in the right direction in environmental terms as well.
The Commission is able to accept Amendments Nos 1, 2, 4 and 5 and some parts of Amendments Nos 12 and 14, particularly those parts of Amendment No 14 that refer to renewable energies. However, we cannot agree to the proposal that we should move directly to the second stage, provided for in relation to the minimum rates, as early as January 2000, and then move on to annual increases equivalent to the rate of inflation plus 2 % for the five following years. Moreover, as regards removing the initial stage of increases in the minimum rates for which the date was initially set at 1 January 1998, it is worth pointing out that this deadline has long since passed. However, the discussions in the Council have shown that even the minimum rates caused problems for a number of Member States. Consequently, any increase in those rates is unacceptable.
The same applies to the proposal that the minimum rates could be increased annually on the basis of the rate of inflation, increased by 2 % for a period of five years. The Commission proposal limits the tax increases to the rate of inflation in an effort to meet half-way those Member States that would be compelled to introduce substantial tax increases simply in order to reach the minimum rate laid down. It is therefore unacceptable to compel the Member States to apply increases that are actually above the rate of inflation.
Moreover, we cannot agree to the removal of the bulk of the - compulsory or optional - exemptions and reductions that have been proposed for products that are not currently subject to taxation. Those exemptions and reductions were provided for very specific reasons: some are already reflected in the Community legislation currently in force, and others are needed to meet certain Community commitments arising out of international agreements. There is a final group considered vital to secure the competitiveness of the Community industries in relation to their third country competitors. Furthermore, I do not need to remind the House that this is an issue that requires unanimity.
Mrs Thyssen and other honourable Members have asked for information concerning the progress of this issue in the Council and the timetable for it. I can tell you that the relevant Council working group has been asked to submit to the ECOFIN Council meeting of 15 March a report that will then be referred to the Cologne European Council in June. And so we shall soon be able to see whether or not a political consensus is forming. I very much hope it is.
There is one point I should like to make in conclusion, Mr President. What we are dealing with here is fiscal coordination which meets the needs of the internal market and, in this instance, environmental needs, and which is also, as many of you have pointed out, a response to the need to shift the tax burden in such a way as to promote employment. There have been times in the course of recent European debates when a peculiar attitude has emerged: there has been a tendency to look back and to reflect on the earlier White Paper, as if no progress had been made since then towards achieving the kind of coordination we are talking about. In point of fact, the progress that has been made is now clear: this morning, we have the Cox report on energy, and the House will shortly be debating the Pérez Royo report on taxation of savings income. Meantime, the code of conduct to prevent harmful tax competition is being applied, and next week I shall be presenting to the Commission the proposal to allow those Member States that so wish to apply a reduced rate of VAT to labour-intensive services. And so, as you can see, the various elements of genuine progress towards fiscal coordination designed to encourage employment are under way; they all have the firm backing of this House, for which I am very grateful.
Thank you, Mr Monti.
The debate is closed.
The vote will take place at 11.30 a.m.
Taxation of savings income
The next item is the report (A4-0040/99) by Mr Pérez Royo, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Directive to ensure a minimum of effective taxation of savings income in the form of interest payments within the Community (COM(98)0295 - C4-0404/98-98/0193(CNS)).
Madam President, ladies and gentlemen, the proposal for a directive we have before us deals with a difficult issue. Any matters involving taxation are always difficult within the Union and, as you are well aware, they require unanimity within the Council.
Allow me to summarise the historical background to this proposal for a directive. It has been anticipated for more than 10 years. The present proposal arises, in fact, from the directive liberalising the movement of capital, approved in 1988 as part of the programme to set up the internal market.
The directive on liberalising the movement of capital created legal conditions which, in fact, expedited the operation of the internal market as far as placing capital was concerned. Yet this same directive also opened the door for fiscal competition amongst Member States which, in turn, tended to create the appropriate conditions to attract capital from other Member States.
This very directive liberalising the movement of capital therefore set out a clear timetable for the harmonisation of taxation of savings income to prevent such harmful competition. As you know, the proposal for a directive presented by Mrs Scrivener in 1989-10 years ago - was never even discussed seriously and was eventually withdrawn.
Meanwhile, the Member States approved rules that discriminated between residents and non-residents with regard to taxation of savings income. Residents were subject to the relevant tax, but payments to non-residents were considered tax-free.
This gave rise to a number of dangerous situations. Firstly, a situation arose that was harmful to the operation of the internal market. Capital was not placed in the interest of profitability but according to fiscal considerations. Secondly, fiscal fraud - tax evasion - increased. Thirdly, as a result of all this, the tax burden gradually shifted to the detriment of employment prospects.
Ten years on, we have been presented with the new proposal which, it has to be said, represents a definite improvement on the previous one from a technical point of view. Crucially too, and this is the significant factor, the political context is much more favourable. The general feeling is more positive and, we hope, it will therefore be possible to overcome any obstacles that would prevent it being approved.
The proposal is presented as part of a flexible strategy included in a broader package and in a context in which it has been possible to include the notion of 'damaging' fiscal competition, harmful fiscal competition, into our common language. What we are dealing with here is a clear example of such damaging fiscal competition, which the directive aims to eliminate. This is nevertheless a minimalist directive with relatively modest objectives.
The directive is based on a coexistence model, that is to say, it offers the Member States two options. They may either operate a withholding tax on payment of interest within their territory, making no distinction between residents and non-residents, or choose instead to provide other Member States with information on savings income paid to non-residents in their territory.
This is a flexible proposal enabling the interests of the various Member States to be coordinated or harmonised. The Committee on Economic and Monetary Affairs and Industrial Policy has given it majority support, and this rapporteur strongly supports it. There have only been a few isolated amendments opposed to this approach and these were subsequently rejected.
Naturally, certain issues are open for debate, particularly the problem of third countries. For a directive of this nature to maintain the competitiveness of the European financial sector, similar measures ought to be applied in neighbouring areas. I am referring, of course, to our trading partners and to countries where European capital might be placed.
There appear to be two ways of approaching this issue, two lines of thought. The first is to introduce an element of conditionality, for the approval or implementation of this directive to be dependent on us reaching an agreement with these third countries. Another way forward, outlined by the Commission and supported by your rapporteur, would be for the Commission to put forward its own legislation, thus gaining moral credibility and even achieving a consensus, in the hope of imposing or carrying through negotiations in this area.
Our committee has come out in favour of this proposal. Only one fairly significant amendment was approved in committee. It involves lowering the minimum rate of tax from 20 % to 15 %. I appreciate that this matter has to be debated in the Council, but as far as Parliament is concerned, Madam President, I can inform you now, on behalf of the Socialist Group, that we shall be voting for 20 %.
Madam President, my group supports the rapporteur's position. Like the rapporteur, whom I congratulate, I too should like to say once again how glad I am that - ten years after the last proposal foundered - there is at last a possibility of making progress in this field. I think that there is a need for fair taxation in the European Union. Fair taxation is also a principle which should be observed in the internal market, which means that interest on savings cannot simply be exempted from tax. Both the proposal for a directive and the rapporteur's report make it very clear that according preferential treatment to non-residents - a concept which is not actually compatible with the concept of the internal market either - is now a thing of the past, because the directive will not permit any further discrimination.
Of course, a major difficulty with the proposal was that, here too, the unanimity rule applied and continues to do so. At this juncture, I must emphasise once again that it is absolutely essential for further discussions to be held in the Council on the issue of majority voting.
The Commission proposal contains a coexistence model, and rightly so, because I think that this was the only basis on which there was any chance of its being adopted, although I do believe that a uniform regime is inevitable in the long term.
What is important is that this proposal is part of the tax package, because in this way unfair tax competition can be consigned to the past. That is also why we could not allow any exceptions, because if we had, we would in fact have been authorising a kind of tax haven in a particular sector. In this respect, I must support the Commission proposal, which also includes Eurobonds in the regime.
At this stage, I should just like to say a brief word on the problems associated with only taxing the interest on savings accounts. Even though this particular proposal does not cover interest payments to legal entities and companies, in the interests of fairer taxation and also bearing in mind the opportunities open to all the Member States in the European Union to secure revenue, further thought needs to be given to how the scope of this directive can be extended.
I should also like to say that I fully support the rapporteur's call for us to keep to the rate of withholding tax proposed by the Commission, namely 20 %.
Madam President, the fact that quite a lot of Member States give more favourable fiscal treatment to the savings income of non-residents than the savings income of their own residents leads to problems on the single market. People go tax shopping with their savings and for obvious reasons omit to declare the savings income received in other Member States to their own tax authorities, thus avoiding paying tax. The Member State of residence fails to collect its tax on savings and the single market becomes distorted. It seems the Member States' reaction is to try and keep the tax burden on volatile capital at a low level or to reduce it, often at the expense of upward pressure on labour taxes.
Now that we have entered the euro era with the disappearance of the exchange risk and soon also transaction costs, there is a great fear that the temptation to engage in this form of tax evasion will increase further. The Belgian tax authorities have been familiar with this for some time. The exchange risk between Belgium and Luxembourg disappeared a long time ago, and the so-called coupon trains to Luxembourg are always very full.
Although the proposed directive consists of just 15 articles, the Committee on Economic and Monetary Affairs and Industrial Policy tabled no fewer than 89 amendments. Fortunately, in the opinion of the PPE, only 10 were approved. Each of these 10 was approved by our group.
Madam President, Commissioner, the PPE wants to keep as close to the Commission's proposal as possible, but we would like to see the withholding tax reduced to 15 %. We hope that this amendment, which has also been adopted by the Committee on Economic and Monetary Affairs and Industrial Policy, will be accepted here in the plenary. The PPE also continues to oppose extending the field of application to include legal persons and the exclusion of Eurobonds, for reasons which were discussed at length in committee.
Finally, the PPE also does not support the amendments which want to see an agreement at OECD level first and which seek to make the directive's entry into force dependent on this. We believe there are sound arguments for adopting a different approach to intra-Community and international capital movements, including those to do with the free movement of capital and exchange risks.
Madam President, this directive does not provide the ultimate, comprehensive solution, but it is a major step in the right direction. We want to encourage this and will therefore be voting for the Commission's proposal. But I would have liked to have heard from the Commissioner, and this is my final point, when he thinks the Council will grant its approval.
Madam President, the proposal we have before us today and which is the result of extensive but fruitless discussions 10 years ago is once again back on track because it has been decided to opt for a coexistence model. I believe it is a good solution and a step forward in ensuring that existing differences, and in particular unfair differences, are removed.
The Liberal Group supports the main thrust of the proposal as it stands and is pleased that the original proposal to extend it to include undertakings has now been dropped, so that it is now purely concerned with the interest earned by physical persons. This being so, as was pointed out in connection with the previous proposal, we have to consider whether there is scope to reduce labour costs. This is why we have retabled our amendments in order to ensure we have a kind of fiscal neutrality by which the resources in question are channelled back to the individual. At the end of the day, the fact that a number of people - and these were very large groups - were able to pay less than no tax had a knock-on effect for everyone else, because the money has to come from somewhere. If we now introduce taxation, and can do so on a common basis, then I believe we must ensure that the others who have had to pay more get this back in the form of lower taxation on incomes.
I have one last comment regarding the article and amendment, as approved by Mr Pérez Royo's committee, concerning the sale before maturity of the relevant securities. I myself added a technical amendment on this, that in the case of purchase after the original issue, you must be careful to ensure that - especially now that it is increasingly common for the portfolio to be reclassified in line with developments on the capital market - a provision is also in place for private individuals.
Madam President, at the outset I should like to thank the rapporteur, Mr Pérez Royo, for his report on the proposal for a Council directive on the taxation of savings income.
The difficulty of trying to find a system aimed at a minimum of taxation on savings income within the European Union has been more keenly appreciated as progress has been made in liberalising the movement of capital. This liberalisation goes back some 12 years.
It is important to recall that the Commission directive which aimed at introducing a single Community-wide scheme for withholding interest at source did not obtain the unanimous consent of the Council. It was withdrawn and replaced by the proposal which is under discussion today.
In 1997 the Council agreed that the Commission should preserve the idea of a coexistence model of taxation, meaning that each Member State will have different options: either to operate a withholding tax or to provide the other Member States with information on savings income paid to residents or indeed, a combination of both. The Commission proposed a withholding tax to be levied at a minimum of 20 % by the paying agent. Our committee has opted, albeit narrowly, for a lower rate of 15 %.
It is important that the Member States were able to agree that the Union should promote the establishment of equivalent measures in third countries in parallel with the discussions on the proposed directive. The Commission is due to report back to ECOFIN next month on consultation with third countries. Contact with third countries and associated territories must cover the same ground: in other words, minimum taxation on the equivalent co-existence model and adoption of the paying agent method. I fully support the need for contacts with third countries. At this stage it is obviously necessary to limit initial contacts to nearby third countries, for example, Switzerland and Monaco.
Our group can support the principle of the draft directive.
Madam President, Commissioner, ladies and gentlemen, there is no need for me to comment in detail here on the general problem of tax competition, where there is of course a basic conflict between the democratic principle of equal voting rights and the economic principle of purchasing power. On this we agree: there is harmful tax competition within the EU. This is precisely the source of the mechanism - and this is always portrayed as the pressure of globalisation - which causes destructive competition between the Member States in the internal market, triggering a downward spiral and undermining the tax base, tax equity and the use of taxes to promote employment. We can do something about this. We can intervene in this mechanism and do something for ourselves, without simply waiting for a lead from the OECD or worldwide negotiations.
I have three points. Firstly, we should not tread more carefully than the Commission here. What we should actually do is apply the US model and demand 25 %. Secondly, we should not allow this to be postponed indefinitely, and we should not introduce provisions restricted to physical persons. If we achieve all that, then I believe that not only will it be a step in the right direction, Mrs Thyssen and Mr Goedbloed, but that it really will be the first step on the way to reform and a political union. I should especially like to thank Commissioner Monti for his patience, accuracy and perseverance, because in actual fact the only way in which we will overcome the principle of unanimity is by making progress on taxation and the internal market in tandem.
Mr President, as you know, the issue of a minimum taxation of savings income in the Union does not quite have the unanimous support of all Member States, and these differences of opinion are reflected within my group. As a result, I will speak here only in a personal capacity and on behalf of the majority of the ARE Group. I should like to say that we are in favour of the Commission's proposal for a directive on a minimum taxation of interest at the rate of 20 %, along with the option of declaring interest paid to the fiscal authorities in the country of residence.
We support this position for two main reasons, but I will not go into the details here. On the one hand, Commissioner Monti reminded us earlier of the need to redress the balance in the Union's tax system, a system that places too heavy a burden on labour. On the other hand, there is a need to bring direct tax systems closer into line, which would be consistent with healthy tax competition, without going as far as harmonising such tax systems.
Our support for the Commission's position is accompanied simply by a few recommendations. We should like to thank the Commission in advance for doing everything possible to extend this minimum taxation beyond the Union and, in particular, to OECD countries. Perhaps we should also make additional efforts to reach a consensus on minimum taxation between all Member States, possibly by agreeing on an appropriate timetable.
We also think that it is important to establish a sound link between the provisions of the tax agreements and this minimum taxation project. In our opinion, this is the aim of the amendment we tabled, namely to establish sound links between minimum taxation and the provisions of the tax agreements, and this amendment was adopted by the Commission. It is rather a shame that, in this respect, our measures for eliminating double taxation within the Union are currently based on bilateral agreements.
Finally, to come back to Mr Pérez Royo's excellent report, we should like to point out simply and succinctly that we do not support the idea of extending taxation to include interest payments to companies. Instead, we are in favour of taxing interest received through undertakings for collective investment in transferable securities (Ucits).
Mr President, at the end of the report, the rapporteur describes the intention of the proposal as 'a major step on the way to tackling fiscal evasion and the distortions to the functioning of financial markets at Community level'. That is a laudable intention, I must say, but is it enough? In other words, is it enough to take measures against tax evasion on interest income at EU level? As far as I can see, the answer to this is a clear 'no'. The problem is more a global than an EU one. It is necessary to take measures on a worldwide scale in this area. I do not think there is any need in this House to remind you that there are tax havens in other parts of the world, outside the EU. The possibilities are there.
Recital 8 of the Commission proposal says: 'in accordance with the principles of subsidiarity and proportionality set out in Article 3b of the Treaty, the objective of this Directive, which is that of the effective taxation of savings income within the Community, cannot be sufficiently realised by the Member States and can therefore be better achieved by the Community'. But is not the real issue something different? I think it is. Surely what this is really about is that, after the introduction of the single currency, the euro, on 1 January 1999, some people cannot wait to bring about further harmonisation of the whole area of taxes and duties. That is understandable enough, of course, when we remember what the purpose of monetary union actually is: further political integration. The former President of the European Commission, Jacques Delors, said that EMU was a launching pad for political union, and you cannot say it more clearly than that. But that is not the language used in everyday encounters with the bemused populations of the EU countries. Why not say quite openly that, if monetary union is to function satisfactorily, it means that there must inevitably be a common policy on finance, taxation and redistribution? Then people would at least have a fair chance of grasping the real issue. Perhaps the reticence is due to fear of the reaction which would come from the people if the unvarnished truth were told.
Credit should be given to the Commission for putting an end to tax havens for savings and, at the same time, embarrassing the most corrupt political parties in Europe: Belgium's Francophone Socialist Party, the PS, and its Flemish counterpart, the SP. Both parties have developed the nasty habit of stashing their spoils with welcoming bankers in Luxembourg who, in spite of themselves, accept the plentiful bribes generously handed out by Dassault and Agusta.
However, I cannot help feeling rather sad when I think about the small-time Belgian investor who, having had an excessive amount of direct tax deducted from the fruits of his labour, will see his honestly earned but small savings being heavily penalised yet again. This person will never enjoy the astronomical incomes that elicit such kindness from His Serene Highness the Prince of Monaco, whose status as a tax haven is confirmed by the European Union without any hesitation or crises of conscience. In the most illegal and immoral manner possible, it is a tax haven reserved for the rich only, no matter how they may have obtained their fortune.
Mr President, Commissioner, ladies and gentlemen, after the birth of the euro, we are well aware that the fight against fiscal dumping is one of our main tasks. In view of this, Commissioner Monti's initiative has come at just the right time. The text we are considering today, in the form of the excellent report from my colleague Mr Pérez Royo, is one of the strands of this initiative. The other strand relates to interests and charges. We should not confuse the two strands. I understand the concern expressed by those who did not want us to deal with the issue of the rights of companies or legal entities under this text, as they clearly come under the other draft directive. As for the two proposed options, I believe their merit lies in the fact that they should make it easier to obtain unanimity within the Council. We must use this device if it allows us to make progress.
I believe that there are grounds for negotiating the rate. Some suggested 15 %. This would be wholly unacceptable to us. In its proposal, the Commission retains a rate of 20 %. In my country, the rate currently in force is 25 %. There is room for negotiation here and I believe that the proposal from the Commission is a useful one.
In terms of the scope of the directive, the issue of Eurobonds was raised. I am delighted that the Commission's proposal includes these Eurobonds in the directive. What sense would it make to have a directive on this subject that did not cover these Eurobonds even though, as we well know, they are the main form of activity for some of our Member States? This directive will only make a difference if it can be applied to all actors and operators in all Member States. It is with this in mind, Commissioner, that you drew it up. It is, I hope, with this in mind that the Council will accept it.
Whilst debating this report, I believe that we should perhaps begin to draw a lesson from the method to be used for tax harmonisation. Two approaches are becoming clear, one of which is a pragmatic approach. The directive being put forward today is clearly along these lines. We are delighted by this and will seize any opportunity to use it. On the other hand, there is a more long-term approach. I will outline three aspects of this approach. The first is clearly the issue of tax havens that we will have to resolve one day as we in the EU cannot impose drastic measures on ourselves and yet see tax havens flourish on our doorstep, or even within the Union itself.
The second aspect relates to the issue of qualified majority voting. Some people feel that changing over to qualified majority voting comes up against problems with the transfer of sovereignty. Unfortunately, the issue is more complicated than that. Undoubtedly, in some of our Member States, there are questions being asked about the fact that changing over to qualified majority voting will lead to a transfer of sovereignty. Yet there are also conflicts of interests between states inside the area and states outside the area.
Finally, and I will conclude here, Mr President, the third aspect relates to external issues. In this respect, our rapporteur's proposal that multilateral agreements could be reached with our main partners, the United States or Switzerland, without introducing a sine qua non condition on this issue, seems to be perfectly credible and realistic in the longer term.
Mr President, I too take the floor to speak on behalf of the PPE Group on this extremely important Commission proposal which, as has already been said, is part of a broader package of measures designed to set in train a process of fiscal coordination among the Member States in all those areas in which excessive fiscal competition is very clearly having negative effects that must be countered. But I must tell you that my group is firmly convinced that it is important not only to move in this direction, but also to restrict our activity to those situations in which the damage is evident. In that way, we avoid losing the benefits of healthy fiscal competition which may bring about convergence of taxation systems, particularly in the direction of lower levels of fiscal pressure that would certainly have a positive effect on the competitiveness of the European system.
Turning to the directive and the proposal for a directive that we are debating today, I agree with what Mrs Thyssen said, and also join with all those who have complimented the rapporteur, Mr Pérez Royo, on his work, even though we cannot agree with some of his proposals. We consider the Commission proposal to be largely acceptable, subject to a few technical improvements that the Committee on Economic and Monetary Affairs has sought to introduce: we believe, in particular, that this should be limited to non-resident physical persons, excluding therefore companies already taxed on the basis of their results. We are in agreement with the model of coexistence and take the view that, as far as the proposed rate is concerned, and subject, of course, to the Council's prerogatives, the idea of lowering rates in an initial stage from 20 to 15 % could also help prevent the risk of capital flight from the Union. In fact, we have pressed the Commission to embark on negotiations as soon as possible, particularly with those countries closest to the European Union, to persuade them to incorporate the main principles of the directive into their own taxation systems in this area. This, we realise, will be no easy process, and we certainly do not want to see any kind of conditions attached to what we are asking the Commission to do, as we have no wish to see the entry into force of the directive postponed indefinitely; we actually want the Council to give its consent as soon as possible. It is important that the whole package should be implemented as swiftly as possible, since that will also enable us to acquire the knowledge we need to set to work in other areas: to quote just a couple of examples, the taxation of company profits and transfrontier working would appear to be good candidates for this.
We agree with Amendments Nos 1 to 10 by the Committee on Economic and Monetary Affairs, but reject all the others, although we have some sympathy with Amendments Nos 23 and 24 from the Liberal Group and Amendment No 25 from the Socialist Group which we shall therefore be supporting.
Mr President, I am speaking both as an environmentalist and a Luxembourger. Allow me to link the Pérez Royo report to the Cox report, which we have just debated.
If a tax reform is to be worthy of that name within the European Union, it must, by necessity, involve a redistribution of the tax burden in favour of the environment and of labour. I do not believe that introducing a tax at source on savings would favour labour or the environment. I agree with introducing energy taxes to promote energy efficiency and, while on this subject, I must point out that I am also speaking as a representative of a country that, under the Kyoto Protocol, is committed to cutting its emissions by 28 %. It is clear that Luxembourg will have to do something about energy taxes.
What is more, I do not believe that introducing a uniform tax of 20 % on savings for residents and non-residents alike is a good idea. This is simply because the middle classes will have to foot the bill yet, for them, saving is a way of supplementing their pensions. These savers, who often do not have lucrative pension schemes, do not deserve to be punished by the widespread introduction of a tax on savings income. You can also rest assured that the major companies and multinationals will be able to arrange to have their capital hidden outside the Union. I believe that by allowing such behaviour we will be doing a disservice to financial markets within the European Union.
Mr President, to sum up, I should like to say that I support a tax reform that involves a redistribution in favour of the environment and of labour, and that I am against a tax on savings income.
Mr President, Commissioner, I agree with the basic approach of the majority of Parliament in saying that a single economic and monetary area also requires a certain degree of tax coordination; if we do not have this coordination, we will be heading closer towards fiscal and social dumping. I also agree with those who wish to redistribute the tax burden on labour, capital and natural resources in order to contribute to the fight against unemployment, and I think the majority of Members of Parliament support this. I should also like to stress the fact that the fiscal package put together under the Luxembourg Presidency must be implemented in its entirety.
To turn to the directive that Parliament is today being consulted on, it will undoubtedly be the subject of lengthy haggling in the Council, where unanimity is required. It must be said that the fiscal instrument, together with a whole range of legislative provisions and regulations, is of considerable importance for the development of financial services in Europe. We cannot manage such an instrument without dealing with immediate competitors and neighbours, as there is a danger of weakening this important service sector in the European Union. I therefore welcome the amendments on this subject that were adopted by the Committee on Economic and Monetary Affairs and Industrial Policy.
I should also like to ask the Commissioner what stage negotiations with third countries have reached, countries that, in the financial services sector, are immediate competitors for European Union markets. Have negotiations really begun? How will they develop? When can we expect to see some results? I believe that the answers to these questions are vital for the events that will follow, particularly for negotiations in the Council.
I am of the opinion that a European tax system on savings will only materialise in the European Union as a result of binding agreements on a code of conduct on tax. I am told that we must first start with the European Union and that other countries will then follow. I do not really believe this. I rather believe that there will be a certain amount of upheaval, that capital will be re-invested elsewhere under better tax conditions, and that the financial services sector will suffer as a result.
In addition, we can see that professional groups have reservations concerning the dual system proposed in the directive. The European Banking Federation accepts a minimum rate of a 10 % withholding tax, but rejects the regime of information. It is true to say that this regime of information is technically cumbersome and in danger of becoming bureaucratic. However, it does have the advantage of making it easier to coordinate taxation of savings and it could, as Mrs Ber&#x010D;s has just said, help obtain a unanimous vote within the Council.
In my opinion, a tax of 10 %, which is deducted at source, would allow the internal capital market - and I stress that it is the internal market - to function smoothly and the services sector to flourish. If I am stressing these aspects, Mr President, it is for the simple reason that I consider the development of a services sector with high employment potential, in my own country as in all the countries of the European Union, to be important above all.
Mr President, you will see that there are a whole series of Luxembourg Members on the list of speakers. The debate must have something to do with Luxembourg. I well remember the Luxembourg Prime Minister and Minister of Finance, Jean-Claude Juncker, stating on more than one occasion that where this important issue was concerned, he saw the coexistence system as providing a definite opportunity to achieve an acceptable degree of harmonisation in terms of taxing interest. You see, Mrs Randzio-Plath, this is not just about savings income, but about income of any kind received by physical persons. That is why the committee also proposed including Eurobonds, so that the United Kingdom and the City of London would not be virtually exempted from the provisions.
The second key point in Parliament and in the Committee on Economic and Monetary Affairs and Industrial Policy was deciding what tax rate to opt for in the coexistence model. The Commission has proposed 20 % and Mr Fayot 10 %. However, there do not seem to be any amendments calling for 10 %. I have not seen any, despite reading them all. We have proposed 15 %, and I believe that this is a reasonable approach. Curiously, Mr Pérez Royo, speaking in his capacity as rapporteur, has just mentioned 20 % - it is not for him to do so. We adopted the report with 15 %, and it is the rapporteur's duty to convey that here too. I should like to recommend that we give our full backing to the compromise reached in the Committee on Economic and Monetary Affairs and Industrial Policy: a minimum rate of 15 %, with an invitation to work towards greater harmonisation in negotiations with third countries at OECD level, and in the knowledge, Commissioner Monti, that your commendable work on tax harmonisation finally needs a worthwhile result. We hope that this will be the case, for our own and for your sakes. I hope that it will be possible, despite unanimity, to find a sensible solution.
Mr President, the proposal for a minimum level of effective taxation on interest earnings is really very modest. Most Member States tax the interest their own residents receive but not that received by residents of other countries. That is of course an invitation to tax evasion, which occurs on a major scale. When tax on movable sources of income is so easy to evade, we should not be surprised to find that the tax burden on labour, which is not so easy to evade, increases. If we want to break this trend - and we certainly do - we must ensure that movable sources of income can also be effectively taxed.
The Commission's proposal for a coexistence model does no more than that. Member States can either exchange information on interest receipts with the tax authorities in a saver's country of residence so that it can tax them, or they themselves can levy a withholding tax without exchanging information on the saver. This proposal, although better than nothing, is of course very imperfect, because although the withholding tax does not in principle provide discharge, and thus should be declared for income tax purposes in the country of residence, in practice it can easily provide discharge as the information on the withholding tax paid is not exchanged. A compulsory exchange of information would therefore have been better. Because of this loophole it is important that the withholding tax should be as high as possible so that there will be a maximum incentive to declare such income in the country of residence.
The proposal to reduce withholding tax to 15 %, adopted by a narrow majority by the Committee on Economic and Monetary Affairs and Industrial Policy, is therefore astounding, and seems more of an encouragement to lower taxes on interest earnings throughout Europe than to increase them. I am not convinced by the argument that otherwise savers will turn to Switzerland or eastern Europe. The Union is in such a strong negotiating position with all these countries that any tax flight to them can be avoided if the Union itself has a credible system. In addition, the exchange rate risk is likely to scare off most investors.
Finally, the UK-Luxembourg proposal to exempt Eurobonds is unacceptable. Any residents using them do so purely in order to evade tax. Members of this House who are so strongly in favour of exempting Eurobonds should reflect for a moment on this. Despite all its limitations, this proposal must therefore be supported, but with a higher level of withholding tax than 15 %.
Mr President, let me begin by saying, and this will come as no surprise to the Commissioner, that I do not see the need for this particular directive, because I believe the concept of harmful tax competition is absolute nonsense. We, in the European Parliament, believe in competition as being good for the consumer in goods and services. What is wrong therefore with tax competition? My conclusion is that some Member States are doing themselves harm by having excessively high rates of tax, whereas they really ought to be reducing the tax burden on their citizens. However, due to time constraints here, I am unable to elaborate on the mechanisms of doing that, but you are welcome to talk to me afterwards.
There is one respect however in which I very much support the excellent work done by the rapporteur. Unfortunately neither I, nor the rest of my group, was able to agree with him when he proposed that the directive should be extended to companies: this would have done enormous harm to the citizens of Europe, as it would have had an negative effect, for example, on undertakings responsible for trading in transferable securities as well as harming the potential of crossborder pension funds. The Committee on Economic and Monetary Affairs and Industrial Policy did well in rejecting the rapporteur's amendment and indeed, from that point of view, I am happier with what the Commission is proposing.
I understand that some Member States have reservations about the detail. Could the Commissioner tell us a little bit about those Member States and their technical reservations? Secondly, I understand that the presidency, the Commission and the past presidency, have opened exploratory contacts with third countries about the possibility of extending it. Thirdly, a question addressed to the Socialist Group - is it Socialist Group policy to support Amendment 25 by Mr Hendrick which is calling for the harmonisation of capital gains tax in Europe?
Mr President, ladies and gentlemen, whether people like it or not fiscal coordination is a matter of great importance. It is to Commissioner Monti's credit, and I bear witness to this, that we again have some movement on this matter. The code of conduct on company tax is operational. Today we have two directives before us, including this one on capital income.
Let us be quite clear about this, this is a fundamental debate from three different points of view: the single market, about which Mrs Thyssen has already spoken; making sufficient budgetary resources available to the Community; and finally, breaking the disastrous spiral of constantly increasing taxes on labour and constantly decreasing taxes on capital income and other movable tax bases.
Coexistence is not exactly the best system, but in the short term it was the only possibility for a compromise. I still hope and believe that in the course of the decision-making in the ECOFIN Council we will perhaps be able to move towards a single system, maybe based on the withholding tax.
Opponents of coexistence are clearly right on one point, which is that the system must not end up subsidising the Member States with the greatest banking secrecy, in other words those Member States with the most non-residents who will collect the withholding tax. It must be possible for this to be declared for tax purposes in the country of residence. This is why I want this discussion to be included in the debate on the European Union's own resources. It is the view which Belgium is currently putting forward in the own resources debate, and I believe it is a view which must be given serious consideration.
Finally, it is my belief that it is not for us to deal with rate levels. The rate level must be determined, for example, according to whether or not it grants discharge. I believe this is a job for the final compromise round of Europe's finance ministers. This is again a test for the tenability of the unanimity rule. I hope and am counting on the fact that no country will dare to use the right of veto to block something which the vast majority of Europe's citizens want to see, namely a shift from taxes on labour to taxes on savings.
Mr President, may I first point out that it was under the Luxembourg Presidency that a historic breakthrough on harmonising direct taxation was made on 1 December 1997. On that occasion, four elements were adopted that could form a basis for a proposal for a directive on taxation of savings. One of the elements was the coexistence of the system of a withholding tax and the regime of information.
Unfortunately, if we want this to work, the system provided for in the proposal for a directive is too complicated and too expensive for the paying agents. The certificates procedure provided for under the framework of the withholding system is extraordinarily complex and makes the coexistence of both systems practically impossible to manage, and even distorts it. Leaving aside such administrative atrocities, the proposal for a minimum of 20 % for the withholding tax would destabilise the Union's financial markets. 15 % is also unacceptable and, in my opinion, a deduction of 10 % at source is a maximum. What is more, the broad definition of interest, which differs from the definitions adopted in the conventions against double taxation, will lead to conflict and even discrimination between financial products that are all much of a muchness.
By including in the scope of the directive collective investment undertakings in the sense of the 1985 directive, we will be chasing them out of the European Union once and for all. They will flee Europe, unless they have already 'got the hell out' - if you will excuse the expression - due to administrative burdens that would put them at a competitive disadvantage in terms of their internal management costs. Therefore, the end of European collective investment undertakings is on the cards, as is the early redemption of Eurobonds, as the market for such bonds will be established outside Europe. It is of little consolation that few natural persons hold Eurobonds and that major capitalists will therefore be able to continue with their plans outside the Community. This would mean accepting that taxation at source will only apply to small savers' deposits.
With things the way they are, to adopt this worthless text that only advocates agreements with third countries offering a particularly attractive environment to non-residents, is to completely ignore the fact that Switzerland, for example - which is already rubbing its hands with glee - does not discriminate between residents and non-residents as regards taxation of savings. Agreements simultaneously establishing measures similar to those adopted in a directive are needed with all third countries that are likely to attract the Union's capital. If the directive comes into being there cannot be any question of not applying it to dependent territories or territories linked to Member States. Mr President, I must tell you that there will no fool's bargain struck with us.
Mr President, time and again I am filled with admiration for Commissioner Monti and the patience with which he is trying to disengage the brakes on coordinating tax policy in Europe. He really deserves the utmost respect for this. Where coordinating tax policy is concerned, the main objective is to limit manoeuvring and distortions on the capital markets. It is a question of reducing harmful tax competition between the Member States, and part of creating equal economic opportunities is to make sure that investors are subject, at least in terms of approach, to a similar tax burden. Seen in this light, the Commission proposal is definitely a step in the right direction, and this is accordingly supported for the most part by our rapporteur, Mr Pérez Royo.
But it is precisely because we agree on the principles in this Parliament - at least in what we say out loud - that some of the amendments adopted by the Committee on Economic and Monetary Affairs and Industrial Policy are more than just ideas to curb the development of European tax policy or precautionary measures. However, seeking to reduce the rate of withholding tax from that proposed by the Commission to 15 % or 10 % falls into the 'back to square one' category. In this context, we should not forget that there are some countries in the European Union with a 25 % tax rate. My country is one of them. Ultimately, it is also necessary to reduce the imbalance between the taxation of wages and salaries on the one hand and capital on the other. That is the goal we have set ourselves.
Moreover - and this is also worth mentioning - exempting Eurobonds from the tax arrangements, as intended or desired by several financial centres in Europe, would give the securities market a considerable advantage over other savings instruments and would substantially limit the scope of the directive. With 'a little less, please' as our motto, we will not be able to make any progress on coordinating tax policy. You will need to be patient, Commissioner!
Mr President, Commissioner, ladies and gentlemen, as a Socialist and a Frenchman, I am particularly pleased today to approve a proposal for a directive that will finally let us put an end to a situation where a whole section of savings income was completely avoiding taxation, and this within the European Union. I should like to thank Commissioner Monti and his team for this. Of course, I should also like to warmly thank our colleague and rapporteur Mr Pérez Royo for the important and serious work he has done on this issue.
Ladies and gentlemen, at a time when the single currency will promote the cross-border movement of capital, this text was long overdue. It is quite simply vital for the Union's cohesion. Of course, like many others, I approve of the fact that the idea of excluding Eurobonds from the scope of the directive was rejected. If we were to exclude them, there would be a danger of serious tax evasion and of distortion of competition. Lastly, of course, I am also against establishing a conditionality link between adoption of the directive and its simultaneous application in third countries.
In conclusion, I would like to discuss an extremely important point that has been debated at length this morning, namely the rate of the withholding tax. Although I personally would have preferred a rate of 25 %, I am prepared, together with the rapporteur and the Socialist Group, to accept the 20 % rate put forward by the Commission. I will do so in the spirit of compromise and negotiation.
Commissioner, ladies and gentlemen, I now hope that this case will be closed, as we expected, at Helsinki in December 1999 at the latest and that, after this, tax harmonisation will finally gain pace.
Mr President, I too should like to welcome this proposal to work towards greater coordination. I believe that it is a question of establishing common definitions and creating an environment which makes fair competition possible.
My question is as follows: is there already a study or a simulation model of the impact of the proposals or ideas put forward? How will competition develop within the European Union on the basis of the amended provisions, and how will the European Union be able to prove itself when competing at international level?
I believe that it is also important to highlight again and again the difference between the fiscal regime applied to companies - and its consequences - and that applied to consumers. Ultimately, of course, we believe that it is important to reduce the tax burden as a whole, so as to become more competitive and to guarantee a higher personal income for consumers.
My final question is this: when will these proposals be agreed with the OECD countries, and are discussions under way with Switzerland and Liechtenstein?
Mr President, I must congratulate Mr Pérez Royo on his excellent report, which reflects his own considerable talents, and for supporting the rapid adoption of the directive. My thanks also go to the other members of the Committee on Economic and Monetary Affairs and Industrial Policy and all honourable Members for their contributions to the debate and for the kind words they have had for the Commission.
This proposal is part of a package which, as everyone has reminded us, was adopted during the Luxembourg Presidency, and the first element - the code of conduct - was swiftly put in place by the United Kingdom Presidency. I therefore have to make it quite clear that, although they may have reservations on some points, Luxembourg and the United Kingdom are participating fully in this process to counter harmful tax competition, the aim of which, as mentioned by Mr Secchi and other speakers, is not general harmonisation but a concerted effort to counter the harmful effects of tax competition. The aim is not to increase fiscal pressure in Europe, but to allow it to be reduced gradually and in an orderly way. The further aim is, of course, to shift the balance of the tax burden which is currently having an excessive impact on employment.
I welcome the amendment tabled by the rapporteur which is designed to improve the current text of Article 5© and tighten up the criteria for identifying collective investment funds. I think I can safely say that, subject to possible technical drafting improvements, the Commission's services are optimistic about the possibility of including, in an amended proposal for a directive, that amendment and, similarly, the amendment relating to tax competition, that is to say the new recital 7a. While I understand the spirit of the other amendments tabled concerning the scope of the directive, I think that, as matters stand, they should be considered useful contributions to the debate rather than a direct contribution to the legislative text. I am referring here in particular to the problems of the zero coupon bonds which are being discussed in detail in the Council. We are able to accept the spirit, if not the wording, of Amendment No 24 from Mr Goedbloed and will try to ensure that it is accepted by the Council.
As far as the issue of Eurobonds is concerned, the Commission's position is that we are opposed to general exemptions; we are very much willing to consider solutions designed to contain the administrative burdens on intermediaries and take a balanced approach to the problems relating to those bonds already in circulation. On rates, the Commission still believes a 20 % rate to be a sufficient compromise which could, from the point of view of all the Member States, meet the need to secure a minimum of actual taxation of interest.
I have noted that a great deal of attention - and I am entirely in favour of this - has been paid to the issue of contacts with third countries. Though no questions were put on this, I can say that, as instructed by the ECOFIN Council, the German Presidency along with its Austrian predecessor and Finnish successor, as well as the Commission, is establishing both technical and political contacts with Switzerland, Liechtenstein, Monaco, San Marino and Andorra, and we have been asked to report back on this to the ECOFIN Council meeting of 15 March. A report on the whole subject-matter of the directive will be presented to the May meeting of ECOFIN and, Mrs Thyssen, as regards the timetable for reaching agreement on this matter, the Vienna European Council set the target date of the Helsinki Council.
Two points finally: this is not a new tax; that would be a great mistake. This is not a proposal for a new tax, it is a way of enabling the Member States to cooperate to ensure that the taxes already in existence are not systematically evaded as a result of the creation of a fifth freedom alongside the four freedoms of the internal market, that is to say the freedom not to pay taxes because of transfrontier movements.
On the question of financial services, my response to Mr Fayot and other Members is that the Commission is very much aware of the need to boost the financial services industry in Europe and that, in that context, in the recent framework action on financial services, it has shown how a degree of sensible coordination of taxation can benefit rather than penalise the financial services sector.
Finally, Mr Cassidy, I appreciated what you had to say today, as I always appreciate your comments, even when critical. I have said that we do not favour combating all forms of tax competition, but only those that are harmful and unfair. However, were we to accept the idea that any form of competition between the Member States is good, given that competition is a positive thing, then we should also, for the sake of consistency, have to allow them to compete fully with each other using state aids. That is not, I think, a generally accepted view.
Thank you, Mr Monti.
The debate is closed.
The vote will take place at 11.30 a.m.
Liquid-fuel tanks
The next item is the report (A4-0495/98) by Mr Camisón Asensio, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Directive amending Council Directive 70/221/EEC on the approximation of the laws of the Member States relating to liquid-fuel tanks and rear underrun protection of motor vehicles and their trailers (COM(98)0097 - C4-0257/98-98/0071(COD)).
Mr President, as you all know, the aim of this proposal is to introduce new provisions concerning vehicle fuel tanks made of plastic material, to extend the title and scope of Directive 70/221 to include tanks for fuels other than liquid fuels - gaseous fuels, for instance - and to amend the directive adapting it to technical progress so that in future, technical provisions for tanks for all kinds of fuels may be introduced and modified by the committee procedure.
It is also appropriate to bring the directive into line with the technical requirements already adopted by the United Nations Economic Commission for Europe in its regulations concerning the harmonisation of services in connection with the prevention of fire risk. The use of gaseous fuels for the propulsion of motor vehicles is increasing, particularly for ecological reasons. It would therefore also be appropriate to include specifications relating to tanks for non-liquid fuels. In the interests of consistency, the title and scope of the directive should be modified to allow for the inclusion of technical specifications on tanks for gaseous fuels.
Given the impact of the proposed action on the industrial sector concerned, the measures under consideration are essential to attain the desired objective, namely, the harmonisation of vehicles across the Community. It is impossible for Member States to meet this objective acting individually in isolation.
The Commission is proposing that these new provisions be applied to all new types of vehicles with effect from 1 October 1999, and to all new vehicles with effect from 1 October 2000. These time-limits are clearly too short, and have therefore been amended in our report.
We should remember that the modifications to the present directive only concern fuel tanks made of plastic material, and that there is therefore no need to invalidate any approval already granted under the directive. Nor is there any need to refuse the registration, sale or entry into service of new vehicles with metal liquid-fuel tanks approved under existing harmonisation arrangements.
The eight amendments we put before the Committee on Economic Affairs, and which were subsequently approved, stemmed from these arguments and form the basis of our legislative proposal. One amendment states that the modifications needed to bring the requirements into line with the annexes to the technical project be adopted following a more appropriate procedure. Another concerns the time-limits mentioned earlier. Another provides a more rational definition of unladen mass. Two further amendments introduce an element of common sense by restricting regulations on the flow of fuel from one compartment to another to normal conditions of use only. They seek to prevent us making impossible demands on the industry. Yet another amendment is aimed at simplification, taking references to the tank to include its accessories as a matter of course. The final two amendments stress the hazard that the accidental spillage of fuel - especially diesel - onto the roads represents to pedal cyclists and to the riders of motorcycles. This was a major gap in the Commission's proposal.
We are firmly of the opinion that this proposal represents an important step forward in the approximation of Member States' legislation on liquid-fuel tanks and rear underrun protection of motor vehicles and their trailers. The approval of vehicles with regard to the prevention of fire risk, particularly for fuel tanks made of plastic material of category MI vehicles will therefore be more rational. Category MI vehicles are those intended for the carriage of passengers comprising no more than eight seats in addition to the driver's seat.
The general objective of the Commission proposal seems to be very reasonable and we therefore believe that the situation for the industrial sector concerned will improve when provisions at European level are harmonised with these provisions.
The technical changes proposed by the Commission concerning the title and scope of the directive to make the inclusion of gaseous fuels possible in the future do not cause any problems for the industry concerned. Equally, the proposal to modify Annex 1 to the directive to include more severe tests does not appear to pose problems for the industry either. As was mentioned earlier, these provisions are already included in the United Nations regulations.
However, as regards the amendment on the comitology procedure to be applied for adaptations of this directive to technical progress, we do not share the Commission's view. We believe that it would be more appropriate to convert this into management committee procedure 2A. The Commission could then defer application of the measures proposed for a period of not more than one month if the measures were not in accordance with the opinion of the committee.
Furthermore, the proposal is in line with the approximation of provisions laid down by law, regulation or administrative action in Member States which have as their aim the establishment and operation of the internal market. In this context, the Commission is striving to guarantee a high level of protection of health, consumers, the environment and safety. We fully support this endeavour.
The principle of subsidiarity is also safeguarded, as the measure proposed by the Commission is justified by the fact that the Member States acting individually could not adequately achieve the directive's objective.
I would like to end by summing up and saying that what we have before us are purely technical provisions which will not have any negative impact on the competitiveness of enterprises or on employment and which will significantly increase road safety. We therefore ask you to vote in favour of them.
Mr President, we should like to thank the rapporteur for the work he has done on this rather technical proposal. Although these are technical changes, he is also right to say that this is actually about safety and environmental considerations, which are important policy objectives for us. Of course, our proposal is also intended to ensure the proper functioning of the internal market, and to make it easier for manufacturers to comply with the provisions by introducing a standard form of type approval.
We can accept four of the amendments tabled, Nos 3, 4, 5 and 6. As far as the other four amendments are concerned, we believe that this is not the appropriate place for some of these rules, and that instead we can refer to provisions which either already exist or are to be adopted; that is why we do not think that we can accept these amendments. However, Mr Camisón Asensio, ladies and gentlemen, given that this is the first reading, we will certainly have further opportunities to look at details, and an overall agreement may still be possible.
Thank you, Mr Bangemann.
The debate is closed.
The vote will take place at 11.30 a.m.
The sitting was suspended at 11.25 a.m. until voting time at 11.30 a.m.
VOTES
Mr President, following the debate on the Pérez Royo report earlier, your fellow President announced that the vote on that report would take place tomorrow. However, it appears on the list of votes for today even though it has only just been debated. As a result, it would make more sense to vote on it tomorrow.
You are absolutely right, Mrs Lulling. The Pérez Royo report is scheduled to be voted on today, as you quite rightly said. If we have time, I hope we will be able to vote on it today.
Mr President, the opposite is the case. Your predecessor said earlier - we only finished the debate barely twenty minutes ago - that this report would be voted on tomorrow. I am asking that the vote indeed be held tomorrow, as the President said it would.
Mrs Lulling, perhaps my predecessor in the Chair made a slight mistake. The Pérez Royo report is scheduled to be voted on today and, as I said, if we have time, we will take the vote today.
Proposal for a Council Decision on the position to be taken by the Community within the Association Council established by the Europe Agreement signed on 19 December 1994 between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, with regard to the extension for a further period of five years in accordance with the provisions of Article 64(4)(a) of the Europe Agreement (11544/98 - C4-0633/98-98/0073(CNS))(Procedure without report)
Parliament approved the Commission proposal
Mr President, I would like to put forward an oral amendment calling for the removal of the words: 'pursuant to the Amsterdam Treaty'. So I am requesting that these words be deleted. The deeper meaning will not be changed by this amendment, but it will provide greater scope for ensuring future development.
Mrs Riis-Jørgensen, your proposal is very clear.
Does the House object to putting the oral amendment to the vote?
Parliament agreed to put paragraph 17 with the oral amendment to the vote
(Parliament adopted the resolution)
Mr President, on a point of order. Could you remind members of staff in the House that it is not their job to substitute for Members by indicating how the vote should go? The woman in seat 301 seems to be telling the rest of her group how to vote.
Thank you for your comment, Mr Ford. I do not think that Members of the European Parliament need advice from anyone, and of course we are not going to encourage them to accept advice.
Parliament adopted the resolution
Since it is in Europe's interest - and that of the international situation - we are backing the Commission five-point plan that gained the support of the Council on 29 June last year.
We welcome the improvement in relations between the EU and China, which are in the interest of ordinary people in both places, and which should boost the EU's influence in international politics, independently of the USA. The EU should therefore support China's accession to the WTO, in keeping with China's multilateral principles. But, without denying that some progress has been made in resuming talks on human rights, such as the ratification of the two United Nations pacts on economic, social and cultural rights and on civil and political rights, I do not think that we can act as though China respected fundamental rights and freedoms. China is far from doing so.
The economic and financial interests of certain EU Member States cannot justify a Realpolitik that skims over truth and justice and means that we fail to apply common standards and demand less of China than of weaker countries with which the EU has economic or trade agreements including the human rights clause.
The latest serious violations of fundamental rights and freedoms in China - the persecution of political opponents, human rights activists and members of ethnic minorities - should be condemned by the EU in the strongest terms. The same goes for the violation of workers' rights, especially lay-offs without compensation, and the absence of trade union freedom, collective bargaining and the right to strike.
Now we come to the references to Macao.
In the motion for a resolution, we have:
' Hopes that the joining of Macao to China will comply on all points with the agreement of 13 April 1987 and enable it to develop a democratic and prosperous society on its own soil; '
In the explanatory statement, we find:
' Macao: another bridge between Europe and China
Similarly, the situation in Macao, whose return to China in December 1999 has been settled by an agreement signed on 13 April 1987, should be monitored closely.
Macao embodies a Latin culture, and therefore stands in direct connection with one of the fundamental components of European civilisation. Macao consequently is in a position to help improve relations with China by enabling that country better to understand our diversity as Europeans.'
I think that the rapporteur has understood the role that Macao could play in the future, given its past and its special characteristics, as an 'open door' for China into Europe and the west in general, and as a bridge between Europe, with all its diversity, and China.
The EU should very closely monitor the handover due on 20 December next. It should be just as demanding as it was in the case of Hong Kong, mutatis mutandis , so as to guarantee that the principle of 'one country, two systems' also applies to Macao.
There are still a number of problems about enshrining the rights and principles contained in the constitution, as guaranteed by the Joint Luso-Chinese Declaration, into local legislation. The EU could give both parties, and the authorities of the territory, its backing with a view to achieving the following:
to guarantee that China respects the prohibition of the death penalty; -to ensure that China honours its pledge not to station troops in Macao; -to make sure that China duly stops criminals from crossing the border into Macao and threatening safety there; -to regulate and guarantee fundamental freedoms, especially religious freedom, freedom of association and membership of political parties, trade union freedom and the right to strike; -to regulate the use of the territory's two official languages - Chinese and Portuguese; -to regulate the issue of nationality, fairly and humanely; -to establish an independent judiciary with a local Court of First Instance.The EU should, both now and in future, support the development of a civil society; give its backing to associations including human rights organisations; support cultural activities and university cooperation with China; support the action of the European Studies Institute and foster exchanges between lawyers, enabling continental European law to be made known in China, in particular through the activities of the legal translation centre and the centre for training judges.
I would ask the Commission to repeat what it did in the case of Hong Kong - namely to issue a statement on future relations between the EU and Macao, guaranteeing from the outset that it will draft regular reports on developments in the situation after the handover.
The EU's responsibility for Macao requires an active and competent Commission and EU delegation in the territory. I would like to ask the Commission what measures it intends to take or has already taken in this respect.
Once again may I point out to the Commission how displeased the entire EP/China delegation was that the Commission's delegate to Hong Kong and Macao did not bother to meet the EP delegation in person or by proxy when it last visited the territory in mid-1998. I hope that this serious incidence of discourteous, incompetent and inconsiderate behaviour will not be repeated.
The way China develops is vital for the way our own societies develop. It will influence not only our economies but also - and above all - prospects for democracy world-wide.
I think that the European Union must shoulder the main responsibility for steering China into the democratic fold. It must do so audibly, consistently and effectively, particularly by backing the notion of 'one country, several regimes'.
Europe is not treating Macao or Taipei with the attention that their status as outposts of democracy in the East demands. The European Union must show more determination. For that we need:
European Union delegations in Macao and Taipei (not miserly little offices but fully operational agencies); -clear support for either China or Taiwan's membership of the WTO; -political action by Members of the European Parliament of all colours in support of Portugal in the final 'sprint' to thrash out an agreement with China on a democratic and Sino-European identity for Macao; Although I agree with the Bernard-Reymond report, I should have liked it to take a firmer line in calling for the European Union to shoulder its full responsibility.
I congratulate the Commission on their initiative and our colleague Caroline Jackson on this report - nobody can fail to be aware of this subject. Special mention is made of concern for the quality of life in urban areas, and the demand for a minimum distance between landfills and residential or recreational areas is understandable.
That distance should obviously be several kilometres and this should be an immediate issue for all governments - sadly this is not the case with the Portuguese government - when dealing with toxic waste incineration or coincineration. It is unacceptable, given that it cannot seriously be claimed that there is no risk, that people's lives and health are being put at risk, thus violating their rights.
Castricum report (A4-0025/99)
Directive 96/96/EC established the principle that commercial road vehicles must undergo an annual roadworthiness test at an approved testing centre.
In its proposal for a directive, the Commission gives every Member State the option to carry out unannounced roadside checks on such vehicles. We believe that this initiative has arisen out of concern for the respect of users' safety. In fact, if we look at how international traffic has increased, statistics show that a high number of vehicles travel more than 150 000 kilometres per year! Carrying out annual roadworthiness inspections is no longer enough to guarantee the safety and reliability of the vehicle.
Our rapporteur supports the proposal for unannounced roadside checks, and we are pleased with this. Yet for this initiative to have the greatest possible effect, we must implement a proper system of checks, with agents trained to the highest technical levels. In the same way, the Member States must cooperate with the Commission to strengthen approval procedures.
Finally, transport operators must not see this measure purely as a repressive one. Deciding to immediately immobilise a road vehicle when an unannounced check has revealed a manifest defect is a necessary step in protecting users' safety. We cannot allow 'travelling bombs' to drive on our roads simply so that we can save money.
Camisón Asensio report (A4-0010/99)
What would become of all our attempts to eliminate obstacles to free movement and speed up the dismantling of our borders if we did not have an ambitious and high-quality policy on transport? What can our actions on economic and social cohesion and regional development amount to without vital infrastructure links? What can come of a policy for boosting employment if there is no real desire to provide transport links?
Today, it seems vital that we coordinate national efforts and that there is cooperation between public and private sectors. Until now, there has not been any significant progress in the field of goods and passenger transport. There is now more of a need than ever for fresh momentum. Too many projects are vague, with uncertain timetables and financing.
The European Parliament is in a position to monitor the level of progress, particularly where local and regional financing are concerned. It is, in fact, vital that public finances are contributed, in spite of current restrictions. Nothing can be done without this active role because, as in many fields, financial matters are at the heart of the debate.
I therefore support the Camisón Asensio report, and I am disappointed by the serious delays and disagreements that have occurred in implementing the majority of projects drawn up in Essen in 1994. I also believe it is a shame that, in view of such a situation, the European Commission has not proposed measures to stimulate these projects and has simply accepted this state of affairs. It would perhaps be worth reminding the Commission of its mission and asking it to arrange for a Council of Ministers to seek solutions to the problems I have just highlighted.
Through this explanation of vote, I should like to put on record my vote in favour of the Camisón Asensio report. My main reason for voting in favour of the report was the explicit call to speed up the 14 Essen projects.
Early completion of the Essen priority projects is indeed crucial to the development of social and economic cohesion within the European Union. Together with the other trans-European transport networks, these projects will strengthen the internal market and contribute to job creation.
To this end, Community structural policy must be coordinated with the trans-European transport networks in order to promote balanced sustainable development within the European Union and to reduce the disparities that currently exist between the regions.
Most of the priority projects identified at the Essen summit are running well behind schedule.This is due, amongst other reasons, to the lack of funds to implement them. An appropriate Community response to meet these financial needs would be to encourage public-private partnerships, along with financial efforts by the Member State concerned. This would be of great help to the delayed projects and to the trans-European transport networks as a whole.
Soltwedel-Schäfer recommendation (A4-0044/99)
We should like to stress the importance of ensuring that the design of the euro takes account of the special needs of the disabled. It is essential that all our citizens should be able to use it.
With regard to the specific proposal relating to the introduction of the gold 100 euro coin, as put forward by the rapporteur, we are inclined to think that no real justification has been provided for the introduction of such a coin. In the vote, therefore, we have decided to follow the line adopted in committee by our political group.
The second reading of the Council's draft regulation on the definition of the technical specifications of euro coins provides me with an opportunity to point out that it is completely inappropriate to propose taking all national currencies out of circulation on 1 January 2002.
This operation would be extremely costly for citizens in psychological terms and would serve only to provide ideological satisfaction for those who wish to see nations disappear. However, both could quite easily continue to exist simultaneously, as is the case today. There would be the euro, on the one hand, staying as it was when it came into force and restricted to the stock exchanges and to international financial activities. Then, on the other hand, there would be the national currencies which would remain in circulation. In any event, eliminating the national monetary level would hardly be wise, as we do not know what crises will emerge in the future. If an asymmetric shock hits us in the near future, we may very well be glad that we can modify the exchange parities between the euro and some national currencies in order to bring a certain amount of flexibility to the system and not force our fellow citizens to make unnecessary sacrifices.
In this way, if we continue to allow both European and national monetary levels to coexist, we will have rediscovered a system similar to that of the common currency, which the Group of Independents for a Europe of Nations has always supported. Such a solution would safeguard our future without forcing our fellow citizens to take pointless risks. Therefore, I hope that the Council will listen to the voice of wisdom and that ministers will not charge headlong towards unification, as this would be a dead end.
However, in order to justify continuing with unification, some people will no doubt hide behind the legal argument in Article 109l(4), which states that 'at the starting date of the third stage, the Council shall...adopt the conversion rates...at which irrevocably fixed rate the ECU shall be substituted for these currencies (the currencies of the participating countries)...The Council shall...also take the other measures necessary for the rapid introduction of the ECU as the single currency of those Member States'.
But this argument does not have the same weight as other legal arguments: in circumstances beyond our control, we can modify the text in an emergency or we can find another way to interpret it. For example, we could say that as the euro was due to replace the national currencies on the starting date of the third stage, in other words on 1 January 1999, then it has already happened and we should not discuss it any further. Governments would do well to seriously consider this line of thinking.
On behalf of the non-attached Members, I stress the need to provide a gold coin with the nominal value of EUR 100. As well as enhancing the symbolic value of the single currency, the effect would be to stabilise the price of gold, making gold reserves increasingly unnecessary.
Finally, I agree with the rapporteur's decision to limit the cost of the metal and actual coinage production to the latter's nominal value.
Bernard-Reymond report (A4-0479/98)
In the vote, we have taken a far harder line on China's human rights violations than that expressed in the motion for a resolution. Even though it may be important for Europe to develop trade and political relations with China, economic interests should not blind us to the human rights violations perpetrated there, nor prevent us from criticising them. The EU should also be consistent in following the same line in its dealings with a number of other countries, for example Colombia and Peru.
Naturally I am in favour of the development and opening-up of China. Openness is one way of undermining the totalitarian regime and bringing freedom to the Chinese people. However, I seriously doubt that the introduction of free market principles, which the report so enthusiastically recommends, is the right solution.
We should learn from the mistakes that were made, for instance, in the former Communist states of Eastern Europe. The people were looking for freedom and openness but instead they ended up with the crudest form of capitalism, which brought with it social exclusion and poverty.
As cooperation with China increases, we should place greater emphasis on the social situation and those areas where we might be able to support development, such as youth exchange programmes, education and increasing the number of non-governmental organisations. Furthermore, as the report makes clear, we must go on exerting pressure so that, in the end, human rights will be respected.
In its communication, the Commission quite rightly noted the major changes which are currently taking place in the economy and civil society of China. But it is also important to stress that fundamental human rights are still being suppressed by the Chinese authorities. In its report, therefore, the Foreign Affairs Committee included some very positive demands for the incorporation of a human rights clause into the agreement between the EU and China. If economic cooperation with China is to be possible, it is of crucial importance that such a clause should be fully respected. The supplementary requirements which the committee has added to the areas prioritised by the Commission may help to point development in China in the right direction.
Mr Bernard-Reymond's report advocates the development of economic and cultural links between European Union countries and China. The report claims that this is in line with the belief that intensifying relations with China will automatically lead to an improvement in the democratic and human rights situation in that country.
This strategy, which may prove to be effective in certain cases, seems, in the case of China, to come up against realities that must not be trivialised.
It is now nearly 15 years since China began to modernise its economy and in these 15 years it has experienced unprecedented development. Western heads of state, company managers and buyers from the retail and distribution sector are now all rushing to Beijing and Shanghai to sign numerous contracts.
Nonetheless, we must note that although China has liberalised its economy considerably over the past 15 years, it has, in contrast, made very little progress in terms of civil liberties and religious freedoms. The policy on bringing Tibet increasingly under Chinese rule has not relented in the slightest over recent years, in spite of extremely strong pressure from the West.
On a more general note, the very serious problems linked to violations of religious freedoms in China should have received more attention from our rapporteur.
Implementing a policy of compulsory registration for all places of worship in 1991 gave rise to the biggest wave of anti-religious repression that has taken place since the cultural revolution.
This new policy gives the Chinese authorities the means to completely control religious activity on spiritual and material levels. The Chinese Government has, for example, decided to control the content of the articles of faith of the various Christian religions, and is itself selecting which it deems acceptable and which are banned. The civilian authorities thereby label religious truths such as the Last Judgement, the communion of saints, genesis and the sanctity of life as forbidden truths.
Faced with such pressure, many Chinese believers are joining 'underground churches' and one of these is the illegal Catholic church. Followers of these churches are then subject to police harassment, confiscation of their possessions, imprisonment and torture. Members of the clergy are victims of particularly insidious torture. Such totalitarian practices do not spring from a bygone era but affect the daily lives of Chinese people today, and we must not disregard this.
The European Parliament is usually more exacting on human rights issues. Why are we being so lenient with communist China?
Azzolini report (A4-0412/98)
The communication from the Commission, on which our colleague's report is based, reflects the political priority of applying competition rules to the Structural Funds policy.
The Commission is striving to ensure that the state aid map and the Structural Funds map are entirely consistent. We support the idea of a discussion in this field, taking into consideration the specific nature of certain regions that makes them eligible for Community funds.
In effect, we are forced to acknowledge that state aids are exceptions to free competition for a very specific reason, namely that of maintaining economic and social cohesion.
The Member States, in partnership with local authorities, must have a certain degree of flexibility. This will vary according to the development problems in certain regions, and I am specifically thinking of Objective 1 and 2 regions. It would not be a good thing to blindly apply competition rules and risk endangering the efficiency of Community and national interventions.
I believe that the report by our Committee on Regional Policy is heading in the right direction, with finishing touches added by amendments the PSE Group submitted to this House. What is more, this request for flexibility was noted at the last General Affairs Council meeting. It will cooperate with Member States, local authorities and the Commission in order to determine the economic and social criteria specific to each region that allow them to be classed as exceptions.
The European Commission's initiative is clearly laudable and necessary, seeking as it does to establish better concentration and increased coherence of national regional aid and European regional aid, all of which leads to strengthened efficiency.
The aim is to identify the regions most affected and to make European structural aid coincide with national regional aid. The Commission therefore thinks it is being pragmatic. But, more to the point, perhaps it is being too pragmatic!
In effect, until now, Objective 1 regions were determined by the Council, acting unanimously on a proposal from the Commission, such as NUTS regions where GDP per capita is less than 75 % of the Community's mean. Objective 2 and 5b regions were determined by the Commission using Community and national socioeconomic criteria as a basis and in cooperation with the Member States. In addition, the Commission has exclusive competence in matters of state aid.
In this new proposal, the Commission suggests also including the Objective 2 map in state aid maps under Article 92(3)(c). This amounts to saying that the Commission will include under the new Objective 2 all the regions that the Member States undertake to include in the list of assisted regions, which they must notify the Commission of under Article 92(3)(c). The proposal also suggests that Objective 1 regions be determined on the basis of strict respect of the 75 % criterion for GDP per capita, so that they fully correspond to regions that will be exempt under Article 92(3)(a) and can therefore be assisted at national level. And all this must be defined by 31 March 1999 at the latest.
We believe that this is a little too rigid to be accepted in this form by governments, by our group and by this House, even more so as all states are calling for some flexibility in choosing their aid policies and in defining their territorial competences. I believe that making zoning systems consistent must continue to be a political objective for the Member States, without forcing them to obtain results. It is for this reason that the PSE Group has tabled several amendments, in particular a new paragraph after recital Q and a new Amendment No 6 calling for greater flexibility. These are amendments that I hope will be adopted by this House.
The great merit of the Commission's communication and of the report we are considering today lies in the fact that they once again highlight, in an almost paradigmatic manner, the contradictions inherent in European integration. These contradictions set European policies at odds with one another and the report highlights the paradoxical effects of these very same policies.
There is, in fact, a major need to review and rationalise economic and social cohesion policy, that has been implemented pragmatically and sometimes erratically over the past twenty years to respond to successive enlargements and the different crises that have weakened the economic and social fabric of the Member States. This must be done in order to face up to fresh challenges and to better meet the objectives of this policy.
In this vein, I should like to offer my support for the options endorsed by our rapporteur. Therefore, in this speech, I will concentrate on two of the new measures proposed in the context of reforming the social cohesion policy.
Although this reform was designed to reduce disparities between the levels of development of European regions, it has in fact increased the disparities between the richest and the poorest regions.
Reducing the share of aid cofinanced by the European Union would worsen this situation, as such a decision would effectively force Member States to make a larger financial commitment. This would, by necessity, increase the burden for the poorest Member States.
There is clearly a contradiction between the stated aims of social cohesion policy and the foreseeable outcome of measures taken to attain these aims.
Finally, I also believe that the time-limit for 'phasing-out' aid given to regions that previously had Objective 1 status seems too draconian for still fragile economies.
There is no good reason why state aid should be dependent on EU regional aid. Such a serious infringement of national freedom of action is unacceptable. I therefore support the committee's proposal that Objective 6 funding should be exempted from this linkage. According to Agenda 2000, Objective 6 funding which was agreed during membership negotiations would eventually be included under Objective 1. This is acceptable provided that the former Objective 6 support criteria are transferred, unchanged, to Objective 1 and that the funding for Objective 6 regions remains the same.
In its communication, the Commission has presented some proposals for greater consistency between regional policy and competition policy in the EU. This is an immensely interesting and important initiative. Under the current rules for support to poor regions and those lagging behind, there is a high risk of distortion of competition. There have unfortunately been examples of this. It is therefore crucial that the regional classification which will apply in future in respect of the scope for Member States to allocate regional aid should be defined in such a way as to minimise the risk of adverse consequences for free competition. I therefore fully support the analysis presented in the committee's report.
There is no doubt that, despite all the efforts made, disparities of development between the regions of the EU still remain wide.
On the other hand, a strict application of the principle of concentration - which we must strive for if cohesion policy instruments are to be deployed effectively - must not overlook the fact that, in the context of subsidiarity, national support measures must continue to be permitted outside these regions.
The so-called rich countries must be given the possibility of introducing appropriate support measures in good time, especially in structurally weak regions bordering third countries.
I am voting in favour of this report because my Amendment No 1 opens up this possibility.
Mr Azzolini's report on regional policy and competition policy addresses the question of national regional aid.
It is particularly concerned about the provisions of the new guidelines which limit the permitted intensity of national aid. For Objective 1 regions it is reduced to 40 or 50 % depending on the poverty of the region concerned, and for Objective 2 regions it is limited to 10 or 20 %. The report asks whether such a restriction could be paving the way for the gradual disappearance of national regional aid and, in time, for the pure and simple banning of such aid.
The report from the Committee on Regional Policy once again comes out in favour of changing regional planning policy in the Community. We could not support making this policy more systematic even though, in certain fields, we believe harmonisation or close cooperation is vital, such as in trans-European transport networks or ecologically sensitive areas, for example. Yet Member States must maintain their freedom to use state aid, if they deem it necessary, to maintain the balance in their territory and to correct distortions induced, in certain cases, by some Community policies, such as the policy on free trade, the effect of which has not yet been evaluated.
In this respect, I should like to point out that recital C of the report is the result of an amendment by our group that was adopted in committee. It points out that competition policy is essential to the competitiveness of the economy of the European Union, on condition, however, that this competition is conducted fairly, particularly on the part of certain of the EU's trading partners, and does not have the effect of sacrificing our social and environmental standards.
This text shows that the Commission's recent decision to prevent France from awarding aid to its textiles industry, which had undergone a particularly severe relocation process, was unacceptable. This case is an excellent example of blindly applying competition as a dogma, regardless of social or regional planning considerations. This is a concept that our group is resolutely opposed to.
Read report (A4-0386/98)
I should first like to thank Mrs Read for the reliability and clarity of her work, which has allowed us to hold such a useful debate.
As well as this introductory praise of the content, I should also like to offer my full support for the recommendations made by our colleague. This constant wish to guarantee equitable access for all and, first and foremost, for the most vulnerable users among us, fits in with what should be a universal service.
Following Mrs Read's example, I believe that the Member States of the Union should consider implementing, by means of certain terms and conditions, a tariff scale adapted to low-income users. If some people believe that such a measure is unfair, then what do they think of the majority of consumers subsidising the long-distance calls of a minority? As a result, people who are poor or unemployed can only have low level usage paid for at full price. We must not forget that the telephone is also a useful job-seeking tool.
Similarly, the fact that the Internet is becoming more common calls for the implementation of adapted tariffs, both for individual users and for educational establishments. I have already said this but I should like to reiterate that the Web must not become the property of a well-off minority!
On the other hand, I should like to draw my conservative colleagues' attention to the amendments they wish to introduce. I believe that, in the long term, these amendments jeopardise equality of access to this means of communication. These proposals are dangerous, both for the telecommunications sector and for the future of the universal service on a more general level.
I am at last daring to hope that the right wing will be brave enough to declare their intentions in the coming months, in this field and in others. A politician's first duty is to defend his ideas. So, if you believe that liberalising services should mean unequal access, please be honest enough to say so to our fellow citizens.
The guarantee that everyone should be able to have access to essential services at affordable prices and to a satisfactory quality standard is a sine qua non for the socially successful and sustainable liberalisation of what used to be called public services. This is why there is such major importance attached to this monitoring report on universal service in telecommunications, which we are examining today.
We cannot fail to notice that this first report describes a situation that is far from satisfactory. It shows that the free play of market forces and competition cannot of itself ensure that everyone is properly included in the information society and in communication technology.
Of course, this first report points out a number of problems that must be rectified as quickly as possible. I would pinpoint in particular the fact that operators are under no obligation to use a uniform tariff for the same service throughout their territory. This is a serious threat to a true universal service.
The fact that some Member States show an overall upwards trend in tariffs is equally worrying, especially as it affects in particular residential users, especially those on low incomes.
Like our rapporteur, I firmly believe that we must pay particularly urgent attention to the case of infrequent users, and especially of disabled people.
One effect of the liberalisation of the telecommunications sector in the EU is that the Member States are obliged to ensure provision of a minimum set of telecommunications services by all operators, and that there is intervention if these requirements are not met. The Commission has noted that steps have been taken to secure this minimum access to telecommunications services for consumers, but the collection of data has not been entirely adequate in all cases. It is therefore right for the report to stress the importance of remedying these shortcomings, and of ensuring that the relevant information on the compliance of telecommunications services with the minimum requirements is available.
Mrs Read's report has shown that a mixed assessment of the progress made on universal service provision is in order. Overall, progress is rather unsatisfactory. That is why renewed efforts need to be made. We Greens support this conclusion in Mrs Read's report.
In addition, however, it is necessary to consider whether in fact more instruments are needed - such as specifications, different levels of state supervision and so on - to increase the public interest element, to safeguard the quality of the services and to take account of the social and societal impact of new services. Some instruments of this kind are already provided for under media law and can be used as models.
Tappin report (A4-0394/98)
We should like to thank the rapporteur for an excellent report. In our explanation of vote, we wish to stress the importance of applying social criteria and objectives, a possibility that features most prominently in paragraphs 10 and 11 of the committee's draft report and in Amendments Nos 5 and 6 by the rapporteur and Mrs Van Lancker. In our view, it is essential that in achieving greater openness in public procurement, in the interests of employment and increased competition, there should be an equal balance between social and environmental objectives.
As regards the increases in thresholds proposed in the report, past experience shows that the lower the thresholds are set, the more firms participate in public calls for tender. However, a correspondingly larger number of businesses then fail to receive a slice of the cake. This also results in an overall increase in what might be termed futile expenditure.
However, since I personally am against raising thresholds on principle, I have abstained on the paragraphs in question.
T. Mann report (A4-0475/98)
As the next millennium approaches, we cannot tolerate the fact that, in the European Union, more than 28 million people are unemployed. It is our responsibility to combat this plague, and the paths outlined in the report submitted to us are along the right lines.
Since the Luxembourg summit, guidelines established in each Member State have already helped us to fully gauge the Member States' commitment to this fight. But the fight must also take place at the level of the European institutions.
In order to achieve this, we could firstly devote our energies to potential job-creating sectors, for example the tourism sector; it is a shame that the Philoxenia programme was blocked within the Council of Ministers. This remains an impressive framework for action and there are many operators and actors waiting for it to enter into force. We must also consider jobs in local services or care services. It is often difficult for local authorities to take over job creation measures that were set in motion by associations.
On the other hand, there is also the possibility of beginning discussions on a new organisation of work. We can see that several Member States are currently working towards bringing in a reduction of working time, and this has been negotiated with various partners. This solution must not become entrenched in a national-level mentality. A joint contribution at European level must be considered.
Our rapporteur makes some excellent recommendations, presented as an inventory. We must not fall short of our citizens' expectations.
For many months I have been asking that we open a debate on the social consequences of technological developments. As a result, I welcome the report by our colleague, Mr Mann, which responds to one of the main themes of this debate.
In fact, it is important that this House promotes the emergence of these new jobs that appear to have great potential. I should also like to point out that I support most of the concerns and proposals outlined by the rapporteur.
However, I will express certain reservations and make a few comments on different points that do not in any way detract from the author's initial aim.
Although I agree with Mr Mann that society must invest financially to generally adapt training to such new sources of employment, I would like to make two comments.
Firstly, I believe that we must invest a considerable amount, particularly as regards jobs with high added value. We have an obligation to do so, in view of the means needed to obtain quality training. Furthermore, I admit I was pleasantly surprised to note that our conservative colleagues are becoming aware that private initiative cannot cater for some of society's needs.
I am also delighted by the willingness to legislate on life-long training by including it in the law on entitlement to annual training leave. This request for legislation is an important step forward in terms of recognising this right, a right that must allow all employees to develop their careers and enjoy increased employability.
Finally, I cannot finish without mentioning some of the threats posed to workers' rights that, to my mind, must not adapt to new technologies but should instead aim to guarantee an acceptable quality of life for all. I believe that our fellow citizens will not indefinitely accept a deterioration in their quality of life, a quality of life that is very much threatened by a minority among us.
How can we not vote in favour of this report that endorses a whole range of common sense measures. The report begins with observations on the current state of affairs: an unemployment rate approaching 11 % in the European Union, of which 22 % are young people, and a precarious work situation for women.
These are therefore common sense measures as they place the emphasis on SMEs, which offer the greatest job creation potential but, in the context of increasing globalisation, must have favourable conditions in order to develop. The Commission has already established a number of actions to help them. We must increase the number of SMEs and encourage them. They are common sense measures as they emphasise the sectors of the future: tourism, culture, new technologies, research and media. There are so many fields that could breathe new life into our local authorities and our regions if we properly prepare access and training for future occupations. They are common sense measures as they call on Member States to implement the employment guidelines drawn up in Luxembourg in 1997.
They are also common sense measures because they call for a system of further training that adapts to the constant development of new information and communication technologies. They call for a system that is capable of accompanying the worker throughout his career in such a way that he can develop as technology develops.
Again, these are common sense measures because they do not want to exclude groups of people, nor do they wish to further isolate regions that are already classified as less-favoured regions. This is why there are calls for transport and telecommunications infrastructures to be developed to provide access to world markets, so that regions and their populations are not cut off from the labour market of the future.
Finally, they are common sense measures because they call for the principles laid down in the Amsterdam Treaty to be recognised, in particular that of equal treatment of men and women. Some of our French senators could certainly learn from this!
In conclusion, this resolution, which analyses our society, the changes it is experiencing and its future prospects, is not a revolutionary one; however, if it were truly to be taken into account, it would mean the beginning of a better world.
No one here will deny that job creation is one of the few fundamental problems that public opinion will use to judge the overall positive or negative effect of European integration on the everyday lives of our citizens.
We can therefore be pleased once again that the Amsterdam Treaty has fully gauged the scale of this challenge and has devoted a chapter to employment. Nonetheless, such awareness must result in tangible positive effects for our fellow citizens, especially for young people and women, as they are the most vulnerable groups.
I wholeheartedly support the analyses and recommendations outlined by our rapporteur, and therefore it is without any hesitation that I will vote in favour of this report.
Nevertheless, I should particularly like to stress the fact that if we reorganise work according to opportunities provided by the development of multimedia, it will allow us to make substantial ecological gains for society as a whole. It will also result in improved quality of life for many workers who will no longer be forced to make arduous daily journeys.
Reorganising work in this way would ease congestion in access routes to major towns and would also allow us to eventually free up considerable human and financial resources that could then be used to concentrate on developing communications infrastructures in less-favoured regions and in job-creating sectors of activity.
I also wish to emphasise that measures that use very little of the budget and are, on the whole, relatively easy to implement would also let us create jobs rapidly. For example, I should like to discuss rationalising and streamlining any form of red tape that places a burden on small and medium-sized enterprises. Or we could even give such enterprises access to a powerful network for market research and for passing on the information gleaned from these markets.
Fundamentally, this is a very good report. It concentrates on combating unemployment and ensuring that everyone has a job. No one is left out; there are clear references to women, for example. The report contains many excellent ideas about the labour market in the future. It is heartening that the European Union recognises the problems and is willing to focus on them. Sadly, what is otherwise an excellent report is spoiled by two unfortunate items.
Firstly, taxation is a matter for individual states. The European Parliament should therefore not 'recommend' that tax 'burdens' should be reduced, as is the case in paragraph 41.
Even more shocking is the ignorance displayed in paragraph 23. What the rapporteur refers to as the 'tax burden on labour' is in fact employees' own money. The money which employers hand over to the state to be administered, in the form of payroll tax, is money which we have chosen to set aside, instead of taking a higher salary, to pay for sickness benefit, pensions and protection against unemployment.
Payroll taxes represent an increase in employees' salaries which they have chosen to forgo to pay for state welfare. Moreover, a system in which this task is undertaken jointly is the most effective and equitable kind.
This report is both timely and extremely significant since employment is one of the main concerns of the citizens of Europe. Consideration of the future will enable us to undertake sound preparatory work now, as we strive to do away with unemployment. This latter is currently at an unacceptably high level and is threatening the cohesion of our societies.
The main aim is to combat unemployment through the creation of sufficient quality employment, taking into account the new needs of a society that has changed and that will undergo further changes in the future.
Information technology, communications, demography, sustainability, leisure - with the consequent growth of tourism - and, above all, the accession of women to the workplace, with more equal opportunities, all combine to create new needs for this new society. As I stated in my opinion, these needs call for an innovative, balanced and realistic political response. Such a response must bear in mind the great opportunities for job creation and respond to the new demands, whilst preventing new forms of discrimination against women at work as well as further uncertainty and deregulation. We should certainly welcome and support new job creation initiatives and the extension of social welfare and workers' rights aimed at guaranteeing social cohesion and full employment for both men and women.
Fitzsimons recommendation (A4-0052/99)
The full cooperation of Member States is needed if the European Union is to play its full part in reducing the level of greenhouse emissions.
We owe it to future generations to take seriously the long-term implications of the uncontrolled emissions of CO2 and its impact on the environment. Failure on the part of some Member State governments to cooperate fully in updating and reporting 'new data' is unnecessary and only has the effect of undermining attempts to implement effective control programmes as envisaged in the Kyoto protocol.
Unless we have proper measurements then it is impossible to monitor the effectiveness of control programmes or the full extent of the threat from global warming to 'future generations'. Ignoring now what is accepted as a real threat will only make the final solution more difficult to achieve.
I welcome the fact that the Environment Ministers have agreed to reduce the EU emissions of six greenhouse gases by 8 per cent between the years 2008-2012. The figures agreed will permit Ireland to increase emissions only by 13 per cent relative to 1990 figures.
The European Parliament has worked hard in implementing legislation which reduces the use of CO2 gases. For example, the EU's new directive on regulating pollutants obliges oil companies to sign up to ensuring that the sulphur content in petrol is cut by a threefold reduction and that the sulphur content in diesel is cut by a seven-fold reduction by the year 2005.
If the overall social, human and environmental benefits of clean air are to be secured then the standards laid down by the EU's recent directive on vehicle emissions and fuel quality must be strictly adhered to.
There must be maximum cooperation between the EU Member State governments and all interested bodies so that a reduction in the use of CO2 becomes a reality in the very near future.
The Group of Independents for a Europe of Nations voted in favour of all the amendments improving the Council's proposal for a monitoring mechanism for CO2 emissions.
In effect, the monitoring mechanism must form one of the essential parts of the Union's general strategy on stabilising CO2 emissions at their 1990 level. This stabilisation will help to improve energy efficiency, whilst also allowing us to honour the commitments we made under the United Nations Framework Convention on Climate Change. However, CO2 monitoring alone is not enough. We need to monitor and stabilise methane (CH4 ) emissions, nitrous oxide (N2 O) emissions, gases that directly affect air quality, and gas emissions that have negative effects on the ozone layer, such as perfluorocarbons (PFCs), hydrofluorocarbons (HFCs) and sulphur hexafluoride (SF6 ).
Expanding our monitoring to include gases not initially provided for will allow us to carry out a more reliable analysis of all elements that harm our atmosphere. I should also like to remind the House that although the European Union has made visible efforts to maintain air quality, similar efforts must be made by all developed countries. Our efforts would be in vain if other countries did not bring their greenhouse gas emissions under control. This is why the action taken by Member States to extend the debate to world level is so important.
Hautala recommendation (A4-0002/99)
Acidification is a very serious problem in Scandinavia. It is not just we who create the problem - the United Kingdom and continental and Eastern Europe also contribute to it. The Commission's proposal to place a ceiling on the sulphur content of heavy fuel oils and gas oils is a step in the right direction. Allowing for exemptions and permitting Member States to impose tougher standards also bodes well for the future.
However, the proposal lacks muscle. The committee's requirement that the objective should be the elimination of sulphur as a pollutant is, on the whole, a definite improvement. The Council has accepted Parliament's demand that the directive should also include bunker oil and marine gas oil. At second reading, the committee has specified that implementation should be speeded up by bringing forward the deadline for fuel oils. I support the committee's proposal that the lower limit value for gas oils should come into force as from the year 2004, instead of 2008.
Virgin recommendation (A4-0001/99)
One day waste is of no value, but suddenly the next day it is very valuable. That transformation was particularly noticeable in the past, when waste from the EU was exported to third countries. These countries may possibly have been able to extract a small amount of the metals contained in the waste, but it was not a very good proposition for the environment. There were also examples of third countries simply not being able to use the waste they accepted; they were simply paid for acting as the receiving country, in other words we used these third countries as dumping grounds because they were cheap alternatives to compliance with European environmental standards.
The new rules have given rise to much confusion and concern among humanitarian organisations which make collections for people in need. Let us make it clear that the collection of clothing for people in third countries who need it can continue. However, the new factor is that recipient countries must actively inform the Commission that they wish to receive the waste. That is the only way in which we in the EU can be sure that the recipient countries have actually decided that they want the waste we ship in across their borders. It is a guarantee that the countries can handle it in a proper way, according to their own rules. We must keep all unusable waste at home and treat it under our own rules in environmentally sound waste disposal facilities.
The report by our colleague Mr Virgin attempts to provide a satisfactory response to shipments of certain types of waste to non-OECD countries.
On the whole, I share the rapporteur's views, particularly as regards abandoning the idea of a new list of forms of waste that cannot be exported.
Like Mr Virgin, I believe that we need to reconsider the definition of waste. In this respect, it is vital that the Commission is able to take swift action in this field.
I also share the fears of non-profit organisations as regards exporting certain forms of waste and, more specifically, exporting secondhand clothes.
These organisations' activities help our most vulnerable fellow citizens to truly become part of society, as well as trying to 'offer' the affected populations in these countries a better life. Challenging the export of these clothes would have serious consequences for the viability of such organisations.
Jackson recommendation (A4-0028/99)
It is with satisfaction that I welcome the report by our colleague Mrs Jackson. However, I cannot help thinking that this text has taken far too long to come into being.
My disgruntled mood is not caused by the author of this report but rather by the Commission which, I believe, has behaved very casually towards such an important aspect of environmental policy.
Faced with the increase in waste from urban areas there is, as the rapporteur underlined, a need to take steps to reduce the volume of landfill. In view of this, it would be most pleasing if the Commission were to take strong initiatives to promote alternatives such as composts and biogas from biodegradable waste.
However, I support the proposal to introduce a tax on waste going to landfill. How can we actually think that we have an infinite amount of space available for use as landfill sites? Health considerations are also part of the equation as no one can deny that this type of landfill is potentially dangerous, not only for the environment but also for human beings.
Finally, I certainly support the hierarchy in waste treatment introduced by the Committee on the Environment, Public Health and Consumer Protection. However, once this hierarchy has been established, the Commission must take it into account when drawing up Community programmes related to such issues.
We must show how determined we are to progress in this field as we cannot accept that future generations be left to suffer the consequences of our current inactivity!
As at the first reading of the Jackson report, I have decided to support the report because its basic views are reasonable and well thought out. However, I would continue to point out that the greatest threat to the ability of Member States to set up national waste disposal systems which go further than the rules that can be adopted at EU level remains the EU's internal market. As long as waste in the EU's terminology continues to be treated as merchandise, there will be an incentive for large producers of waste in EU countries with strict rules on waste management to ship their waste to facilities in other Member States which only comply with the EU's minimum rules.
If it is not made possible, not just in principle but also in practice, to put a stop to this waste tourism across the EU's internal frontiers, the environment will continue to suffer. At the same time, we should not forget the economic damage to waste disposal facilities located in environmentally progressive EU countries. Their facilities will lose quantities of waste, perhaps to a neighbouring country with its cheaper solutions.
I am pleased to support Mrs Jackson's report. Landfill of waste should, as the rapporteur says, be an option of last resort. Landfill is necessary in some cases. We must accept that. The problem is that in many EU Member States it has become the easy option with dire consequences for the environment. Stricter controls are necessary. People in residential areas should not have to put up with unsightly and potentially dangerous sites in their neighbourhoods. At the same time we should have a much better programme in every state to encourage people to dispose of waste with more regard to the environment. I know that in some countries there are already schemes for the separation of household waste to provide for better recycling. I trust that this will eventually become the norm in every Member State.
It is the responsibility of Member States to improve waste disposal, using alternatives to landfill, without penalising the taxpaying public. The landfill tax in my country is a prime example of how an ill-conceived idea that does not address the real problem can lead to taxpayers being out of pocket. Without a strategy from central government to rethink waste disposal, the landfill tax simply means that local authorities find themselves with no alternative but to pass the cost on to ratepayers. How this contributes to reducing dependence on landfill is anyone's guess.
I trust that in the future we will have a much better approach to waste disposal in the EU. It is essential that landfill becomes, as far as possible, a thing of the past. To achieve this compliance with the legislation is essential. Member States must embrace this legislation if it is to have any effect.
The EU Council's common position on a proposed landfill directive aims to prevent or reduce environmental damage and health risks caused by landfill. But unfortunately it is lacking in a number of key areas.
This directive will have major implications for waste disposal throughout the EU and especially in Ireland where waste management has tended to focus exclusively on landfill. Despite the fact that landfill is considered the least-favoured option for waste disposal in Europe, Ireland comes top of the EU list for using landfill to dispose of its huge waste mountains.
This is the second attempt at an EU landfill directive. The Commission first submitted a proposal in 1991, which was withdrawn after Parliament, under pressure from environmental groups, rejected the Council's common position in 1996.
Although in some respects the proposal is much better than what was presented in 1996, I am concerned that a number of aspects of the legislation are very weak and could result in governments finding ways to opt out of their commitments on waste management and public health protection.
One major problem is the possibility that landfill sites which have closed at the time of transposition of this directive will be excluded from the remit of the legislation. Authorities are already planning to close down a significant number of currently active landfill sites in Ireland over the next two years. Some of these are extremely problematic sites. Since aftercare is an important part of the directive, it is essential that these sites due to be closed come under the directive.
I am extremely disappointed with the attitude of the European Parliament's Committee on the Environment, Public Health and Consumer Protection for not insisting that a minimum distance from the site boundary to residential areas be established.
The EU Commission had originally proposed stipulating a minimum distance of 0.5 km from the site boundary to residential areas but the Council of Ministers deleted this from the text of the draft directive.
The issue of distance is extremely important to community groups throughout the EU. Especially since research (published in The Lancet , August 1998) has shown that infant mortality and birth defects increase by as much as 33 % in host communities within a 3 km distance of landfill dumps.
This failure to set a minimum distance and thus protect local communities from the dangers of landfill goes against the precautionary approach and the protection of public health.
The Green Group tabled an amendment on the issue and will be requesting a registered vote so that local communities at home can see how serious MEPs are about protecting public health. We find it incredible that so many MEPs would reject measures to ensure that public health is protected.
It is also worth pointing out that in the original proposal from the Commission a minimum distance from residential areas was included and was later removed by the Council. The Commission should have stuck to its original position and the Socialists should not have done a U-turn on this issue either. They have failed miserably in their responsibility to protect public health.
The Group of Independents for a Europe of Nations is in favour of Community harmonisation of measures on the landfill of waste. Indeed, if one of the Member States had lax legislation, we could easily find ourselves faced with the problem of waste being relocated. Member States with stricter legislation would obviously transfer their waste to the less strict Member States.
However, our group points out that the Member States must retain sovereignty as regards setting a tax or fee. This is why we voted against the amendments providing for a European tax on the landfill of waste.
On a technical note, we voted against the amendment replacing the term 'inert waste' with the term 'non-hazardous waste'. I know from experience that in the European Parliament's Committee on the Environment, Public Health and Consumer Protection, the majority of Members prefer the term 'non-hazardous waste'. At what stage can we decide that waste is non-hazardous? Initially, some people may wish to use a sufficiently vague definition and then later draw up increasingly strict standards, or even unrealistic ones. This would have severe financial repercussions both for economic operators and for local and regional authorities.
Finally, our group voted against the amendment seeking to shorten the time-scale for applying the directive. It is important to allow enough time for local authorities and waste sector operators to conform to the directive. I should like to point out that any standard and any decision will only be accepted if it is realistic and fair.
To conclude, our group did, of course, vote in favour of the recommendation at second reading and in favour of the majority of amendments promoting biodegradable waste, which is the most environmentally friendly form of waste.
Cox report (A4-0015/99)
Mr President, we are now in a very difficult position on this report. The whole report has been referred back. I hope this Parliament will now look at the implications for taxation on those products which are manufactured using energy. In particular in the ceramics sector we have a policy in the European Union of encouraging employment, and having a resolution which will tax one sector unilaterally is going to be very difficult. We now have a second bite at the cherry. I reserve my right to come back on this when it goes back to committee.
The Swedish Social Democrats are of the opinion that a tax trade-off whose aim is to improve the environment and create jobs should be based on a high minimum level of taxation. Consequently, we have decided to vote for the highest possible minimum level of taxation on electricity and fuel. On the question of whether to exempt energy-intensive industries, in our view the Commission's proposal has advantages and disadvantages. There is a danger that imposing very high taxes on energy-intensive industries will mean that their competitiveness in relation to their counterparts outside the Union will be impaired. At the same time, it should be borne in mind that energy-intensive industries represent a major source of tax revenue if we are to meet the environmental objectives by means of a tax trade-off.
Furthermore, it should be noted that exemptions for energy-intensive industries could put the enterprises against whom they are competing, but which do not use energy-intensive methods to produce their products or materials, at a competitive disadvantage. In adopting a position on the taxation of energy-intensive industries, we have decided to strike a balance between these approaches.
The Danish Social Democrats have voted in favour of a revision of the minimum rates of duty in the EU for the taxation of mineral oils. The Commission's original proposal had a long series of complicated grounds for exemption, but the Committee on Economic and Monetary Affairs and Industrial Policy has proposed a better solution. Its effect will be that firms which can show that they will suffer a competitive loss as a result of the duties may be exempted from paying them. This proposal builds on the EU's active employment policy in providing a reasonable stimulus for a change in tax systems so that the taxation of labour is reduced, while at the same time taxes on the use of natural resources are increased. This is a green policy with an employment objective.
We strongly supported the Cox report, which adopts a courageous and original stance on a subject full of pitfalls. The Commission proposal tried to steer a course through them all, but the complex result remained stranded on the sandbank of the status quo. The European Union cannot afford to let this happen. It must respect the undertakings given in the UN Framework Treaty on Climate Change.
The rapporteur is right in starting from the assumption that the polluter must pay. It is not a question of saddling taxpayers with extra taxes, but of making the polluter face up to the consequences of his behaviour. Our ultimate goal is to reduce harmful emissions and improve public health and the environment. Member States must therefore make a serious start on reducing secondary labour costs.
In this respect, the Member States must be given maximum scope on the exemption options, so that one Member State can pursue a stricter than average environmental policy on the one hand, and its own exemption policy on the other. Of course this policy must not negate the objectives of the Community legislation.
We voted against Amendments Nos 37 and 38, as they are inconsistent with the rapporteur's proposals. Above all, people have to realise that transport prices in general are too low in relation to the external effects which transport causes. We supported Amendment No 29. The international exemption for aircraft kerosene must be abolished as quickly as possible. Until an agreement on this seems to be within reach, an EU regulation on a fly-over tax would seem to be a good temporary solution.
Finally, we believe that this regulation will be more readily accepted if we fix the minimum rates for a period of five years. Companies will then know a long time in advance what they are going to be faced with. The indexing of minimum rates introduced by Mr Cox is a good way of making the regulation simple and reliable.
I fully agree with our rapporteur that a good tax is one that is simple to understand, easy to collect and difficult to evade. The proposal for a Council directive, as amended, largely meets these criteria. I also support the line taken by our rapporteur in advocating a strict application of the 'polluter pays' principle.
It is also important that any increase in tax measures in order to better protect the environment is accompanied by an equivalent reduction in the tax burden on labour. Through the principle of tax neutrality, better respect for the environment will make a positive contribution to the fight against unemployment and to job creation, which is something that we all need. And it will do this without jeopardising the financing of social security, the pride and joy of the European development model.
Unfortunately, in the final analysis, it would seem that our rapporteur only partially takes into consideration the different environmental aspects of the issue. This explains why he supports, for example, preferential tax treatment for more environmentally friendly modes of transport, and quite rightly so, yet does not distinguish between whether or not the energy used has harmful effects on the climate.
The implication behind the proposals is that 'the common minimum rate will apply equally to electricity and heat generated by solar, wind or combined heat and power and to that generated by coal'. One may think, as the Committee on the Environment, Public Health and Consumer Protection does, that there is a gap that must be filled as rapidly as possible if the Union and its Member States are to honour their international commitments concerning climate preservation.
To my mind, we should seek to develop this proposal a little further along these lines.
I cannot support the Cox report, though not because I do not share its views on the need to tax the use of energy and fuels, especially those which are non-renewable. The reason why I am withholding my support is that I do not wish to contribute to any decision whereby policy on taxes and duties is determined to an ever-increasing extent by the EU. There may be many good reasons why countries should negotiate common minimum rules for the taxation of areas such as energy consumption - concern for the environment, as well as concern for fair competition between countries - in various international forums such as the UN, the Council of Europe, the OECD, the WTO and so on.
For me, the Cox report and the proposal for a directive on which it is based are a glaring example of the creeping harmonisation of Member States' tax and duty policies which is currently taking place in the EU: harmonisation which is motivated first and foremost by concern for the internal market, but to an ever-increasing extent by concern for EMU and the single currency, the euro; harmonisation which is logical and correct, if one is an advocate of the EMU and the euro. I am not an advocate of either the euro and EMU or the internal market, and for that reason I shall not be supporting the Cox report.
The Commission's proposal represents the first step towards a tax trade-off from labour to energy through the introduction of minimum levels of taxation. However, the Commission's proposal contains far too many exemptions for energy-intensive industries, in other words those which should by rights be taxed. As a result, the legislation is complex, hard to understand and difficult to apply.
The committee's proposal broadens the tax base by removing some of the exemptions. The committee also proposes that the Member States should be entitled to allow firms a tax-free period if they can demonstrate that it really puts them at a competitive disadvantage. General exemptions should only be granted on renewable sources of energy such as bioenergy and solar and wind power.
The committee proposes that tax rates should automatically be reassessed in line with inflation, with an extra 2 % increase every year, to enable industry to plan ahead. This is a good way to proceed. However, I have voted to raise the level to 4 % in order to facilitate compliance with the Rio, Kyoto and Buenos Aires declarations on the reduction of greenhouse gas emissions.
The Group of Independents for a Europe of Nations, with the majority of the House, rejected the Cox report.
Firstly, it was rejected because it is the Member States' responsibility, and theirs alone, to define taxation on the energy products they deem appropriate to their needs and specific requirements, particularly as regards energy independence.
In addition, our group voted against the proposal for a directive as presented by the Commission as it was both too complex and too unjust. Our group also voted against the proposals by Parliament's Committee on Economic and Monetary Affairs and Industrial Policy as the proposals appeared both to excessively penalise some sectors of activity and to be fully inconsistent with the commitments we made within the framework of the WTO.
That concludes voting time.
The sitting was suspended at 1.15 p.m. and resumed at 3 p.m.
Mutual recognition of telecommunications equipment
The next item is the report (A4-0055/99) by Mrs Read, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on connected telecommunications equipment and the mutual recognition of the conformity of the equipment (3635/98 - C4-0024/99-97/0149(COD)).
Mr President, I am glad to see that one or two colleagues have arrived. I was tempted to start my contribution with a quotation from Gray's Elegy written in a Country Churchyard: 'Full many a flower is born to blush unseen, /And waste its sweetness on the desert air.' I hope the interpreters can cope with that. It is a bit presumptuous to compare myself to a flower, but, as so often, those who have worked very hard on this particular piece of the jigsaw in the liberalisation of the telecommunications market are here to join in the debate.
I am also delighted to report the successful conclusion of this piece of work. The Commission and other colleagues will recollect that seven or eight years ago we tried to do this using a system of test-house certification for type approval of telecommunications terminal equipment. For a variety of reasons, which we need not dwell on here, that really did not work terribly well, and Parliament and the committee took the view that the Commission was right to look at moving towards a system of manufacturers' self-certification.
We have resolved a number of important issues, particularly at the conciliation stage. One was the question of the ability of terminal equipment to harm the network. I would draw the attention of Members to the joint declaration of the European Parliament, the Council and the Commission that came out of the conciliation process, because this is very sensible and states that the Commission will carry out a continuous assessment and will evaluate whether that risk occurs frequently. I went to a considerable amount of trouble to try to find out how frequent a risk this was going to be. I am very happy that the Commission will undertake this piece of work.
At the conciliation stage we also adopted some strengthening amendments on the whole question of consumer rights that were flagged up to us from some Member States, but Portugal in particular. The directive is now the stronger because of that work.
During the work in committee and Parliament we also consulted with the Commission about essential requirements and the rights of disabled users, which, again, strengthened the proposal.
There are also clauses on the efficient use of radio spectrum and the emergency services. All in all, I hope we can congratulate ourselves on having done a very worthwhile piece of work. I commend both Parliament's view and the conciliation conclusion to you all.
Mr President, Commissioner, in my opinion Mrs Read has achieved excellent results. I did not realise that she was such a fine diplomat when it comes to politics and the telecommunications and radio sector. She has succeeded in combining the many very diverse elements of this issue, and, on behalf of my group, I wish to say I am happy that we have achieved consensus.
Certain factors which Parliament feels are important have now been taken into consideration, such as, for example, adapting equipment for use by the disabled, something that has to be included in all technical matters. Standards have been raised, and the question of the radio ham has also been given attention. The question of the responsibility of the manufacturer and that of the distributor has also been raised. That is important because when this procedure is applied more widely it will be as if the burden of responsibility were much further removed, and thus Parliament is absolutely right to have highlighted the issue. We have found a procedure to apply in the case of equipment that does not comply with standards and in emergency situations, and naturally, as usual, Parliament has stressed the need for transparency.
We see that many of the requests made by Parliament have been given due attention, making for a healthy compromise. Customers and consumers can therefore feel safe using equipment, while sanctions and operations remain in skilled hands. I therefore think the agreement that has been reached is a good one and an example of how progress can be made in such matters, to end in a spirit of consensus. Practice will reveal what the future holds, and if there are defects in the system we will have to go back and deal with them.
Mr President, Commissioner, ladies and gentlemen, I rise to address this subject out of sympathy more than anything else, because everything that there was to say on the content of the proposal has already been said. I say out of sympathy also because since 1992 this subject has played such a major role here. Parliament and the Council are of course working on the final phase of adoption, but in the preliminary stages, the Commission and all the services were very heavily involved. I mention this in particular because - especially as far as radiocommunication services are concerned, and this is the direction in which the debate is now heading - it simply was not possible to start work on this soon enough for this dossier to be brought to a conclusion in time to have an effect. It is this area of development which we believe is particularly significant. If you think that in the future a large proportion of terminal equipment will operate by radio, that is by cordless transmission, then you will see how important this whole subject is, and how important the whole debate has been.
If you listen to the experts, who say that in terms of technical development, one year today is equivalent to seven years in the past, then you have some idea of how urgently this decision was needed. I can only congratulate all of us - Parliament, the Council and the Commission - on going through the conciliation procedure and thus concluding our work on this far-sighted proposal.
Mr President, if Mrs Read is feeling a little lonely here in plenary she could comfort herself with the words of England's own bard, Shakespeare: 'We few, we happy few, we band of brothers' (and, I would add, sisters ). The presence of many people is not always a sign of the importance or seriousness of the subject. Both the Commission and I personally have always greatly appreciated your work. By bringing forward European legislation and in that way defending the interests of citizens I would say that you are one of the most effective Members of Parliament. I only hope my remarks will not harm your chances of re-election.
Unfortunately the citizens themselves do not always appreciate the good that is being done for them, especially here. Both Parliament and the Commission have to show that they are effectively fighting red tape and over-regulation. There is a prejudiced view that we produce ever more regulations but, in fact, the piece of legislation that we have been producing here - and, thanks to your efforts, have been able to complete and convince the Council of - is replacing more than 1, 000 national regulations.
I am sure that we are listening to each other. People who have prejudices will not listen to us. They will repeat what they are always repeating, namely that the European Parliament and especially the Commission are eager only to produce new regulations for regulation's sake. Considering the advantages for small and medium-sized enterprises that this is creating, I would like to see some of their associations praise Mrs Read. It is something which is making their lives easier. I would say to our trading partners, the US and Japan especially, who are always attacking Europe and saying we are a Fortress Europe, that we are now the most open market-place for these products in the world. We can only hope - and we will do our utmost to ensure - that our trading partners will follow our example.
So many thanks to Mrs Read and to everybody who has participated in the work. The Commission is quite satisfied, and we endorse the declaration by Parliament and the Council that some adverse effects could possibly result from the introduction of these devices.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Copyright and related rights in the Information Society
The next item is the report (A4-0026/99) by Mr Barzanti, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive on the harmonisation of certain aspects of copyright and related rights in the Information Society (COM(97)0628 - C4-0079/98-97/0359(COD)).
Intellectual property is not theft. Copyright and related rights do not create obstacles or lead to unjustified reward: the fact is that authors, interpretive and performing artists, companies and distributors involved in creative activity in Europe, in developing the arts and cultural production, will only be able to enjoy the certainty and autonomy they need if the various forms of intellectual property are strictly protected.
If the information society is excessively dominated by the major telecommunications companies and if there is a general move towards deregulation, to the point where there are no rules at all, this will not be a society for knowledge, encouraging easier and freer movement of original ideas, recognisable images and identifiable messages. Too many people believe that to be successful, all you have to do is rely on technology without supervising, directing or controlling it. The difficult and complex problems that arise out of the need to protect copyright and related rights in this new environment, in which digital technologies prevail, are at the heart of this crucial debate. These are not technical and marginal issues; they form an important chapter in the way in which the information society is managed.
As you will be aware, there are already in force five basic directives that tackle these issues, and the European Parliament was both prompt and forward-looking in the way in which it cooperated in their drafting. The directive we are today considering covers aspects that have yet to be broached: the right of reproduction, the right of communication to the public, the right of distribution and protection of the means of identifying and protecting works and therefore combating rampant piracy. This directive is also needed to secure consistent implementation, bringing national laws into line with the principles and guidelines set down in the two recent treaties signed in late 1996 under the auspices of WIPO.
Europe cannot stand back. Even now, many misunderstandings surround the debate with which we are concerned. Let me say once again that copyright provides a guarantee for the creators and, for users, it provides a guarantee of quality and integrity. There is no point complaining that the major information networks are being misused for dishonest and harmful activity that offends morality and flouts the law, unless at the same time we work to establish strict and clear rules and to defeat piracy and illegality.
Cyberspace must not be allowed to be a no-man's land in which currently recognised and established rights cease to apply. The report that I am presenting on behalf of the Committee on Legal Affairs and Citizens' Rights is balanced overall and takes account both of copyright and related rights, of the fair demands of the operators and of our citizens' desire for knowledge. I shall confine myself to commenting on a number of fundamental points and extremely controversial issues, beginning with the rewording of Article 5(1). Amendment No 33, tabled by the Committee on Legal Affairs and Citizens' Rights, provides a tighter and clearer wording, and it has been much attacked and criticised, even though I would point out that it was approved by a large majority of the committee. I fail to understand what is so complicated or strange about asking that where a work is used to make copies that are transitory and essential as part of a technological process, this should be authorised or at least permitted by law if it is not, as such, of economic significance to the rightholders and is therefore not damaging to them. Is that not a useful recipe for achieving transparency? Does it not provide a sufficiently secure way of guaranteeing that the wishes of both authors and small and large publishers are properly and responsibly observed? Is it so outrageous to ask at least to be in a position to know who is the owner of an image, a musical performance or an audiovisual work, in order to be able to monitor its path and ensure that it can be identified?
There are other issues, including the distinction between analogue and digital copies: a digital copy is actually a clone. The report points out the need for fair remuneration to be accorded for each type of copy, in a manner to be decided by each of the Member States. Indeed, arrangements of that nature already exist in 11 Member States. Plainly, if there are technical ways of protecting the works that should not be abused, copies will not be able to made at least for a time; but that must not jeopardise the right of access and nor does it, it merely prevents unremunerated use.
Copyright, I repeat is not theft; the remuneration that has to be paid is not an excessive charge.
Furthermore, adequate exemptions have been provided for libraries, archives and other teaching, educational and cultural institutions, as well as for press reviews and reports, educational activities and scientific research.
Particular attention has been paid to the handicapped, and here I still consider Amendments Nos 17 and 42 to be clearer and more workable. We have to intensify our efforts to combat piracy and illegal activities, as well as the advertising, trade and instruments which are designed to facilitate them; I consider that the redrafting of Article 6, in particular, will help in this. A strange kind of alliance actually exists between those who preach anarchy and those who wish to benefit from the maximum of freedoms when it comes to rules and rights. It is right that surfing the Internet should be more secure; this should be the aim of most people, and I hope it is. For that reason, I ask the House to vote for the amendments tabled by the Committee on Legal Affairs and Citizens' Rights, which has also accepted some of the amendments tabled by other committees, in particular the Commission on Culture, Youth, Education and the Media. I am not, however, in agreement with the bulk of the amendments tabled subsequently, except for Amendment No 82. However - if I may be permitted a personal assessment which I feel I have to make - Amendments Nos 30, 32, 48 and 56 are contradictory, impenetrable or downright dangerous.
Little is being done to promote the different cultures and give momentum and resources to European programmes; the Union ought therefore to encourage - and it has done this to some extent in the past - sound rules that protect a world increasingly exposed to triviality and commercialisation, in which the vast majority of ideas and projects are rooted, to far too great an extent, in market considerations. Those considerations must not be allowed to sweep aside rights and traditions that form an integral part of Europe's history. The lobbying on this directive has been frenzied and relentless from all quarters; huge numbers of faxes have been received, all of them suggesting how we should vote. Ladies and gentlemen, I believe the time has come to forget the advice pressed on us and the biased points of view; I hope that each of you will make his or her own decision with a mind free of prejudice, not forgetting that these are crucial issues, prime among them respect for intellectual achievement and artistic invention which must be allowed autonomy and the opportunity to function independently. Unless they are guaranteed resources and rights, the cultures of Europe will all become more vulnerable, and the position of those involved in this difficult work that enhances our lives will be less secure.
Mr President, let me first of all say how much I appreciate, as a member of the Committee on Legal Affairs and Citizens' Rights, the job that Mr Barzanti has done. His responsibilities as rapporteur on this highly complex issue have not been easy to measure up to. I now speak as the person who drafted the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy and I have some sympathy with what he has gone through. This is the bundle of lobbying letters, faxes and e-mails that I have received this week on Strasbourg on this particular issue. I suspect that Mr Barzanti has probably got a pile even larger than that.
This is a highly controversial issue. On the one hand you have the deserving cases of the artists. We are shortly to be lobbied here this afternoon by Jean-Michel Jarre and one or two other prominent people in the music industry. But behind them you have also the very powerful phonogram companies, most of which are American. I have also discovered from the letters I have received, in this file, that many other bodies have a legitimate interest in this, particularly people who have an interest in the economic results of what the Commission is proposing.
I have been astonished in the time I have been working on this to find out how wide a range of interests are involved in this particular project: not only the performers and the record companies but the manufacturers of consumer electronic products; the Internet service providers; representatives of telecommunications companies and of the disabled - I have a letter here from the European Union for the Blind who are very worried about the implications for them of some of the amendments proposed by the Legal Affairs Committee.
Here, I have to make a confession. Confession, as we say in English, is good for the soul! I have to admit that as a member of the Legal Affairs Committee, I voted for Mr Barzanti's opinion. But I also confess that it was such a complicated vote that I lost sight of some of the amendments that my committee - the Economic Committee - had been responsible for. Some of them - particularly those that affect broadcasting - were incorporated into the Legal Affairs Committee's opinion, but many of them were not. If I have a criticism of the Legal Affairs Committee's opinion, it is that it is too one-sided. It comes down too much on the side of the owners of the rights and ignores the legitimate interests of those other groups that I mentioned: the disabled, the consumer electronics manufacturers, the Internet service providers, the telecommunications companies etc.
Neither the Commission nor the Legal Affairs Committee of the European Parliament wishes to make life unduly difficult for people. But the fact is that we have - as I respectfully suggest - got too involved in detail in the Legal Affairs Committee's opinion. What I would hope is that, as a result of tomorrow's vote, we will come up with something which is clearer, technologically neutral, at least as good for industry as is American legislation and sufficient to comply with the World International Property Organisation treaty commitments which we have entered into.
Mr President, I want to congratulate my colleague, Roberto Barzanti, who has always been an elegant and eloquent contributor to our debate. Speaking as a near contemporary of his, I am somewhat alarmed that he has felt that this should be his last Parliament, which of course also means that this will be his last report. I salute him for all he has done in this area.
He has, of course, been caught in the balance of forces between all the great interests involved here which Mr Cassidy referred to, and he is also caught by the fact that the regulations we are trying to make here have to fit in with the new world of encryption and electronic commerce, as well as all the other areas where copyright and ownership are of the essence. I wish I could say all was sweetness and light in this debate. Alas this has not been the case and there are doubts that have to be expressed.
I wish to list just a few in my brief minute. Many of us are not certain that we should assume that the world is utterly changed because of digital technology. We can see from the report that the Commission takes a more cautious view than the rapporteur, and rightly so. Digital copying obviously makes profound differences to some, especially in the field of music reproduction, which we need to take account of that and protect it as fully as we can. We also need to deal with piracy with an iron hand. But when you use the iron hand, you have to be very careful what you crush, and many of us have tabled amendments giving some protection to other interests which may lose in the new digital field what they have traditionally enjoyed in the analogue field, because of the implications of some of the rapporteur's suggestions.
I mention in particular those groups which are covered by such exemptions under the right of reproduction and may lose them: the disabled in all their various categories that are not specifically and sufficiently mentioned by the rapporteur; and those institutions of learning which also tackle disadvantage. Amendments 89 to 96 which I and a number of other colleagues have tabled attempt to strengthen their position, not because we have anything against the definition of copyright and the protection of rights holders, but because we consider other cultural matters as well.
The last doubt I can raise in this brief account concerns the right of free speech which is entrenched in the protection of quotation, criticism and review. We have to be certain that this does not disappear under the assertion of copyright. I have to declare my interest as a rights holder in some broadcasting matters, but I am not speaking here today in that sense. I am speaking against myself and in the interests of access by consumers and citizens which also has to be considered very seriously when we debate this directive.
Mr President, I too should like to join in the congratulations to the rapporteur, also on behalf of the Committee on Culture, Youth, Education and the Media, because I think that the draft report, as subsequently adopted in the committee responsible, does actually adapt the legislation effectively to the new technical reality. I wish to comment briefly on the points already made in connection with Article 5, points which proved to be particularly contentious in the discussions of recent months and to which the mountain of letters piling up in all our offices also relates.
Should the exceptions in Article 5 be compulsory or voluntary for the Member States? Both the Committee on Culture, Youth, Education and the Media and the Committee on Legal Affairs and Citizens' Rights have opted here for non-compulsory provisions, because - and this is also in accordance with the principle of subsidiarity - they give the Member States a certain amount of scope when drawing up their own legislation. If the Member States provide for exceptions in this context, however, they must also ensure - by a method to be devised by the Member States - that rightholders receive a share of the proceeds or a particular level of compensation.
The Culture Committee envisages that rules of this kind might comprise either a flat-rate charge and/or methods analogous to those already used in the Member States to regulate the protection of intellectual property.
A further point was how private copying should be regulated in the digital environment. I think that a derogation should only be granted for reproductions made by individuals which are intended purely for their own private use and not for commercial ends, and where there is no further dissemination to third parties. If technical measures are insufficient to prevent this right from being abused, then in my opinion a remuneration scheme - for example a levy on equipment or copying materials - should be introduced to ensure that rightholders receive at least partial compensation, as is of course already the case in the analogue field in eleven of the fifteen Member States.
This position may at first sight conflict with the interests of consumers and the hardware industry, because their associations are calling for the existing provisions in the analogue field to be extended to digital copying as well. I can understand this demand from the point of view of the groups I have mentioned, but I think that ultimately, exceptions to the exclusive right of copyright can only be justified by a higher social interest, which should then be substantiated as accurately as possible. Broad sections of the population having access to these new forms of knowledge and learning is something we should very much welcome. We should not forget, however, that in the long term, the wishes of equipment manufacturers and consumers can only be met if diversity of content is guaranteed. This diversity of content requires those offering it to be protected too.
The Committee on Legal Affairs and Citizens' Rights has generously accepted a number of the ideas put forward by the Committee on Culture, Youth, Education and the Media, which means that we can also support the report's adoption in the form in which it has been presented by the Legal Affairs Committee. I think it is balanced, even though this concept has now been the object of some criticism here. It is a directive which safeguards the interests of rightholders and protects intellectual property. It is therefore bound to carry a certain amount of weight in this sector, and rightly so in my view.
Mr President, where cultural matters are concerned, it is the duty of the European Parliament to protect artists, stimulate creativity, strengthen society's creative powers and thus show respect for intellectual achievement. That is our cultural duty, and it is one which the rapporteur has fulfilled admirably. That is why the Socialist Group will be supporting this position.
The Commission proposal bears all the signs of a compromise. Of course, with such diverse interests it is very difficult to reach a consensus, and of course there is room for improvement. I should just like to mention two points which I think are very important. The first concerns the limitations on copyright, in which context we have logically proposed providing compensation. Limiting copyright is not synonymous with doing without compensation. I know that this view was shared by some of the Commission. I would be very grateful if the whole Commission would support these proposals.
The other point concerns the infamous Article 5(1). I really do not understand the Commission here at all. You see, by introducing Article 5(1), what the Commission does is abandon artists. It leaves them unable to defend themselves against piracy. Illegal distribution of works, of all things, is to be promoted, with artists being left defenceless. Anyone acting in this way and actually giving preference to the interests of the distributors is no longer being objective.
I do not believe that the comments we have heard on this point in the public debate are accurate. It is claimed that the Internet would grind to a halt or that services would not be able to work uninterrupted. That is certainly not true. That is why I make this urgent request: let us rectify this, the most dangerous point, as it continues to be in the amended Commission proposal. Let us say no, we will equip artists and rightholders with the technical instruments, in particular, with which to defend themselves against piracy. The Commission is not able to tell us today how it actually intends to do this. I believe that we in the European Parliament should stand on the side of the artists, the rightholders, and that in so doing we are making our contribution to the intellectual development of the European Union.
Mr President, this directive affects at least three interested parties. Their interests may not always conflict, but they certainly do not coincide either.
In the first place, there are the creators. One of the distinguishing features of European culture is that long ago it gave rise to the concept of intellectual property, the creator's property. There has been a general consensus that creativity should be recognised and remunerated, remuneration being the ultimate form of recognition. Creators are therefore the first interested party and we should not forget this, as it is one of the distinguishing features of European culture.
The consumers constitute the second group.
The third group is made up of the middlemen, who have a range of differing interests.
If there is a conclusion to be drawn, it has to be that nobody is happy with Parliament's report. From my experience as a lawyer, that could be a good sign, because when none of the three parties to a dispute agree with the solution, it probably represents a good compromise between them.
I must therefore congratulate the rapporteur, because both his detailed knowledge of the subject and his skilful handling have been crucial to the matter in hand. Further, I have to say that the Group of the European People's Party will support this report, even though it is a contentious issue within our group, as indeed it is for your group, Mr Barzanti. In addition, we will support all the amendments, including some that you personally are not in favour of, and in which certain points of detail are indeed technically incorrect. These amendments - particularly Amendments Nos 30, 31 and 48 - may well prove problematic.
Our group approached this matter from a broad political point of view rather than a technical one. We are aware that the report contains a number of technical difficulties, but they can be dealt with at second reading or by the Commission. We wish to adopt a political stance. We support this report and I feel that the fact that neither of the two main political groups has tabled amendments as a group must be an encouraging sign.
I should also like to point out that this report is in line with the Commission's thinking. The directive is not aimed at complete harmonisation. It only concerns 'the harmonisation of certain aspects'. It is primarily a directive aimed at updating Community regulations to suit other existing directives, such as the directive on hire, the directive on databases and the directive on computer programmes. In particular, it follows the two major 1996 WIPO agreements. The structure must therefore be respected, and I feel that this report by the Committee on Legal Affairs represents an excellent response to the delicate balance called for in the Commission's proposal. The three fundamental principles - reproduction, communication and distribution - receive even-handed treatment in an article which allows room for manoeuvre, enabling the various Member States to maintain often long-standing differences which do not hinder the smooth running of the internal market. I believe that this is an important directive, pointing the way, as I have suggested, to 'framework harmonisation' directives which do not seek to harmonise every last detail, but only what is necessary.
I offer the rapporteur my full support, and hope that his position will be endorsed by a majority vote tomorrow. Finally, I must reiterate my view that the rapporteur's approach is well-balanced and sends a clear message to the Commission.
Mr President, Commissioner, it has been said on countless occasions here in the House that what is needed is a set of international rules for the information society to ensure that our countries retain their competitiveness in the new business sectors it creates.
If we adopt the directive in the form in which it has been submitted by the committee, I am afraid that we shall not be acting consistently with what we have said in other circumstances. We will be setting up a system which makes it more difficult for many of those participating in the information society to operate. There are no clearly defined rules governing the sharing of responsibility. As a result, I believe that a growing part of the action is moving away from Europe to other places - one might say that 'the best is the enemy of the good'.
While the proposal for a directive was being drawn up, I asked repeatedly and with ever more insistence the following fundamental questions: would it not be better to ratify the WIPO Convention quickly and approve the directive dealing with electronic commerce? Do we need anything else? Should we not accept that this directive was produced before we had come up with a definite proposal on electronic commerce and before we had formed a general view on the sharing of responsibility on the networks?
It is essential that the WIPO Convention should be ratified quickly. It affects absolutely everyone in this sector. It is not certain that we need this directive, and in fact I believe it is holding up ratification. Is it really in anyone's interest?
Many countries in Europe have public rights of way, in other words the public has access to private land where no damage is likely to result and prohibition would be unreasonable. In my view, similar rights of way should exist in the digital world. To a degree, the Commission's proposal respected that, but not the rapporteur's. Consequently, we have tabled a number of amendments which are based on the idea of a 'digital right of way'. I agree with Mr Whitehead that we should not make too great a distinction between digital and analogue technology here.
Cultural differences do exist, and so I do not understand why there should not be mandatory provision for exemptions. On the other hand, the list of copyright exemptions needs to be complete.
We have to combat piracy, and the way to do so is through cooperation with the countries with whom we have dealings and other forms of association. However, we should encourage those concerned to devise a method that is neutral, in other words capable of preventing piracy but which does not impede openness or lead to the emergence of a closed system. That would fit the bill, and I am glad to see that Mr Cassidy has at last woken up to the fact.
At the same time, it is also crucial that the public should not be deprived of the rights which the directive would give them.
I also wish to join in the congratulations to the rapporteur on his very able handling of an extremely difficult brief and report. Even though I do not subcribe to all the proposals put forward by the rapporteur, I personally believe that he has come up with a very balanced approach towards resolving the problem.
However, I disagree with some Members who say that the Internet and the new technologies offered by digital communications do not present a danger or mean a huge change in the future, because we can already see, in its very infancy, that digital technology, the Internet and the new information society have altered the way we do business and communicate. In the future, they will also alter the way in which we get our entertainment - whether through music, plays, television programmes, films or books. Therefore, it is essential for us now to come up with a balanced approach as to how best protect the intellectual property rights of the creators.
Often people involved in music, art or literature tend to be laughed at because they have no business sense: they tend to care more for their art and the public presentation of their art than for mere commercial realities or business necessities. Therefore, it is incumbent on us, as we benefit spiritually from the material these people produce, to put in place protection to guarantee that their rights will not be usurped by pirates or others.
Some time ago we debated about giving the rights to artists who sell their artwork. There was a lot of debate in this House about whether artwork sold by auction would go to America rather than to Europe if we adopted this legislation. Since that legislation came into being, there has been no noticeable difference. There is a proper balanced way to achieve the rights that everybody here wants to see.
Whilst consumers also deserve protection of their rights - ensuring that they have the widest possible access to information at the most reasonable cost (sometimes for free) - there are also responsibilities on the consumer to pay for some of these rights. That responsibility must also be balanced with the rights of the authors and the creators of these works to ensure that their rights are protected.
I have submitted a number of amendments to this report to ensure that there will be no reduction in the dissemination of information through public libraries, educational facilities and so on; that indigenous culture will be preserved and developed; that the needs of disabled people will not be undermined by this legislation and that the cultural and social importance of major sporting events will be protected. All in all, my group will support the Barzanti report but we urge that our amendments be adopted.
Finally, I should like to ask the Commissioner whether there will be another proposal from the Commission with regard to copyright and related rights in the information society in the near future?
Mr President, Commissioner, ladies and gentlemen, thanks to digitisation, reproduction technology is now so advanced that there is no discernible difference between the original and the copy. In an age of digital communication, anyone not wishing to put at risk everything that copyright rules have achieved must reformulate them in such a way as to take account of the demands of the new technology and the industry using it.
The fact that this draft satisfies these demands - and not least that it puts the stress on copyright - is due to the preparatory work carried out by the Commission, but in no lesser measure to the judiciousness, determination and patience of the rapporteur. If these achievements are not to be put at risk, it is particularly important to adopt Amendments Nos 33, 34 and 37 and also to take into account the consequences, as expressed in Amendments Nos 97 and 95.
I hope we all agree that we do not want to go back to a time when the famous composer Johann Nepomuk Hummel, Chopin's teacher, had to secure copyright protection for composers for the very first time, and when the great philosopher Schelling lost a case challenging the illegal reproduction of his texts because he was not protected by any rights at all.
Mr President, the June Movement sees free access to information as the very cornerstone of democracy. The public must retain the right to information and education at libraries and other publicly financed institutions. In this context, consideration should be given to the weaker members of society. That is why the June Movement has tabled amendments, seeking to ensure that for example the visually handicapped have the same free access as everyone else to material in libraries when the purpose is not commercial.
A second general principle is that artists should own all the rights connected with the exploitation of their work. They themselves should be able to negotiate the scale of their remuneration and what rights they transfer to a producer. In Scandinavia, we have a long successful tradition of solving difficult copyright issues with the help of licensing agreements, and we need to retain this option.
Finally, I would like to draw attention to Amendment No 56, which quite unreasonably calls for journalists to have the same rights as authors when newspapers use their articles. Such a principle is contrary to both copyright law and agreements, and would entail an unreasonable commercial risk for the newspapers. This too is a question of democratic access to information. In other respects I am in complete agreement with Mrs Thors with regard to this directive.
Mr President, the proposal for a directive is significant because it points the way ahead. This has already become clear from the public response. The right of artists to have their works protected must also be guaranteed in the age of the Internet. For this to be the case, a legal framework needs to be established and the rapporteur has successfully done this. I can support most of the amendments proposed by the Committee on Legal Affairs and Citizens' Rights. Alongside the pro-artist provisions, I should in particular like to draw your attention to the proposed rules on the use of archive productions. I think that the rules need to offer incentives to producers - producers of audio media and those who work for radio - to provide on-line access to the productions they have either produced themselves or on someone else's behalf. The new technology can make it possible for the film and audio material currently languishing in cellars to be made available to a much larger audience.
Finally, however, let me sound a note of criticism on the linguistic quality of the proposal. Parts of it are, I think, the perfect example of legislation which is remote and difficult to understand, and which intrinsically fails to comply with the rule of transparency.
Mr President, in all the time that I have been a Member of the European Parliament and its Committee on Legal Affairs and Citizens' Rights, I have never before experienced anything like as complex a legislative procedure as this one on adapting copyright to the requirements of the information society. There is, therefore, all the more reason for me to wish to thank the rapporteur for trying to guide us through the jungle of numerous conflicting interests and to identify a sound policy. We may perhaps not agree on all the individual points in this policy, but it has been sketched out and can therefore serve as a guide to both the Council and the Commission.
One point on which everyone is agreed in the Committee on Legal Affairs and Citizens' Rights is, in any event, the need for a European model of the information society, in which works of high cultural and artistic quality form the core of the content, and the new technologies are not used to undermine existing rights. Given that content and technologies are universal, however, this does beg the question of whether this aim can be better achieved by having a higher level of protection - compared with the situation worldwide - or whether by doing so we in fact make life so difficult for other players in the European information society that this ultimately also has an adverse effect on rightholders.
If we want more high-quality content, then we should not make it too difficult, or even impossible, for the content providers - as they are now known - and in particular television and radio broadcasters, to distribute this content and pioneer new ways of publishing it. Consumers are also expecting the information society to bring an increase in easily accessible content, and not repeated requests for money in the future. This is true, above all, of particularly sensitive groups of consumers, especially the disabled. I should therefore once again like to call on the rapporteur to tone down the reservations he expressed concerning Amendments Nos 30, 32 and 48, which were accepted by the Committee on Legal Affairs and Citizens' Rights. I should also like to express my thanks for the support which these have attracted from the speakers in the House so far.
Mr President, I will confine myself to just two points. The first is that in Europe we need to encourage the use of the Internet and not discourage it. Equally, we have to recognise that new technology requires modern thinking and a digital copy simply is not the same as an analogue copy. It is a clone. This poses a risk for the music industry if such cloning is totally unrestricted.
We should not underestimate the young people of Europe and their entrepreneurial capacity to produce those clones. Even in today's Financial Times I saw reference to a product of a French company which has launched a multipurpose CD duplicator. At the press of a button you can produce an exact clone of the original CD. I have no doubt at all that the long-term solution to all of this lies in new technology, but there will also be legal restrictions where that is necessary.
The second point I want to address is the proposal made in a number of amendments, including my own, concerning the possibility of having mediation where there could be disputes between the producers and the disseminators. We are going to see a lot of litigation as a result of this legislation and that no doubt will play into the hands of the lawyers. We want to have a system where, in those countries that are prepared to allow it, there should be the right of recourse to an independent mediator who can listen to both sides of the story and arrive at an objective solution that is not actually going to cost vast sums of money which the small users, the small producers, the individual musicians and the like would not have access to.
That is a small point but one I would hope the rapporteur and the Commission would have some sympathy with as a way of helping some of those who are going to be affected by this legislation.
Mr President, the report by Mr Barzanti is excellent and perfectly balanced. It defends legitimate copyright but takes into account the concern to make all works available to as many people as possible. This is an important point because in this technical and complex debate some people would have us believe that consumer interests are being prejudiced. This is completely inaccurate. Neither the author's copyright on his creation nor the remuneration that he is entitled to expect for its dissemination constitute obstacles to making the work available to the public.
If Member States consider that cultural policy demands free access to works, for example, it is up to them to provide for the necessary measures; it is not up to the authors to foot the bill. In education, for example, could we imagine asking teachers to give up half their salary to pay for the education service? This would obviously be absurd. Moreover, in my view the fears expressed by television companies and electronics manufacturers are groundless.
Copyright has never been, and never will be, an obstacle to technical progress, and this has been the case since printing was first developed. On the other hand, without serious protection, technical development can undermine copyright and, as a result, stymie creation.
In my opinion the system proposed by the Committee on Legal Affairs and Citizens' Rights in the area of digital private copying is a good one because before any technical measures are developed to protect the rightholders, there will be a financial contribution and fair remuneration, probably as is currently done with the analogue equivalent.
In conclusion, our job is not just to organise a technological free competition and free trade area. It is also our job, as Mr Rothley said, to maintain and develop cultural creation in Europe in all its diversity. This directive, as amended, generalises and thus confirms the European copyright model without preventing works from being disseminated. For this reason I, together with part of the ELDR Group, will vote in favour of Mr Barzanti's report.
Mr President, the Commission's proposal and the report both pinpoint the flaws that exist in the Union's legislative procedures. An international panel of experts should have been appointed to investigate thoroughly the complex problems associated with copyright and public access. There should have been a broad public discussion before the legislative process was embarked upon.
Instead, we now have a legal text that is obscure and not sufficiently businesslike. Nor does a surfeit of words make the legislation any clearer. In particular, we regret the lack of clarity in defining the position as regards the provisions that exist in the Nordic countries whereby ordinary people are entitled to have access to official documents and information. What is most needed in this, as well as in other areas, is a serious in-depth analysis of the problems.
Mr President, Tony Blair once said that his country's culture industry is a greater source of revenue than the steel industry. But digital technology has now opened up a whole new dimension for pirating. It is estimated that about one million CDS are stolen from the Internet every day. It is therefore high time that we introduced legislation, not just for music but for all kinds of audio-visual material. We must ensure that the author or copyright holder is granted exclusive rights to the reproduction, distribution or any communication of his work to the public. That is the only way to create a favourable environment which can stimulate creativity and investment.
Effective cross-border protection of intellectual property offers many benefits. In economic terms it will ensure an expanded market, which in social terms will create more job opportunities, and last but not least there is the cultural dimension. Consumers must continue to have the guarantee of good quality and, let us not forget, creativity and artistic innovation are the source of income for authors. In order to continue to preserve and further enrich our artistic identity, our artists must be further encouraged. Above all, we must take care of young talents who are busy creating what in future may be much loved but unprotected.
People are looking to us to provide effective regulation, including on behalf of those who are not yet famous. It is up to us as the European legislator to guarantee this. For this reason I shall be voting for Mr Barzanti's report, on which I congratulate him.
Mr President, the directive is on three levels, namely technical, legal and political, which adds considerably to its complexity. Both the committee and the rapporteur, Mr Barzanti, have nevertheless done an excellent job. However, I would urge the House to vote against Amendment No 48 which calls for a non-voluntary licence, or legal presumption.
The Nordic countries have had licensing and collective agreements for a long time, and the experience has been constructive. The agreements also extend to authors who remain outside the organisations responsible for concluding the agreements, and guarantee rights and levels of remuneration. It is essential that such a system, which benefits all the parties concerned, should be retained and not replaced by a non-voluntary licensing arrangement. To do so would contravene both the Berne and WIPO Conventions.
This is basically a cultural issue, but there is also the question of safeguarding the rights of public institutions, such as hospitals, schools, libraries, museums, archives, prisons and, last but not least, both the rights and opportunities of the disabled. Free and equal access to information, culture and public documents is essential for the democratic development of society. It is essential that this is guaranteed by the directive.
Mr President, I would like to thank the rapporteur for his good humour and fortitude in tackling this difficult report: difficult, firstly, because it needs to strike a balance between the rights of the authors and the needs of consumers and, secondly, because technology is changing rapidly, which makes it hard to anticipate legislative problems in such a context. I want to pinpoint three issues: disability rights; the need to be able to report parliamentary and judicial proceedings; and the issue of fair compensation.
On the disability rights issue, I have tabled an amendment for the British Labour Group which is preferred by the disability lobby because it is mandatory rather than optional like the amendment adopted by the Committee on Legal Affairs and Citizens' Rights. Philip Whitehead and I have also tabled an amendment to allow fair reporting of parliamentary and judicial proceedings.
The issue of fair compensation, and I speak for the British Labour members, poses a problem for the United Kingdom. Although the exceptions are optional and can be adapted to national law at the will of the Member States, the amendments as they stand at present would introduce the obligation to introduce fair compensation. In Britain people have got used to copying their favourite TV programme and watching it at leisure at the time most convenient for them. This is a right which does not incur financial consequences. The British public would be extremely unhappy if this right was curtailed by having to make a payment. Therefore my Group cannot accept that concept.
Mr President, copyright is not merely restricted to the question of who is due compensation and how it may be most effectively collected. Mr Barzanti's report should basically be concerned with the principles of the free development of the information network and its commercial exploitation, in other words, enabling the consumer to use the Internet at the lowest possible cost to him or her.
The protection of copyright is in everyone's interest, but not necessarily on the terms of those who up to now have been in the strongest position. It is a matter of setting priorities: greater rights for the holder, or the freedoms of the Internet user and the right of the Internet service provider to operate. As far as the future of the information society is concerned the latter objective is the more crucial one.
The report's basic theme, that digital copyright may be best protected by prohibiting the temporary reproduction of material for transmission, is completely at odds with the widely accepted principles associated with operating the Internet. If the prohibition of temporary reproduction is allowed to go through and technological monopolies spring up, such practices as surfing the Internet could be forbidden and an ordinary computer could be regarded as an illicit piece of equipment used to dodge copyright protection.
One of Mr Barzanti's main objectives is to improve the conditions under which European copyright holders can get their work published. However, over 80 % of the market in the sales of music products in Europe is now in non-European hands. Tightening up on electronic copyright would further concentrate business in the mega-companies of Hollywood. This, contrary to the opinion of the Committee on Culture, Youth, Education and the Media in particular, would not improve conditions for European artists to get their work published and sold.
Mr President, safeguarding copyright in the world of the digital information network is a crucially important objective. Illegal reproduction threatens the legitimate interests of copyright holders and ultimately the production of content in its entirety as well as the profitability of creative work. However, the public's right to information is just as legitimate and important, as is the development of an information society available to all.
In many Member States a viable copyright environment has been successfully created, one that safeguards a balance between a flexible approach to the use of material and the interests of rightholders. The EU's copyright directive, and especially the more stringent version proposed by the Committee on Legal Affairs and Citizens' Rights, is a threat to this balance. In its present form the directive would significantly restrict the free circulation of information and the ability of public service institutions to provide citizens with a service.
The copyright balance also requires provision to be made for minimum compulsory exemptions connected with access to information, study and research, to act as a counterweight to strong harmonised protection of copyright; such exemptions have already been acknowledged and ratified in all international agreements in this sector. In addition to compulsory exemption we must be able to create codes of practice to be applied nationally, on the basis of local tradition and culture, for example in collective bargaining agreements.
The consequences of library services being solely dependent on licences being granted, or not, by rightholders, as the proposal for a directive suggests, will be particularly disastrous. The right to information must not be subject to licence in the lifelong learning society, while distance learning and virtual network services are becoming ever more common. We certainly do not want to take a step backwards and have a situation where electronic material cannot be seen, browsed or reproduced without a separate licence or charge. In the democratic information society it is appropriate to safeguard the practice of reproducing material for purposes of study, research or private use particularly via libraries, as libraries, archives and museums have an obligation to guarantee that materials connected with matters of culture and heritage are preserved and accessible in electronic form also.
Mr President, many thanks to Mr Barzanti. He has balanced diverse interests very well. Quite simply, intellectual creation is vital to the future of our economy but it is also the lifeblood of our society, be it music, film, photographs, books or software. We are told we must balance interests but, quite frankly, all interests are not equal. Large telecoms companies will always survive but if we strangle and silence individual creators we will never win them back. Blank screens will not enrich our society.
We have to ensure creators enjoy sufficient incentive and reward for their work. A strong system of copyright as proposed by the Commission and Mr Barzanti will ensure dignity, independence and survival for creators. Too many continue to scrape together a living in a kind of La Bohème garret. Only 7 % of authors in France earn above the minimum wage. Let us never forget that. I have friends who are authors and they survive hand-to-mouth on royalties and have to sell their own belongings to write the next book or create the next film. I can therefore never support an amendment providing for the forced transfer of rights away from authors to others.
It is absolutely critical to have exemptions for the disabled, education, research, archives, investigative journalism and libraries. Some would argue that there should be fair use without fair compensation. Why do we demand of authors and artists what we do not demand of other workers in our economy? Systems of fair compensation through a blank tape levy exist in 11 out of the 15 countries. All the UK creators and their trade unions support a blank tape levy. All I am saying to British Members of this House is: do not vote against Amendments Nos 34, 36, 37 and 41. Allow the creators and others in the United Kingdom to have a fair debate about whether we should have a blank tape levy.
Let me make it clear that these are not obligatory exemptions. Voting for those amendments will not force the British Government to introduce a blank tape levy. Let us ensure that out of this we have a cultural rainforest, in the words of our great author Maureen Duffy.
Mr President, in my opinion, the report drawn up by Mr Barzanti is a very balanced document. Whenever the paths cross of those who own intellectual property rights and those who have access to the information, there is a conflict. I believe that the property issue is a fundamental one, and that this is not a question of how the information is disseminated. For this reason, I believe that the principles Mr Barzanti has identified and incorporated into his report are the right ones. Obviously exceptions are needed, but they should be limited and should uphold the rules on the protection of intellectual property.
I will soon have served as a Member of Parliament - both at national level and here - for 20 years, and in all that time I have never before been lobbied so intensively on an issue by the interest groups. When it comes to the vote, I hope that this Parliament will not help the new forms of media - which have a role to play and should be able to do so - to strike it rich, at the expense of authors.
Mr President, Commissioner, ladies and gentlemen, there are three branches of industry which have an interest in seeing a strong and clear copyright directive, namely the content industry, the telecommunication and service providers, and suppliers of consumer electronics. Then there are also of course our consumers, libraries, schools, etc. to be considered.
The Barzanti report clearly weights the balance in favour of the content industry, at the expense of the other branches of industry and especially the consumers. Copyright holders are given an absolute right to protection, with the banning of copying for private use for example. American companies are now trying to lobby for legislation in Europe to go much further than in the United States, where such an absolute right has just been forcefully rejected. US companies are therefore deliberately placing Europe at a disadvantage and Europe will be accepting this if we accept the Barzanti report. We will be falling behind, especially our industry, and this will cost jobs.
It is primarily the Committee on Legal Affairs which is now busy fighting a rearguard action, because with this directive the established industry is trying to maintain its present market position in the old media at the expense of the new. New technological developments, such as the Internet, will be held back by the directive and artists manipulated and made to dance to industry's tune, with big names such as Claudia Cardinale being brought in. But the new generation of artists who are distributing their products on the Internet are being left out in the cold.
Finally, I have a question for Commissioner Monti. How does the copyright directive stand in relation to the proposal for a directive for electronic commerce? In other words: if there is a difference in copyright protection between the Member States, which applies? The principle of the country of origin or the country of destination? In the directive on electronic commerce we now have before us, the basis is the country of origin. I would appreciate an answer from Commissioner Monti to this question.
Ladies and gentlemen, the directive we have before us is a complex one, and I have appreciated the way in which Mr Barzanti has dealt with it. I am not overjoyed about everything, as he and many other Members of the House know. This is the first reading - we still have the chance to improve many aspects - and I hope that we are on the right track.
But let us just get one thing clear, and let us not be under any illusion: we are not waging a cultural war here. This is not actually about poor artists; Ms Tongue, you know how strongly I support your position against the large telecommunications companies. It is not about the software industry, about Microsoft versus European companies. Nor is it about the fact that one industry is being played off against the others here. Let us be honest. It is about who wins control of this electronic marketplace, and a hard battle is being fought out there over this. We are standing in the midst of the interest groups, as we can tell from the constant stream of publications arriving in our offices.
But let us not skate on thin ice by supporting one industry and believing that in doing so we are helping creators and artists; we do not want to follow a good European tradition and then end up in an American blind alley. I would urge you not to make this mistake. In the United States, a compromise has been reached on many points which is acceptable. Let us not fall behind this compromise in Europe. I would urge you to examine the law. The happy medium lies somewhere in between. It lies in the Commission proposal. It lies in the proposal which Mr Barzanti has made. It lies in the proposal made by the Committee on Economic and Monetary Affairs and Industrial Policy, which I supported - and as you know, I put forward many suggestions. It will lie in the second reading, and in the proposals which the Council tables. Only please let us not choose the wrong approach, let us not be under any illusions, but let us choose a very realistic, pragmatic approach which puts European industry on the right track, which protects the interests of authors and all those in this market - the great and the small, the telecommunications industry and the Internet providers too. I would urge you to adopt this approach, and that is why I am asking you to take another considered look at the amendments, and in particular those relating to Articles 5 and 6, in time for tomorrow; Article 6 also safeguards the interests of European industry.
Mr President, Commissioner, ladies and gentlemen, there are very few areas where the quality and the future of the European integration process are really at stake. Copyright is one of them. It may seem that the common agricultural policy or the trans-European transport network are higher priorities, but they are not.
European copyright policy also relates to food and transport. It concerns the production and distribution of books and newspapers, of music, and of audio-visual and multimedia products. If these products are in short supply or of inferior quality, that will sound the death-knell for Europe. European society will be unable to assert its differentness, will lose its vitality and will fail to balance its trade unless it can claim that share of the cultural market that is its by right. With the advent of the Internet and digitalisation, and whatever other unknown technologies are around the corner, along with globalisation of the market, enlargement of the Union and the increasing role of multilateral treaties, a policy on copyright is a priority for Europe. That is because creators and artists act as our antennae for the future, as our critical conscience and as our calling card. It is therefore in all our interests that they should thrive.
So what is involved? Basically, facilitating the distribution of creative work, rewarding everyone taking part in that process, creators and investors alike, and eliminating piracy. What ought to be done? We should set up a permanent body to help the Member States negotiate, guarantee the international compatibility of European legislation and make sure it is constantly updated. We should also automate remuneration systems as far as possible, and increase the use of protection technologies.
The Barzanti report is an excellent one because it not only adopts a cultural perspective but it is also an appeal for the key words to be 'compatibility' and 'harmonisation'. That is after all the only way of defending the interests at stake. All parties - Member States and artists, producers and users - have to be shown that they are in the same boat and need to row in time and row hard if they are to reach a safe harbour.
Mr President, in today's proposal on copyright, we are rightly concerned to protect authors and performers, but also record and phonogram producers who must be properly remunerated. At this point, however, the House is being asked to approve legislation which limits the right of European operators to have access to the Internet, in contrast to what has been provided in the recent World Intellectual Property Organisation treaty and the US Digital Millennium Copyright Act. This is rightly being done to protect copyright, but under pressure from the big multinational record companies which are now all American, if not by origin then at least in terms of their economic interests.
The Committee on Legal Affairs and Citizens' Rights has required technical copies to be authorised, but I do not see how that can strengthen copyright. Copyright is in fact already substantially protected by Article 2 of the directive, which establishes the principle whereby no one may place works on the networks without the permission of the copyright holder. How will that further authorisation improve the position of authors? That is not the way to combat piracy, at least according to the US legislation, which takes the view that the procedures for identifying and closing suspect sites provide the most effective way of combating that particular scourge. If network operators were required to monitor all of the 'packages' sent by service suppliers, numbers would have to be reduced, leaving them concentrated in just a few hands. That is not what the independent record industry in Europe wants, that same industry which is investing in most of the recordings made in Europe, which is creating jobs and development, believes in young artists and is exporting Europe's musical products to the outside world. It is those with interests on the other side of the Atlantic that want it. The people who are asking us to close off access to the Internet are importing into Europe music produced elsewhere. Even the small proportion of music produced in Europe is adopting commercial standards that require mass sales, which are in turn dependent on the kind of hugely costly advertising campaigns that the Italian supervisory body recently condemned in Italy in its decision against the Big Five, that is to say the five big music companies.
Let me end by pointing out that the independent record industry and the managers - the artists' true representatives - are asking us to call a halt before it is too late. I propose to accept their advice and vote for the Cassidy and Thors amendments which come closer to meeting the needs of artists. In that way, we shall be able genuinely to protect the future of the information society, of music and of consumers.
Mr President, Mr Barzanti's report is an important one, and he has demonstrated some artistry in putting it together! It is true that this is only the first reading and we can correct many of its possible shortcomings if any emerge later on. However, I would like to point out that a good balance has been achieved in many Member States by virtue of agreements made without any directive whatsoever, as, for example, in my own country.
Three issues are at odds with each other: first, there is the public's right to information, which means libraries, lifelong learning, and so on. That cannot be violated; it is a vital principle. Secondly, most important is the right of creative people to their intellectual property. Thirdly, we must create and maintain a viable context for the electronic market, as it is an area that employs a lot of people in Europe. We have to be able to make these three issues compatible.
We all believe that piracy is a crime, and we have to oppose it. For that reason, I believe we should look at the next stage of the directive, after voting. We need to discuss the work of the rightholder on the one hand, and industry on the other, from the employment point of view, to achieve the best possible European employment model in relation to copyright and industry, with regard to radio, television and other electronic media.
At present we seem to be squabbling quite a lot among ourselves, and employment and material in Europe are suffering as a result, yet both these issues are now among our most crucial concerns, as they represent European identity, culture and jobs.
Mr President, as this debate draws to a close, I should like to refer to an oft-neglected matter, namely, certain recitals. I said earlier that this report set a political course although it was technically imperfect. There are some very clear examples of this in the recitals. Some of the recitals do not correspond to any of the amendments to the main body of the text and are therefore technically unacceptable, but they outline three clear political ways forward. Mr Barzanti mentioned the first of these, which concerns indigenous peoples and their cultural rights. The second, referred to by Mr Perry, suggests that the WIPO has made a determined effort to promote mediation as a solution to disputes. The Group of the European People's Party will support two amendments to recital 21 to that effect, that is, Amendments Nos 82 and 91, if I remember correctly. The final political direction concerned an issue that I should like to consider in greater detail, as it has been somewhat sidelined, even though it was the subject of heated debate.
Despite being related to another important directive under discussion at the moment - the directive on electronic commerce - and also to a directive on responsibility in a general sense, this directive has its own distinctive features. The usual procedures should be followed and it should be approved as soon as possible. An amendment has, however, been tabled - and it is supported by the Group of the European People's Party - emphasising in effect that though all these directives have their own distinctive features, they should be handled in parallel and implemented at the earliest opportunity.
Finally, I have to say that I was delighted to hear such an authority as Mrs Mann sound a note of reason with regard to what is often portrayed as the entrenched rivalry between European and American industry. I fully endorse her views. I believe that this is a balanced directive. It will need to be improved at second reading, but it sends a clear political signal. The ball is now in the Commission's court.
Mr President, Italian companies account for 80 % of original European production, but the big multinationals take up 80 % of the market by importing products from outside Europe, in particular from the USA. At one time, almost all Europe's major hits came into being with the help of a producer who believed in them. Only later, because of distribution needs, did they have to approach a multinational. That is why our approach to the directive differs from that of the big multinational record companies, which have established a stranglehold on distribution and advertising because they control all the systems for access to stores, the media and the charts.
We feel that the Internet provides an effective way of avoiding that stranglehold. What is really at stake here is not protecting copyright, that is already guaranteed by Article 2 of the directive, but maintaining the current state of freedom of access to the Internet for everyone, and not just the big boys.
The requirement for technical copies to be authorised, adopted by the Committee on Legal Affairs and Citizens' Rights, would actually have the effect of extending to the digital sphere the dominance which the multinationals already enjoy over the way in which music is conventionally distributed. We therefore take the view that it is necessary to redraft Article 5(1) to avoid limiting de facto access to the networks for independent operators. Furthermore, we believe it necessary to encourage the investments of independent access providers who are the natural partners of independent music producers in Europe. The reality is that European producers primarily need unrestricted and low-cost access to the networks in order to be able to offer the kind of music which the big multinationals regard as uneconomical in terms of their own commercial criteria. In offering their product on the Internet, the companies also need to use systems compatible with the interfaces most commonly used by consumers, as they cannot run the risk of investing in websites that might subsequently prove incompatible with the new versions of dominant software. Secondly, European producers need programmes of support similar to those through which the audiovisual sector is supported via the media. Finally, they need strategic research and development programmes that will allow the European music industry and the European technology industry to establish, by common accord, standards for the secure and effective distribution of music, as an alternative to the American analogue standards.
For all of these reasons, the non-attached Members believe that it is right to reassess the situation and are therefore calling for the directive to be referred back to committee.
Mr President, creative and innovative activities will be critical to the development of the information society. This proposal for a directive is an important part of the legislative framework which is currently being drawn up at both a European and a global level to guarantee harmonious development of the information society. The information society is in fact evolving in a global context. In 1996, the international community adopted two treaties under the auspices of WIPO: one on copyright, and the other on interpretation and performance and on phonograms.
I would remind the House that the European Union played a vital role in the drafting of those treaties. It can now accede to them as the European Community and be among the first to ratify them. The United States has already met its requirements. Thirty instruments of ratification will have to be deposited before the treaties enter into force. The European Union accounts for 42 because of the agreements that link it to the countries of the European Economic Area and the countries of Central and Eastern Europe, and the fact that it has association agreements with still more countries. Ratification of the treaties by the Union and its Member States is based on their incorporation into the national legal systems; it is their incorporation into Community law that is, among other things, the objective of this proposal.
Alongside meeting our international commitments, the basic aim of the proposal is to put in place a harmonised legislative framework for copyright and related rights. We expect that greater legal certainty, guaranteeing investment in creative and innovative activity and in the network infrastructures, will boost growth and the competitiveness of the European industry and job creation. It is for us to tap this huge cultural and economic potential by providing the appropriate legislative framework.
In drafting and adopting this proposal - which, as you will remember, is the product of wide-ranging consultation dating back to 1994 - the Commission has taken the greatest care to retain a fair balance between the various rights and interests at issue, which are frequently in open conflict. I am well aware that this was also the aim of Parliament's work. On behalf of the Commission, I wish to thank the rapporteur, Mr Barzanti, for having done his job so efficiently. He has managed to combine a thorough understanding of the problem, founded also on the earlier work on the 1995 Green Paper and the 1996 communication, with the great resolve that tackling such sensitive proposals demands.
Fifty-eight amendments have been tabled, 30 of which relate to the operative part of the text and 28 to the recitals: of those 58 amendments, the Commission is able to accept 28 and to take into consideration 14, but it has to reject 16. The amendments the Commission is able to accept are the following: Amendments Nos 1, 2, 4, 5, 6, 7, 8, 10, 12, 17, 18, 20, 21, 24, 29, 31, 34, 35, 36, 37, 38, 41, 42, 43, 44, 45, 55 and 57.
The Commission will take into account the following amendments, albeit with a number of mainly drafting changes: Amendments Nos 9, 11, 16, 22, 33, 39, 46, 49, 50, 51, 52, 53, 54, 58 and the new Amendments Nos 82 and 91.
As far as the recitals are concerned, the Commission rejects Amendment No 3 which, in our view, confuses protected work and information in general and is contrary to the principles of the acquis communautaire ; the first part of Amendment No 13 which is incompatible with the WIPO treaty, though we accept the second part; Amendment No 14 which does not, in our view, succeed in defining the concept of 'public', a responsibility we believe is best left to the Member States, which are in a better position to define this somewhat elastic term; Amendment No 19 which does not correspond to the amendments tabled in relation to Article 5(2)(b); Amendment No 23 because it calls into question the approach taken in the proposal to the exceptions; Amendments Nos 27 and 28 which are already covered by the third recital; and Amendments Nos 15, 25 and 26 because they are too far outside the scope of the proposal.
Turning then to the actual articles of the directive, the Commission rejects Amendment No 30 because the issue it tackles is taken into account in Article 5(1); Amendments Nos 32 and 48 which are designed to introduce new exceptions for the benefit of broadcasters - I wish to deal separately, in just a moment, with our rejection of Amendment No 56 concerning Article 5(1) - Amendment No 40 because the concern on which it is based is amply taken into account by Article 5(3)(c), an amendment at your suggestion; and Amendment No 47 because that issue is being dealt with under the 27th recital, amended by Amendment No 20.
As regards the amendments tabled at this part-session, given that they either reflect viewpoints and concerns already taken into account in the report of the Committee on Legal Affairs and Citizens' Rights or are amendments rejected by that committee, the Commission endorses the report. Of the new amendments, we are able to take into account only Nos 82 and 91 which relate to mediation, a point mentioned by Mr Perry and taken up by Mrs Palacio Vallelersundi.
Overall, the Commission is thus able to take Parliament's line on many points. I repeat: we are rejecting 16 amendments, taking account of 14 and accepting 28.
To conclude, I have two points to make concerning two specific issues. As far as the broadcasters are concerned, the House is proposing to add three new exceptions for their benefit. I would remind you of our interest in observing a balance between the rights and interests which are at stake. The Commission accepts Amendment No 39, which introduces an exception for broadcasters in respect of specific acts of reproduction necessary to facilitate a legitimate broadcasting act, because it meets a genuine technological need. In contrast, and in an effort to achieve a balance between the interests in play, the Commission feels compelled to reject Amendments Nos 32 and 48, the first of which introduces an exception that would allow broadcasters to make available, on request, programmes largely consisting of phonograms.
We then come to Article 5(1) - the source of such controversy. What is the purpose of that provision? It is designed to establish an exception to the right of reproduction in regard to some technical acts of reproduction that are an integral part of a technological process, carried out for the sole purpose of enabling a different use to be made of the protected material. This is the only mandatory exception in the whole of the proposal and it is therefore very clearly drafted. That provision will give the telecommunications operators and service providers the legal certainty they need to be able to perform operations for the benefit of the network services, which are very often transnational in nature.
We have subdivided your proposals on this and are able to take account of some.
As far as the definition of the scope of the exceptions is concerned, we are able to accept the inclusion of the words 'transient' and 'incidental', as providing a closer definition of the concept of 'temporary' that appears in our proposal, and of the word 'essential' which further defines the incidental nature of the act in relation to the technical transmission process. Consequently, we reject Amendments Nos 65 and 88, which have the effect of watering down the latter condition.
We cannot, however, accept the concept of 'economic significance' for the rightholder. The reference to our concept of 'independent economic significance' is consistent with the aim of the exception and therefore workable when the exception is actually applied. It is in any event worth bearing in mind that protection against unjustified economic harm is provided for in Article 5(4).
Finally, we cannot accept the insertion of the clause referring to 'uses... authorised... or permitted by law', the addition of which would mean that the exception would be triggered only in relation to items whose use had been authorised by the rightholders or permitted by law. We are aware of the concerns of rightholders who fear that the network will end up acting as a broadcasting vehicle for items that have been illegally copied - pirated items - but if we are to hit our target, we have to consider beforehand what is the most workable and balanced way of achieving it. In this case, that way has to be sought by ensuring a proper balance between rights and exceptions to those rights.
Finally, I would draw your attention to a very important group of amendments: those concerning private copies. Your amendments uphold two important principles: the right of rightholders to fair remuneration and the fine distinction concerning private digital copies. The first principle protects a need for equity; it is a measured step forwards in the quest for legal certainty in this sector. The Commission's acceptance of the amendment relating to digital copies for private use must be seen in the context of the approach already set out in recitals 26 and 27 of our proposal. Specifically in the light of what is set out in those sections of the proposal, the Commission agrees to recognise the principle that, in the digital sphere, the possibility of making a copy for private use must exist, without prejudice to the effective and workable technical means that are capable of protecting the interests of rightholders. We therefore align ourselves with the solution you have put forward, though the amendment will have to be redrafted in such a way as to provide an accurate statement of the principle.
You link not only analogue and digital copies for private use but also the exceptions concerning illustration and teaching to the principle of fair remuneration for rightholders. That is a formula which allows broader harmonisation and respects the traditions and practices of the Member States. The Commission is able to follow Parliament's line here too, and therefore accepts Amendments Nos 36 and 37 as well as Amendments No 35 and 41.
The protection of technological measures forms the subject-matter of Article 6 of the proposal, which has been substantially recast by your Amendments Nos 49, 50, 51, 52, 53 and 54. We are able to take those amendments into consideration, subject to a degree of clarification which the Commission considers important.
We congratulate Mr Barzanti on a comprehensive and determined piece of work. I welcome the fact that you support the Commission proposal, in terms of both the overall approach and - I think I can honestly say this - the main components. In the past, Parliament's influence has been decisive in the adoption of the five directives already in force; the cooperation that exists between Parliament and the Commission in the field of copyright and related rights is something we can rely on, and for that I am truly grateful.
Mr President, I put a specific question about the compatibility of this amended copyright directive with the proposal for a directive on electronic commerce that the Commission made to the Parliament and the Council. In the proposal on electronic commerce the country of origin is the principal component. In this copyright directive it could be the country of destination. That is why I asked my question and the Commisioner did not answer it.
Mr President, I am fully aware that I did not answer. This was because of time constraints. However, I shall now answer very briefly. The Commission submitted its proposal on the legal framework for electronic commerce last year. Both proposals are independent and each has its own crucial importance. According to the proposal on electronic commerce the country of origin principle does not apply to intellectual and industrial property in accordance with existing international law.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Common organisation of the market in wine
The next item is the report (A4-0261/98) by Mr P. Martin, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation (EC) on the common organisation of the market in wine (COM(98)0370 - C4-0497/98-98/0126(CNS)).
Mr President, Commissioner, ladies and gentlemen, the common organisation of the market in wine is certainly the most complex of all the COMs because it includes not only aspects relating to vineyard management and conditions of grape production but also all rules concerning oenological practices - the processing of wine - as well as rules on labelling.
The very structure of the text of the COM in wine shows us that wine is an agricultural product rather than an industrial product. In the time I have been allocated I am not going to present all of the 248 amendments that are included in my report and that are the result of a vote in committee on almost 600 amendments tabled by all Members. I would like at this stage of my presentation to thank firstly all the officials in the Committee on Agriculture and Rural Development and all those colleagues who made my task easier for me and enabled me to draw up a coherent report.
What are the central themes of my report? Firstly, a significant number of amendments concern the decision-making procedure. The Commission, in its proposal, wanted to have sole authority to change the rules. In my report we have asked that the procedure known as the Article 43 procedure be reinstated, so that the Council takes decisions on the basis of proposals from the Commission and after consulting the European Parliament. I personally believe that this procedure, although cumbersome, will allow us to preserve specific rules for wine, promoting its status as an agricultural product. In view of wine imports from third countries and the intentions that some people have, as we well know, European wine must retain its status as a local, quality product. In this connection, the Committee on Agriculture and Rural Development adopted an amendment which I had put forward, prohibiting the vinification of musts imported from third countries. If this proposal is accepted by the Council, in the form in which we adopted it, the quality image of European wines will be preserved.
With regard to structure, the Committee on Agriculture adopted the principle of the right to growth, by an increase of 3 % in the vineyard, while preserving restrictions on planting. Vineyards with an expanding market will be able to obtain other rights on condition that the Member States and, where appropriate, their regions genuinely monitor them. This was what led us to adopt a specific amendment on maintaining the rules on the computerised vineyard register.
The duration of planting rights has been extended to allow the land to be rested as necessary. Other structural measures were adopted concerning the renewal and regeneration of the vineyard. We have also included measures relating to the vinification tool. If we finance measures allowing the quality of the grape to be improved, the vinification tool must also be adapted so that the wine will be of good quality. Finally, the Committee on Agriculture, concerned about the future of the wine-growing profession, wanted all structural measures taken to give priority to young wine growers, either on their establishment or during the period when their holdings are growing.
In the area of market management we wanted to set up distillation for the purpose of supplying potable alcohol so that European viticulture can preserve its own market. Moreover, as far as crisis distillation is concerned, we have adopted an amendment specifying that it should be compulsory rather than optional, on condition that it targets only those regions and products in which there is a surplus. Budgetary reasons and considerations of fairness argue in favour of our position. With regard to producer organisations, the committee has changed the Commission's proposal only slightly. Nevertheless, it has deleted measures extending their powers and has reserved the tasks given to them for its members alone.
As for the interbranch organisations, which we have called 'trade organisations', we have completely changed the Commission's proposal, which seemed to us to be more suited to the fruit and vegetable sector. At my request and at the request of the chairman of our committee, Mr Colino Salamanca, the European Parliament's Directorate-General for Research carried out a study analysing the role of trade organisations in the wine-growing sector.
I must commend the excellent work carried out under the leadership of Mr Ramsay and Mr Angelidis, which led to the drafting of Article 42 setting out the principle of delegation of powers and the role of trade organisations. I believe that the amendment we have adopted takes all interests into account, those of the producer Member States and the non-producer Member States, while preserving all the rules on competition and the internal market.
With regard to oenological practices, we have adopted amendments allowing the reintegration of all Community legislation currently in force. We are wary within the committee of implementing regulations that could turn out to be much too lax. Finally, with regard to inspections, we wanted to establish a Community inspectorate that has sufficient manpower and is responsible for checking whether inspectors in the Member States are applying Community provisions fairly and consistently.
To conclude on my report, I would like to make it clear that as rapporteur I will be voting in favour of all the amendments adopted in the Committee on Agriculture, with the exception of Amendment No 121, which is inconsistent with Amendment No 124. I feel it is necessary to preserve the production of marc, such as Burgundy marc or Gewürztraminer marc, and for this reason I will be voting in favour of Amendment No 124 and against Amendment No 121. Some Members have also tabled amendments, and I will vote in favour of those which follow the line taken in my report, as adopted in committee.
For this reason I will be voting in favour of Amendments Nos 250 and 251 by Mr Arias Caete, Amendments Nos 256, 257, 259, 261 and 268 by the GUE Group, Amendment No 273 by the ARE Group and the Green Group, and Amendment No 274 by the ARE Group and the I-EDN Group. I will not be voting for Amendment No 249 because we cannot know how the potable alcohol market will develop. I will also be voting against Amendments Nos 252, 253, 260, 262, 264, 265, 266, 267 and 269, which are contrary either to the principle adopted by the committee of maintaining the status quo on enrichment and dry sugaring or to other amendments adopted by the Committee on Agriculture.
Mr President, I should like to start by offering my sincere thanks to Mr Martin. By putting in a great deal of work and showing a great willingness to compromise, the rapporteur has successfully produced a good compromise between the individual regions of Europe - which are of course also reflected within our group. I emphasise that it is a good compromise. Sometimes, of course, if there is no prospect of a result, compromises are hastily stitched together, simply to paper over the problems for the time being. That is not the case here! That is why I am very grateful to Mr Martin.
Where wine growing in the European Union is concerned, we must make sure above all that the wine and the regions in which the wine is produced are not seen solely from the point of view of the end product. It really makes a difference whether I see the wine - be it directly from the wood or in the bottle - just as a product, or whether I see the whole culture and the whole region behind it, and how it is part of the landscape. I therefore believe that it is worthwhile for Europe to take special care of its wine. It is at this point - and I may be speaking on behalf of my group, but I do come from a northern Member State - that I should like to thank Mr Martin, because he has shown a feel for the peculiarities of wine growing, for how wine-growing traditions and also oenological practices have developed - over centuries, almost - and because his proposals have made it possible for us actually to forget the dispute we had for a very long time between northern, southern and central Europe. Problems will remain, and new ones will arise. When I think of the amount of rectified concentrated grape must which is coming into the European Union in increasing quantities from outside, it seems that we will also have to call on the Commission to be watchful here.
I think it is particularly positive that flexibility is being preserved where new planting rights are concerned, and that a fair compromise has been found here. It was decided to increase the area under vines by 3 % by 2010. Although many would have liked to have seen more, for others this already goes too far. On distillation, the approach - which is the same as that adopted by the Commission - is absolutely right, namely that we need to cut back on compulsory distillation and that here too we need to introduce a little more market, but that we should keep compulsory distillation as an instrument, to be used in the future where it proves to be necessary.
A particularly positive initiative, both in the Commission proposals and in the proposals which we discussed and adopted in committee, is the specific and rather privileged - because it is necessary - support for young producers. Anything which is important in terms of actively supporting young farmers is particularly important where young wine producers are concerned. I should like to say, even at this early stage, that of course my group wishes to support the rapporteur in his efforts to maintain the compromise reached in the committee and to examine with due care all the amendments which could unravel that compromise. There are a number of amendments which are in the spirit of the compromise, but there are also a whole series of amendments which could destroy it.
Our group would like to support it, to make it possible for the considerable amount of work which we did in the committee with Mr Martin to be crowned with a large majority at the vote in Parliament. The Commission supports this, and the Council would be well advised to take this good compromise produced by Parliament as the basis for its deliberations, because it has in fact failed to make a start on these negotiations for at least the last three years.
Mr President, I too should like to begin by thanking the rapporteur and his colleagues, because they have produced a very good piece of work. This new Commission proposal has taken us down a different path from the one we took in 1994 and 1995. At that time, Parliament was split. The proposal, Commissioner Fischler, was also not nearly as good as this one. Circumstances have changed in some respects, while in others they have remained the same. Compared with the 1980s, surpluses have tended to decrease. Unfortunately, per capita consumption has fallen in the main producer countries, Italy and France. As a result of the GATT round, we have new competitors in the quality wine sector, a fact which we have borne in mind, and this is where we have made real progress under the leadership of the rapporteur, Mr Martin: in this Parliament, we have finally accepted the special regional characteristics of wine growing in the north and south of Europe. That is where the real progress has been made. That is why my group, the PPE, has not, as a group, tabled any amendments to the Agriculture Committee's proposal and against Mr Martin's compromises.
I should like once again to outline briefly why we have acted in this way. I believe that in this new proposal, we have successfully put right what was wrong with the old organisation of the market in wine. Take the subject of distillation for a start. Compulsory distillation has not proved its worth. It is right to make it voluntary. On the other hand, it is also right - and that is why we have also voted in favour of various compromises - for the potable alcohol market to have a guaranteed supply of wine, for example for cognac, brandy and other products which are traditional regional specialities.
Secondly, for the very first time we have a legal base for producer associations and trade organisations. We want to make this rather less complicated than it is in the Commission proposal. That is why we support the Agriculture Committee's call for a framework regulation. There is - we have agreed in our group - just one point on which we wish to depart from the compromise. This relates to the first indent of Amendment No 179. Mr Martin, we have agreed that we want to settle the issue of compulsory packaging in the area of production - as previously discussed - in the Lulling report and not now, and that we want, above all, to wait for the decision of the European Court of Justice on this issue. We will be voting against the first indent at that point.
On all the other issues, however, we have supported reasonable compromises, on the status quo for saccharose, on oenological procedures and on diverse traditions. I believe that overall we can vote in favour of this draft report. For the first time, Parliament has the opportunity to speak with one voice on this very controversial issue and thus - and most importantly - to influence the Commission and the Agriculture Council.
Applause
Mr President, I do believe that this time we have come up with a helpful document on the common organisation of the market in such a complicated sector as that of wine growing and wine making. I also feel that the Commission's proposal, though initially valid, has nevertheless been substantially improved by Parliament's report.
Wine growing and wine making naturally take place in certain specific areas with a long tradition of growing vines, areas where replacing vines with other crops would prove difficult. The producers have years of experience in making wine and it is traditional to drink wine. Wine used to be almost the only alcoholic drink consumed by the local people. However, as a result of the so-called globalisation of society, the situation has changed dramatically in recent years.
This COM seeks to bring production into line with market demand, and in that respect, I believe it is a positive move. I feel it is helpful to allow a slight increase in new planting, and also welcome the measures designed to allow new young growers to become involved in this traditional process.
I have no wish to discuss the various methods of wine making, some of which have long been established in certain Member States. Each area has its own way of making wine.
Consumers, however, are a key element of our society and certainly deserve consideration. It is not enough simply to put the wine on the market. A certain amount of information is called for, together with research into the beneficial effects of wine and education in the sensible consumption of this product. Wine does have a beneficial effect on health, and should be considered as a food. Wine and health is a nice phrase, but we cannot just depend on tradition. It is up to the producers' associations to make information available to the consumers.
Mr President, it is unusual for Parliament to deal with the same issue twice in a single legislature. Fortunately, the context of the common organisation of the market in wine is now radically different from what it was at the beginning of this legislature.
The difference lies in the nature of the Commission's proposal. The proposal put before us early in the present legislature was based on what I would call an apocalyptic vision of anticipated surpluses.
In the Commission's view, the only way of pre-empting such a situation was the mass destruction of vines. Fortunately, the ensuing proposal gave rise to such opposition within the Council that the matter was shelved.
Five years later, the situation is radically different due to the fact that the proposal put forward by the Commission is so unlike the previous one. Reality is stubborn. Five years have gone by and the much-feared structural surpluses have not materialised. The Commission's draconian proposals therefore no longer make sense. It is worth pointing out that proposals of this nature abound in the Commission when reforms affecting mainly the southern Member States are at issue.
Of crucial importance to us today, however, are the rigour and quality expected from research undertaken by the Commission in its role as the institution charged with putting forward legislative proposals. This is of key importance when what is at stake is the whole package of agricultural reforms contained in Agenda 2000. Often, problems can arise not only from research undertaken but also from what is omitted or has not been done.
I trust the Commission's present proposals will not have the negative consequences of the 1992 reform as far as the grubbing up of vines and the loss of agricultural jobs are concerned.
As regards Mr Martin's report, I must congratulate him on the excellent work he has carried out. His report is coherent and this is particularly commendable as he has had to deal appropriately with a great many amendments. I would, however, like to highlight - and I know he will not take it amiss - a fundamental problem which remains unresolved. It appears that the use of sucrose for enrichment will continue to be permitted. A valuable opportunity to replace sucrose with concentrated musts might therefore be lost. Replacing sucrose with must would be in line with traditional practice and would allow wine making to be based entirely on the vineyard.
In conclusion, Mr Martin, I should like to remind you of a visit you made to my country, and to thank you for having taken the trouble to go there and to meet with the agricultural organisations. I am most grateful to you for doing so, and feel that some good has come from it.
Mr President, I hope it was not under the influence of wine that such wide-ranging agreement has been reached in this Parliament. But if Dionysus has helped us to reach agreement, so much the better! The truth is that Philippe-Armand Martin's report, while defending the status quo , also manages to modernise and adapt it to the new circumstances of the globalised market, to make it flexible and to free it from the Commission's inherent dirigiste tendency. It places the onus on Member States, producer organisations and committees of viticultural experts, and increases the responsibility of both producers and Member States' governments.
It also takes into account the need to increase our wine production, market conditions permitting, but at the same time to ensure that this is achieved through greater cooperation between the Member States. I have no doubt that very simple measures are called for, such as reliable registers, something that does not exist right now. We must also prevent the fraudulent use of concentrated must, for example, and in our negotiations with certain third countries we should apply a very low tolerance threshold about the fraud practised in those countries. As for compulsory distillation, we should be more flexible. And this implies greater responsibility on the part of whoever decides whether or not to distil, on the basis of market fluctuations. But arbitrary, senseless compulsory distillation should not be the rule. Another important point is to respect oenological identities, regional oenological practices, and to avoid pointless squabbles: I have to say that I am sick and tired of arguments that frankly have not improved relations among European wine growers.
I also think it is important - and I must confess that this is an extremely sensitive area for Portugal - to look at the issues of bottling in the region of origin, of accountability, and of quality wines, which are products with a considerable international reputation. We therefore disagree with Amendments Nos 171 and 179 and we, or at least the Members closest to me, will be voting against them. Otherwise I think this is an extremely positive report because we have avoided consensus for consensus' sake but have reached a proper agreement. That is what is of interest: consensus for its own sake is little short of treachery but an agreement is a contract in everyone's interest.
Mr President, the reform of the organisation of the market in wine is another case where the EU must eliminate the problems at their source, instead of only intervening - as it always does - when the floodgates have already been breached. Distillation and the grubbing-up premium are typical end-of-pipe solutions. They actually ought to be abolished, because distillation is an invitation to produce massive quantities of lower-quality wine, and the grubbing-up premium encourages the transfer of production from regions which are problematic in terms of labour costs, but important in terms of regional culture, to rationalised, export-driven production. We will only counter overproduction by introducing comprehensive new quality criteria. I would caution against the belief that here too genetic engineering can be of assistance.
We wish to retain the historical lands developed and cultivated by man and to safeguard an appropriate income for wine growers. In the long term, quality is the only way this can be achieved. I am particularly concerned about this, because I believe that we will only be able to defend our European viniculture at the next WTO round if we are able to throw something into the ring related to the environment, social policy and quality, because the Americans would like to have our designation of origin off the negotiating table and to negotiate about brand names instead. That would mean that Coca-Cola could buy the Bordeaux name and then resell the cheapest wines in the world under that name. But that is not what we want! We must therefore have good arguments to explain why designation of origin needs to consist of more than alcohol content, quality grade and colour.
The much vaunted EU model of agriculture will only carry weight and have any substance if we are able to designate regional, social and environmental characteristics for each wine and thus also enter into the negotiations on the offensive. We support Mr Martin's report and we say one thing: quality not quantity!
Mr President, Commissioner, ladies and gentlemen, firstly I would like very much to thank our rapporteur Philippe Martin for his excellent report which takes account of all Europe's vineyards.
I was there when, at the beginning of August, Mr Martin met viticulture and trade representatives of the Languedoc-Roussillon region in the town hall at Carcassonne. I was pleased to note that their principal demands were included both in the report and in the vote in the Committee on Agriculture.
What are these principal demands? With regard to wine-growing potential, we must preserve the principle of limiting rights by providing for the right to growth of 3 % in the short term, with the possibility of updating this in line with market needs once a proper inventory of planting rights has been carried out.
With regard to improving vineyards, I must stress the importance of this structural component. As an elected representative of the biggest wine-growing region in Europe, whose vineyards have undergone considerable renewal, I can assure you, Commissioner, that quality is essential for the future of viticulture.
This is why we have asked that the whole of the 'reconversion' component should allow regeneration of the vineyard and vinification tools. All of these structural measures, both in terms of wine-growing potential and vineyard improvement, must give priority to young wine growers.
As far as market management is concerned, we must maintain compulsory distillation of by-products, apart from existing derogations. The alcohols produced must be suitable for the potable alcohol market in order to reduce the budgetary cost of this measure.
As for crisis distillation, in order to be efficient this must remain compulsory only in the regions in which there is a surplus.
With regard to authorisation in the sector, the tasks and responsibilities of the producer groups have to be recognised even though the rules cannot be extended. I therefore consider the report as adopted in the Committee on Agriculture to be perfectly suitable.
With regard to oenological practices, we must draw up an exhaustive list of authorised practices and preserve the principle of status quo, including in aid for enrichment using concentrated musts.
I would like in particular to draw your attention to Amendment No 274 on the production of natural sweet wines. Here too we need to maintain a list of compulsory information to be given on the labels.
Finally, Mr President, with regard to trade with third countries, we must keep in place the current rules prohibiting vinification of musts from third countries. If this ban is lifted, as the Commission proposes, there is a danger that the image of wines produced in the European Union will be considerably damaged and that there will be an actual reduction in quality, which is inconsistent with the objectives of the COM.
In conclusion, I must just mention the procedure proposed by the Commission both for managing planting rights and for labelling oenological practices and market management measures. Contrary to the Commission proposals, we must preserve the current procedure known as the Article 43 procedure.
Mr President, I very much hope that all Members will vote in favour of the main body of the proposals by the Committee on Agriculture and Rural Development, which are the result of considerable effort by Mr Martin to compromise in order to be fair, realistic and open, and I congratulate him.
It is essentially a question of ensuring that wine remains a more strictly defined agricultural product, banning imports of musts from third countries, allowing vineyards to increase in size in line with market demand, maintaining the status quo on oenological practices - including dry sugaring - and having compulsory crisis distillation only in regions where there is a surplus. As the text does not specifically mention natural sweet wines, I, along with several other Members, tabled Amendment No 274 in order to refer to them expressly, which is essential if we are to adhere to our common aim of respecting the diversity of the 'terroirs ' which give European wines their quality and individuality.
In conclusion, Mr Martin, I shall be tabling two or three amendments, for example on GMO, in the hope that this new wording will be acceptable to the rapporteur and to all the Members.
Mr President, we have been dealing with this wine dossier for six years now, which shows how important - or even doubly important - it is. It is important firstly because our wine growers are important. They account for 7 % of agricultural GDP and only 2.5 % of budgetary expenditure, which means that wine growers bring in a lot of revenue and cost very little. It is important also for the economy in general because viticulture is a key item in our balance of trade. Moreover, on the issue of the balance of trade, Commissioner, I fear that your proposal is rather putting us at risk.
We know what the Commission proposal involves. It is based, as always in the field of agriculture, on the fallacy of overproduction. According to you, by the year 2000 we would have produced 180 million hectolitres of wine. We would consume 150 million of these, leaving a surplus of 30 million hectolitres of wine. Hence the measures you proposed in 1993: early harvests, wine quotas, in short, all the extreme measures that we know so well.
Fortunately, today we know that in 1998 the figures balanced and you agreed to compromise. Technically, therefore, there were positive changes. But I believe that, beneath the surface, the Commission's negative attitudes remain.
I will look firstly at the positive changes. It is true that from the Sierra Bardaji report in 1993 to the Fantuzzi report in 1998, and now the Martin report, we have succeeded by means of amendments - 600 in this case - in improving the situation: amendments on distillation, which is now compulsory, amendments on new planting rights of 3 %, on regeneration of vineyards, on rest periods for the land, on potable alcohols, on aid for concentrated must - and not merely for the CIII zones, which worried my wine growers in Languedoc-Roussillon and those of Raymond Chesa - amendments also on inspectors, as we had only two inspectors for the whole of Europe, and perhaps even on interbranch organisations, which go back to Maréchal Pétain and are supported by the Left. But that is not the important point. We may even have made progress in the religious war on dry sugaring.
However, I fear that other more sinister attitudes are lurking beneath these technical concessions. There are four, as far as I can see: Malthusianism, fundamentalism, internationalism and dehumanisation. With regard to Malthusianism, firstly, as is the case with meat, cereal, milk and even coal and steel, you only ever have one management instrument: a drastic cut in supply. You never look into developing demand. It is true that we must prepare for the opening of the wine market to the East, with the arrival of Hungarian, Romanian and Bulgarian wines, and even the World Trade Organisation in the year 2000, with our Australian, Californian and South African friends.
Fundamentalism in this case is the fiscal anti-wine fundamentalism of Northern Europe, with 3 euros in excise duty on each litre of wine in Denmark and the United Kingdom. It is the health fundamentalism that is seen in Sweden and Finland, where they are lax about drugs but puritans when it comes to alcohol, even though wine is a health product with positive cardiovascular effects, to say nothing of the mental effects of beer-drinking seen in the hooligans at Heisel.
Internationalism is the six million hectolitres of imports, a tenth of a euro in customs duties and the famous concentrated musts from third countries that you were preparing to authorise. Fortunately, the Commission was able to resist. All that was needed to perfect this internationalism was to authorise wines in bulk and not to authorise bottling in the region of production. This brings me to the fourth and final undesirable effect, that of dehumanisation, which would make wine an industrial product rather than an agricultural one. This is the source of the conflict between the beer-drinkers of Northern Europe and the wine-drinkers elsewhere in Europe, and I fear this must affect the balance in the Council of Ministers. But I would suggest to the House that if there had ever been vines in Saudi Arabia this would have changed the strategic face of the world. I fear there must be some complicity here between the fundamentalism of the North and the fundamentalism of the South, since neither of them drink wine.
We will adjourn the debate at this point for Question Time. It will resume at 9 p.m.
Question Time (Commission)
The next item is questions to the Commission (B4-0020/99).
Question No 38 by Paul Rübig (H-1252/98)
Subject: The euro in textbooks The smooth introduction of the single currency and its acceptance by European citizens will depend to a very great extent on how rapidly and comprehensively information can be provided in the educational sector. Particular attention will, of course, be paid to educational establishments and subjects which are in general concerned with currency aspects, for example commercial colleges and subjects such as accountancy and bookkeeping.
Can the representative of the Commission present today say what progress has been achieved in the transition to the euro in the educational sector and, in particular, in updating textbooks and teaching materials?
I should like to welcome Mrs Cresson and ask her to reply to Mr Rübig's question. You have the floor, Mrs Cresson.
The Commission is aware of the major challenge which the transition to the euro represents for the educational sector. Children will play a crucial role in helping parents to adapt to the single currency. While respecting the exclusive competence of the Member States in this area, the Commission is supporting several projects within the Socrates programme which are helping to disseminate information on the euro in schools and to integrate this topic into the different curriculum subjects.
A number of concrete measures are worth mentioning here. A working group entitled 'Education and the euro' has been set up, comprising representatives of the Ministers for Education and the national agencies of the Socrates programme. This group's work concerns the promotion of educational initiatives on the euro and the exchange of information and good practice in this area.
The work of this group has led notably to the creation of an inventory of educational tools and initiatives on the euro, both at national and Community level, which is accessible on the Internet on the page entitled 'The euro at school' on the Europa server. A handbook describing Member States' initiatives in this area, particularly concerning the training of teachers and adaptation of school syllabuses and textbooks, is currently being put together. This document will also be available on the Internet and will be distributed to interested parties.
Commissioner, I should like to ask a supplementary question: if this is being offered on the Internet and multimedia information is thus also being made available, do you see any chance of this being learning entertainment or a learning adventure, which will make it an enjoyable experience for people to learn about this subject, because in the end it is also a question of parents finding out from their children what prospects this has to offer for the future?
As far as the research programme is concerned, I would be interested to know whether there are programmes in the research sector which address the issue of how the euro can best be introduced and what problems might arise when this actually happens, so that these can once again be overcome by giving instruction before the event.
This activity or action does not directly concern the research sector but rather the education sector. As I said, we are indeed intending to disseminate information via the Internet which will be designed for schools and will therefore be presented in the most attractive format possible. The idea of designing innovative educational software and games has not been ruled out.
Moreover, I would point out that, every year, we carry out a project of Internet and multimedia dissemination during a week of what are known as 'net days'. For the next week of net days, which will take place at the beginning of the next school year, I will recommend that we introduce the topic of the euro in exchanges which take place between European schools so that this genuinely topical issue can feature in the programmes organised at the time.
I also believe that raising the awareness of teachers is absolutely essential. This was already begun three years ago, as part of my initiative concerning the use of multimedia and the Internet. As we will have to explain the subject of the euro in greater detail, however, we can start the ball rolling first with the teachers. That is the information I have on this type of activity.
With regard to research, at my request and suggestion, the structure of the fifth framework programme of research was modified substantially compared with the fourth framework programme, and the second main chapter heading now deals with information technology. As in the other chapters of the framework programme, within information technology there is a series of key horizontal actions relating to disciplines in both pure sciences and social sciences. With regard to the issue of educational software and multimedia, it will also be very useful to be able to introduce incentives and invitations to tender relating to the euro so that we obtain responses to our proposals which we can then disseminate if they are good.
Question No 39 by Richard Howitt (H-0094/99)
Subject: Charges for international bank transfers and the single market in financial services Does the Commission agree with my constituent, Mr Vaughan of Rochford, that it is unreasonable for UK banks to charge up to GBP 20 for direct transfers to banks in other EU countries when the same function is operated by the Dutch bank ABN/AMRO for just NLG 15 (GBP 6.50)? In a Union where we are trying to abolish barriers to trade and free movement of labour, would this high cost of transferring money from one Member State to another not contradict the Commission's principles and actively discourage citizens from undertaking work and business in other countries? Will the Commission consider whether the UK banks are thus responsible for anti-competitive behaviour in breach of Article 85 of the Treaty or whether this is indeed a breach of the single market in financial services?
I should like to welcome Mr Van Miert and ask him to reply to Mr Howitt's question. You have the floor, Mr Van Miert.
The honourable Member asked first of all whether the level of fees charged by British banks for international money transfers within the European Union could be an infringement of Article 85 of the Treaty of Rome. This famous article outlaws agreements or concerted practices between undertakings in so far as they have a restrictive effect on competition and affect trade between Member States. So as long as the pricing in question is the result of an independent, uncoordinated decision of individual banks there is no infringement of Article 85. But if something else is going on there might well be a real problem.
Secondly, the honourable Member asks whether the level of fees in question is a breach of the single market in financial services. In its communication on easier cross-border payments of 1992 the Commission stated its view that the full benefits of the single market and economic and monetary union will be achieved only if it is possible for businesses and individuals to transfer money as rapidly, reliably and cheaply from one part of the Community to another as is now the case within most Member States.
The Commission continues to hold this opinion. However, there is no legal base in the Treaty for using legislation to eliminate the higher costs borne by users who are making cross-border as compared with domestic transfers.
Indirectly, however, the Commission has brought pressure to bear on the banking and payments systems concerned, notably by proposing a directive on cross-border transfers. This directive has been adopted and is going to enter into force on 14 August 1999. That proposal has encouraged banks to review their systems and to make them more efficient in order to be able to meet the directive's requirements, especially on transparency, guaranteed time schedules for transfers and the money-back guarantee to senders. There is some evidence that some banks have reduced their prices over the past five years since the proposal came on to the Commission's agenda. Pricing policy, however, is ultimately a matter for the individual service providers, whether the transfers are made within one country or between countries.
Finally, in its Green Paper on the introduction of the single currency, the Commission renewed its appeal to banks to treat the introduction of the euro as the golden opportunity to move towards a single payment area, at least for euro payments. The Commission is presently reviewing its policy on retail cross-border payments in order to deal, amongst others, with the issue of what are still significantly higher prices.
The situation as it is now is certainly not satisfactory. You can rely on the Commission to continue to work to remedy that.
I thank the Commissioner for a very full answer and for agreeing with me that this is an unsatisfactory position. Will he go further and say that the 1992 survey showed that most Member States - most but not all - have low rate and efficient payment systems? Does not the survey by my constituent, Mr Vaughan - showing that British banks are charging up to three times more than their Dutch counterparts - reveal that we have a particular problem in Britain? Will you commit yourself specifically to addressing that problem?
When you say that you will continue with voluntary efforts, will you take into account the commitments from your own colleagues. Commissioner Monti, after he met the European Banking Federation on 29 January said: 'I intend to examine in a communication what remains to be done to improve the functioning of retail payment systems in the single market'. Similarly, Commissioner de Silguy, issued a warning to Europe's financial institutions on 7 May 1998 urging them to look at this matter again. Will we have more action, not just more of the same?
As far as the last part of the question is concerned, the answer is yes, but leave it to us to use the instruments in the best way we can and according to the rules. There should be no doubt about our determination to do so in all respects. As far as the first part of the question is concerned, this should also be addressed to the British authorities to find out what is happening in Great Britain. To the extent that it might concern the European Commission, including as a competition authority, we certainly are prepared to look into it.
May I welcome the Commissioner here to the Chamber this evening. May I ask him if he does not agree with me that there is, in fact, great difficulty in ensuring the transparency of the cost of transfers until such time as the euro applies in each Member State? Would he also agree with me that there is a lack of choice of financial intermediaries within the United Kingdom to access venture capital, particularly for small and medium-sized companies? I feel great concern, which I would like to place on record, that to access loans through the European Investment Bank there is only a choice of one intermediary in the United Kingdom. Is there anything the Commissioner or the British authorities can do to stimulate competition in this field?
As far as the intermediaries are concerned, if you could give us some more evidence, we would be certainly prepared to look into that. It is also related to the responsibilities of my colleague, Mario Monti, but, again, we are certainly open-minded about it and will look into whatever evidence you might make available to us.
For the rest, I am puzzled to learn that there is such a big difference between the transfer fees which are still applied in Great Britain and some other European countries. There must be an explanation for that though, as far as I can see, it would be very difficult to come up with a satisfactory explanation. Something must be done about it. As I mentioned earlier, it is also a reason for the British authorities either to take action or to look into what is really happening. But there should be no doubt that, as we see it, the present situation is largely unsatisfactory.
Question No 40 by Willy De Clercq (H-0091/99)
Subject: Major national differences in respect of recognition, recognition procedure, classification of and controls on medicinal products Completion of the Internal Market still seems a long way off as far as medicinal products are concerned. Companies are experiencing difficulties in having new medicinal products recognised in the various Member states because of differences in recognition procedures and in exactly what is classified as a medicinal product.
It is not only companies but consumers, too, who suffer as a result. In some Member States patients can use a particular product but not in others. Furthermore, the different controls in the Member states are often the source of legal uncertainty and of inadequate protection. Nor is this an adequate means of guaranteeing safety for patients.
What progress has been achieved with completion of a uniform and harmonised market within the EU for pharmaceuticals, and what action does the Commission intend to take in the short term?
I should like to welcome Mr Papoutsis and ask him to reply to Mr De Clercq's question. You have the floor, Commissioner.
Mr President, there has been considerable progress made with regard to the internal market for medicinal products. The picture presented by Mr De Clercq in this respect fully reflects the reality of the situation as it was several years ago. However, since 1995, major steps have been taken leading to considerable progress being achieved in bringing about a single market, the technical harmonisation of which is almost completed. In broad terms, what is being pursued in this sector can be broken down into three strategic action plans: the development of a European procedure for the granting of permits for the circulation of such products; the development of a high level of protection of intellectual property rights; and the development of the medicinal products market itself.
As regards the granting of permits for the distribution of medicinal products, in 1995 two new Community procedures were launched which today allow us swift access to the European market as a whole by means of a single procedure. This procedure is based either on a joint central assessment carried out by the European Agency for the Evaluation of Medicinal Products, resulting in the granting of a single distribution permit issued by the European Commission, or on mutual recognition amongst Member States, resulting in the harmonisation of national distribution permits.
As regards intellectual property rights, I must say that, through legislation adopted by Community institutions, Europe now has available the most adequate provisions worldwide in respect of medicinal products. The legislation adopted in 1998 by Community institutions made it possible to safeguard innovations in the biotechnology sector by issuing patent certificates, thereby putting an end to the uncertainty plaguing this particular sector. Furthermore, the procedure for the granting of distribution permits protects the data that is used in such requests for six or, more generally, ten years.
The third aspect of this strategy for developing the internal market in medicinal products is the development of the single market itself and, more especially, the development of the principles of free movement and competition in the context of economic regulation in this sector, in which products are subject to strict checks in terms of pricing and returns. In May 1998, the Single Market Council adopted provisions regarding the development of a single market in medicinal products. In November 1998, the Commission made a statement on these issues in the form of a communication which deals with a survey conducted into the progress made thus far in constructing a single market for medicinal products.
Mr De Clercq has asked a question which relates to the existence in the near future of plans to improve the operation of the internal market. I can assure you that the Commission has already made a number of proposals in the realm of so-called 'orphan drugs', in other words, drugs for rare diseases, and also in relation to a more effective regulatory framework for clinical tests. The debate on the single market in medicinal products will continue. Last year, in its communication, the Commission emphasised the importance of a more rational approach, which would be supported in the market, towards a regulatory framework in the pharmaceutical sector. The aim is to improve patients' access to quality drugs and to improve the competitiveness of the pharmaceutical industry.
Thank you for that reply. I will check it with those who requested me to ask the question.
Question No 41 by Ludivina García Arias (H-0080/99)
Subject: Neutrality of the Commission's Director-General for Energy Does the Commission not believe that the remarks made by its Director-General for Energy, a Spanish national, during the debate organised by the European Energy Foundation on 'the implementation of the energy directive in Spain' constitute an intervention in respect of the texts enlarging on and interpreting Article 24 of Directive 96/92 (EC) on the arrangements governing the transition to competition, and that serious doubts therefore arise concerning his neutrality as regards the legality of the imputation of the costs of the transition to competition relating to the Spanish electricity sector?
I give the floor to Mr Papoutsis to answer Mrs García Arias's question.
Mr President, in response to the question asked by Mrs García Arias, the Commission wishes to clarify that the Director-General for Energy has reassured us that articles referring to the statements he made during a meeting organised by the European Energy Foundation with representatives of the industry do not reflect the contents of what he himself said. The Commission therefore believes that the neutrality of the Director-General for Energy has not been called into question.
As regards the actual substance of the question tabled by Mrs García Arias, the Commission would like to emphasise the following points.
Firstly, the cost of the transition towards competitiveness in Spain, as in other Member States which have declared relevant costs, is something which the Commission services are analysing thoroughly at the moment, on the basis of Article 24 of the directive on the internal market in electricity.
Secondly, I would like to clarify that, hitherto, the Commission has not adopted an official position with respect to costs in relation to possible derogations from Article 24 of the directive on the internal market in electricity or to possible state subsidies.
Thirdly, in accordance with the provisions of the directive and pursuant to an explicit decision taken by the Member States, the Commission has an obligation to carry out the abovementioned analyses under the strictest confidentiality.
The transition procedure set out in the directive on the internal market in electricity in Spain is progressing in a satisfactory manner: the extent to which the market is opening up; the number of eligible customers; the appointment of an administrator for the market and of an independent administrator for the network; the order relating to coproduction and renewable energy sources. The statements made by the Director-General for Energy, to which the honourable Member referred, must be looked at in this light.
I regret to have to say, Commissioner, that the first part of your answer is not an accurate account of what actually took place. I was myself present at the European Energy Foundation dinner together with a number of other journalists. In the light of some of the things said on that occasion, I began to feel that, as a Spaniard, I was betraying my country. However, other journalists present confirm what has since been made public, and I agree with them. As I said, I was myself present at the dinner.
In addition, I now have serious doubts as to the neutrality, impartiality and objectivity with which the Director-General for Energy is dealing with this issue. By his very presence at that meeting and by what he said there, he endorsed the legality of the costs of transition to competition in Spain. I should like to put a specific question to you, Commissioner, in view of the fact that this appointment has provoked a mixed reaction in Spain. In fact, it has led to much debate, is being challenged in the courts as unconstitutional, and the consumers' associations have lodged appeals in the hope of ensuring that the procedure is carried through in an objective manner. Would you be prepared, Commissioner, to meet with representatives of the consumers and of the political parties in Spain who are opposed to the procedure chosen to deliver this aid?
Mr President, I would like to stand firm on what I have already said. The cost of transition towards competitiveness is something which the Commission services are investigating thoroughly under conditions of absolute confidentiality. Neither I nor any other Member of the Commission would wish to second-guess the outcome of these investigations, in strict compliance with the provisions of the Treaty which insist on the confidentiality of this process.
For this reason, we will leave no stone unturned in our attempt to achieve an objective, neutral and substantive assessment of this particular case. All of us - the Commission, of course, the Directors-General and all the Members of the Commission - have a duty to remain neutral and objective in assessing the various cases. I would like to assure all the political parties in Spain that this is the line the Commission will continue to take.
The cost of the transition to a competitive market will not be taken from public funds. It will be borne by the consumers and will constitute an additional element of the price of electricity used.
My question relates to the nature of the costs. However, further to Mrs García Arias' comments, I should like to say that I, too, was present at that dinner, and I agree entirely with you, Commissioner, as to the neutrality of the Director-General. It is quite usual for senior officials from the Commission to attend dinners. It would be much stranger if you did not allow them to go. Furthermore, we all want to hear what they have to say. I am also quite sure that you all operate discretely and maintain confidentiality.
My question, however, is this: is the cost we are discussing state aid? Or is it an additional element of the price of electricity which will simply be absorbed like any other, since it is a result of investments made to guarantee energy and to guarantee supply in tightly regulated and controlled markets?
I would like to assure you that, following discussions held with the Commission, both with me and with my colleague, Mr Van Miert, the Spanish Government has accepted that the Spanish case be looked into. This will allow our services to investigate, as is proper and in accordance with the rules, whether these are indeed costs relating to the obligations of the public services, which were previously imposed by the public authorities on their own corporations, and which are now being imposed on the process to free up the market, and which run the risk of causing casualties among the companies involved.
These are the boundaries within which the matter is being handled. For the time being, I have nothing more to add and under no circumstances will I seek to pre-empt the conclusion which our services will come to. What I can do, however, is reassure you yet again that, in carrying out their assessment, our services will abide by the principle of absolute neutrality and will simply assess the facts on their merits. I would also like to point out that this procedure is closely bound up with the operation of the internal market for energy and, as such, it must be a litmus test for the credibility of the system. This is one more reason for the Commission to stand firm on the impartiality of the procedure.
It will be for the Commission to consider whether the so-called costs of the transition to a competitive situation are genuine costs and should be included in the electricity bill or whether, on the contrary, they are to be seen as state aid. I must take this opportunity to mention that prior to this debate, the government had refused to raise the matter with the Commission.
Secondly, I wish to put a question along the lines of that raised by Mrs García Arias concerning Mr Benavides' attitude. I find it quite unacceptable and I feel personally insulted. Mr Benavides' reference to political exhibitionism can only be understood as a reference either to members of the Spanish Parliament or to Members of this Parliament, and I find any such reference totally unacceptable.
I must also remind Mr Papoutsis that very soon, when the common market for energy becomes a reality, all issues relating to energy - and this one in particular - will come within the Commission's competence. In this context, I have to make it quite clear that in my judgment - in our judgment - Mr Benavides has forfeited the impartiality and objectivity which are essential when dealing with an issue of this nature.
Mr President, allow me to give my assurances yet again to the honourable Member and to this House that I personally and the services within the Commission will do our utmost to ensure that the directive to create the internal market in electricity is implemented in the most neutral and impartial way possible. Let me reiterate that what is at issue here is the credibility of the operation of the internal market system and the responsibilities assumed by the Commission in implementing this directive. On this basis, therefore, I would ask that you respect the answer I gave before regarding the Director-General for Energy.
Mr President, in line with Parliament's rules and the conditions governing the conduct of its proceedings, the honourable Member will receive the same answer I gave to Mrs García Arias in writing, as provided for in the Rules of Procedure.
Thank you for those answers, Mr Papoutsis, and for attending Question Time.
Question No 42 by Jan Andersson (H-0020/99)
Subject: Conditions for Swedish adoption of the common currency The introduction of the euro at the beginning of the year has lent urgency to the debate in Sweden on its possible future adoption of the common currency, the timing of which is one of the principal issues. Here it would be valuable to clarify the formal criteria for adopting the euro.
Can the Commission explain how the present qualifying periods for joining the ERM are to be interpreted? Are they irrevocable and absolute, or are there circumstances which might be invoked for allow Sweden to join the ERM at an earlier date than that implied by the qualifying periods laid down for the ERM?
I give the floor to Mr de Silguy to answer Mr Andersson's question.
In reply to Mr Andersson, I would like to say firstly that the Treaty does not specify any qualifying period for the passage of a Member State to the third stage of economic and monetary union. I would remind you that in accordance with Article 109k(2), which lays down the procedure for entry into EMU for Member States with a derogation, the Commission and the European Central Bank must report to the Council at least once every two years or at the request of the Member State concerned.
So to enter the third stage of economic and monetary union it is necessary to have achieved a high degree of sustainable convergence. This is what the Treaty says. The Commission examines the following criteria here: the achievement of a high degree of price stability, the sustainability of the government financial position, in terms of both deficits and debt, and the observance for at least two years of the normal fluctuation margins provided for by the exchange rate mechanism of the European Monetary System. The sustainability of convergence achieved by the Member State and of its participation in the exchange rate mechanism of the European Monetary System are also reflected in the long-term interest rate levels.
With regard to Sweden, the Commission considered in its report of 25 March 1998 that this country did not fulfil the necessary conditions for the adoption of the single currency. Firstly, Sweden's national legislation, including the statute of the national central bank, was not compatible with Articles 107 and 108 of the Treaty and the Statute of the European System of Central Banks. Secondly, Sweden did not fulfil the criterion of exchange rate stability. The Swedish krona never participated in the exchange rate mechanism and, in addition, in the two years under review by the Commission, 1996 and 1997, the Swedish krona fluctuated against the ERM currencies, reflecting, among other things, the absence of an exchange rate target.
With regard to the criterion of exchange rate stability set out in the third indent of Article 109j(1) of the Treaty, the Commission considered in its report last March that the currencies of Finland and Italy, although having rejoined the ERM only in October 1996 and November 1996 respectively, had 'displayed sufficient stability in the last two years'.
In conclusion, I would say that there is no qualifying period and I would point out again that the conditions of entry for the Member States that are today the 'pre-ins' are the same as for the countries that are currently participating in economic and monetary union.
I should like to begin by thanking the Commissioner for his reply. I put the question because the main reason why Sweden decided not to join EMU was that public opinion was against it. Now, I can safely say that public opinion in Sweden has changed dramatically. According to the latest polls, a large majority of Swedish people are in favour of the euro and of joining the single currency. This means that next year, or perhaps a little later, Sweden will hold a referendum to decide whether to join the single currency. I should therefore be grateful if there could be some flexibility over the timetable for entry. In the past year, the Swedish Parliament has decided on the position of the central bank. Consequently, I believe that we are now seeing a period of more stability.
I am therefore once again putting the question to the Commissioner. The most important aspects should still be Sweden's economy and its eligibility for a place in the club in terms of inflation, interest rates and so on. In this respect, the situation looks fairly promising.
I have already had the opportunity to comment on this subject and I pointed out that there are only two countries which have an opt-out facility under the Treaty, and these are Denmark and the United Kingdom. It is obvious that we are not going to force a country manu militari to adopt a single currency if it does not wish to do so.
As for the rest, I very much hope that the economic and political advantages of membership of the single currency that we are currently observing will be able to sway opinions in the countries which do not belong today. I hope that opinions will be changed quickly, and the excellent stability programme presented yesterday by the Swedish Government and accepted by the Council of Ministers is an encouraging factor here.
However, I would add that the exchange rate criterion is important. It has legal force and will therefore be applied under precisely the same conditions. I will gladly forward to Mr Andersson a copy of the speech I made yesterday concerning the Swedish Government's convergence programme.
I should just like to make sure that we have understood the reply correctly. The background to this issue is as follows. The French Minister for Europe, in a leading article in a Swedish newspaper, recently described his perception of Sweden's attitude to the euro under the heading: 'A stronger euro if Sweden joins'. He also said that Sweden was perfectly entitled not to join the single currency for the time being.
As my Swedish colleague mentioned earlier, the situation has now changed significantly. I believe it would be a very good thing, in view of the new positive attitude that currently prevails, if the Swedish people were to feel that the present members of the single currency were keen for their country to join.
I should just like to confirm that the Commissioner and the French Minister for Europe are both agreed on that point.
It is not my place to comment on any statements or articles by European Union ministers. What I can say is that the Commission obviously hopes that Sweden, together with the other countries which are not participating in economic and monetary union, will join or be in a position to join the euro zone as quickly as possible, because our analysis shows that this is in the interest of the countries in question and in the interest of the EU as a whole.
Question No 43 by Astrid Thors (H-0042/99)
Subject: The Target payment system The new Target system for payment transactions between European banks was put into practice in connection with the transition to the euro at the beginning of this year. The system has, at least during the initial phase, been extremely unsatisfactory and caused considerable delays to payments between EU banks. Delays in payment have resulted in substantial losses for the banks.
According to the Commission, which measures are needed in order to guarantee that the new Target system will facilitate the banks' transactions instead of making them more difficult, as is now the case?
I give the floor to Mr de Silguy to answer Mrs Thors's question.
Mr President, the Target payment system comes within the competence of the European System of Central Banks, which operates it. It is not therefore the Commission's responsibility to deal with matters concerning the operation of Target, nor is it my place to advise the ESCB on the matter.
Nevertheless, the Commission has read the various reports describing the initial difficulties encountered by the system. I assure you that these difficulties are rare and limited, and that they in no way represent functional defects.
According to the Commission's information, Target itself has posed hardly any problems and seems to have operated normally from the first day of use. The difficulties mentioned are more likely to result from the inexperience of certain commercial banks, which is only to be expected in the early stages of using a new system. For example, these banks have input data that are incompatible with the system; it has also been the case that, out of habit, certain banks have concentrated most of their transactions in the latter part of the day, thus giving rise to bottlenecks.
Finally, it has been necessary to bring the national payment systems' links - particularly computer interfaces - into line with Target, which also explains the teething problems noted. However, given the scale and complexity of the system, these difficulties appear to be minor, and the European System of Central Banks now seems to have them completely under control. This is illustrated by a press release of 21 January in which the European Central Bank indicated that the problems encountered with the cross-border flow of liquidity during the first few days of the euro area money market had diminished substantially and that, overall, only three weeks after its creation the market had reached a satisfactory level of integration.
Mr President, Commissioner, I quite agree with you. I think you have explained that the problems I asked about were really just teething troubles.
I think it is important to note that part of the problem stems from the fact that some systems do not operate throughout the day. This means that there is a great deal of payment activity at the end of the day. Is the Commission aware of the continuing existence of this problem? According to my information, the situation at the end of January was that some banks were still not connected to the Target system throughout the day. That is why the problem has arisen.
I should also like to ask whether the Commission has taken part in any discussions regarding the question of compensation that has arisen as a result of the delays. It was my understanding that in certain circumstances the compensation issue was to be addressed. Consequently, I should like to thank the Commissioner for his written reply about another matter, which I received this morning.
Mr de Silguy, we are supported by interpreters in the House, and the Spanish booth at least had not completed the interpretation of Mrs Thors's speech in Swedish. I was obviously anxious to hear the speech in full, and would therefore remind you to wait until you are given the floor. I have no wish to flaunt my authority. I am merely concerned for the smooth running of proceedings. You now have the floor to respond to Mrs Thors's supplementary question.
I apologise, Mr President; interpretation may be quicker in one language than in another. In any case, I congratulate Mrs Thors on her French; I certainly cannot speak in Swedish or Finnish.
On the two aspects you raised, Mrs Thors, I must point out firstly that this was an extremely complex and cumbersome system and that the difficulties encountered were negligible compared to what could have happened, although all preparations had been made. Once again, it is a question of habit. You referred to payments made at the end of the day; this is also a question of habit and all these problems will disappear as the market becomes integrated and begins to operate more smoothly. I believe that now only small technical or electrical problems occur occasionally but these are dealt with quickly and, I believe, in everyone's best interests. In any case, the system works.
Secondly, when the system was introduced, the Commission had to deal with certain aspects which fell within its jurisdiction, for example issues related to competition, which might have posed a problem when the system was set up. These have now been resolved and are once again the responsibility of the European Central Bank; you could ask Mr Duisenberg this question at the next opportunity.
As the author is not present, Question No 44 lapses.
Question No 45 by Anna Terrón i Cusí (H-0082/99)
Subject: Excessive commissions charged by Spanish banks Is the Commission aware that, on the pretext of the introduction of the euro, Spanish banks are charging excessive commissions for exchanging euro-11 currencies, ranging from 3 % to 10 % (in the case of sums less than Pta 30 000)? Does the Commission believe these practices are likely to make the public more enthusiastic about the advent of the euro?
I give the floor to the Commissioner to answer Mrs Terrón's question.
These two questions are very much related and it is difficult to separate them because they rightly raise the problem of the cost of banking transactions now that the euro has been introduced. This is a vitally important issue for the Commission because the acceptance of the euro by the general public depends on it.
We must make the situation clear and distinguish between national banking transactions and cross-border transactions within the euro zone. With regard to national transactions, on 15 April the Commission adopted a recommendation providing both for equal treatment of the euro and the national currency and for compulsory transactions to be free of charge. In accordance with this principle, all banking services must cost the same, whether the sum is in euros or in the national currency. On this point, as far as we know, breaches of the recommendation are quite rare.
The situation regarding cross-border transactions, on the other hand, is different. There are both manual foreign-exchange operations - exchanging notes for notes - and cross-border transfers. In the Commission's opinion a clear and detailed presentation of the level and structure of bank charges for both types is essential to promote competition and thus a reduction in the commission charged, which would be of great benefit to the consumer.
The exchange rate risk has disappeared with the advent of the euro. The conversion rate between currencies in the euro zone has been fixed irrevocably, thus preventing the use of 'spread', which means different buying and selling rates. But the euro does not eliminate all costs, for example certain handling or transaction costs.
In total, according to our information and our calculations, the birth of the euro should represent an average saving of approximately 20 % on transaction costs in comparison to the period prior to its introduction, and this should of course logically be passed on to the customer.
With regard more specifically to cross-border payment systems for small sums, the introduction of the euro does not automatically unify these systems. They will therefore continue to operate independently, in accordance with the structure of the national systems. The issue of manual exchange will, by definition, be resolved definitively on 1 January 2002, but there will be no automatic progress with regard to transfers. For this reason we must aim, as soon as possible, to create a Target system for the public so that transfers of small sums - these being of interest to individuals, whereas the Target system which we were just discussing is of interest to the banks - between countries in the euro zone are carried out as securely and quickly as national transfers and at a similar cost.
That is the situation. In the light of this, the Commission has taken a number of measures to encourage banks to facilitate use of the euro by reducing excessive bank charges. Firstly, the banks are called upon to increase transparency. To this end they must publish the structure of the bank charges that they have applied since 1 January 1999. Ireland, for example, has published notices on this issue in the national press, and I believe this sets an example for other countries.
The European banking federations must submit a complete overview to the Commission by 31 March at the latest, and at that time the Commission will undertake a full evaluation of the situation.
Secondly, the Commission has just set up a fax and e-mail system, known as 'eurosignal', which the public can contact directly; it has also published e-mail addresses in the press so that people can send messages, and we guarantee to reply to every single one of them.
Thirdly, the Member States are called upon to quickly set up euro monitoring centres, as the Commission has recommended. Finally, the Commission has encouraged the banks to develop the cross-border payment systems that I have just mentioned, which are safe, fast, efficient and at a reasonable cost.
In spring, the Commission will publish a communication which will allow us to bring all this together and to propose a framework for creating a single payments area. This communication will examine both existing methods of payment - cards, cheques - and future methods, and here I am referring to the electronic wallet.
My aim is that, this summer, all tourists - and God knows there are plenty in Europe - will realise that the euro makes it cheaper for them in 1999 than it was last year to travel to another European country and to exchange money. The Commission has not delayed in taking action; it is determined to achieve a real improvement in the situation, and this must be visible by this summer at the latest.
Thank you, Commissioner, for your detailed account of planned developments in the euro zone, but I had put a specific question to you. Are you aware that on 4 January, all the financial institutions in Spain simultaneously began to charge high commissions on the purchase of currencies that are part of the euro?
This development and the fact that all the institutions took action simultaneously lead us to suspect that some agreement on this policy must have been reached in advance. Clearly, any such agreement would contravene the basic rules of the market.
Commissioner, you claimed that tourists will find it cheaper to travel within the euro zone this summer. However, tourists who come to Spain and try to change spending money may find that they lose up to 10 % of the money they change, and with no prior warning.
Are you aware of the situation and do you intend to introduce specific measures to remedy it?
To give you further details, I can tell you that Mr Van Miert is going to speak before the Subcommittee on Monetary Affairs next week. I am sure that for the specific case you have mentioned he will be able to provide you with all the information that you require and that can be given. I would also assure you that the Commission will fully assume its responsibility and will apply the powers it holds in accordance with the Treaty. Finally, we have been in direct and constant contact with the banks for one and a half months now, precisely in order to help advance the situation. I think we are currently making progress. We could not hope to resolve everything on the first day. I believe that, from now on, the whole of the banking sector will be more aware of what is happening, and the situation has already improved in a great many cases. I hope that this will become more widespread in the weeks and months to come.
You will recall, Commissioner, that when this House approved the report on the euro and the consumer - for which I myself was the rapporteur - it also approved a recommendation to the effect that the Commission should put forward legislation designed to eliminate or curtail such practices. Unfortunately, this never happened, and so unfortunately, events have shown that we were right, and we are now having to raise our voices and complain on behalf of consumers about current practices in the various countries. These practices are preventing the citizen - the consumer - from appreciating fully that the euro has arrived and that charges should therefore disappear.
The Bank of Spain is to be commended for its initiative to provide free exchange of all currencies from within the so-called euro zone in Spain. Unfortunately, however, the Bank of Spain's network is limited and this initiative has not prevented the private banking institutions from pursuing a policy which may well have been agreed in advance. If that proved to be the case, I am sure Mr Van Miert would have something to say about it. In any case, our misgivings as to possible abuses of this nature have proved well founded.
Firstly, I believe we should not generalise certain cases which have arisen. Secondly, it must be understood that the Commission does not have the necessary legislative powers to compel banks and bureaux de change, by regulatory means, to exchange notes free of charge or to observe a maximum tariff. This also applies to charges on cross-border transfers. The Commission ensures that banks observe the existing legal obligations: conversion between the euro and the national currency unit without charge, conversion of accounts to the euro unit without charge, and non-discrimination between the euro and the national currency unit in charges for identical services.
Furthermore, the measures we have taken are currently leading to progress in this area. I have already said this and I will say it again: I believe that what happened at the beginning was overexposed in the media. We must not generalise this at EU level. We must be vigilant. This is why we are maintaining pressure on the banks, and this pressure must be translated into action. If in fact no change is observed at the end of a reasonable period, we might have to consider alternative measures. But I do not believe that we have reached this stage yet: the results of measures undertaken in recent weeks lead us to believe that the situation is improving.
It took forty years to put this single currency into circulation, so we should not expect the obstacles and constraints encountered by our citizens and consumers to disappear all at once. Also, these obstacles are not generally linked to the currency itself but result from other factors, for example the links between banking systems.
I can therefore assure you once again that the Commission is aware of the problems, and we are being vigilant. We are working in close cooperation with the banks and consumers, and we have issued a number for dealing with complaints and any difficulties that arise. We will answer all calls.
Like you, Commissioner, I believe in European integration and I certainly believe that we have taken a historic step forward. Furthermore, millions of euros are in fact being spent on campaigns to inform the citizens about future developments which will benefit them in two years' time. Nevertheless, the citizens have had to put up with being charged commission by the banks from the very first day of trading, and there is a sneaking suspicion that the banking institutions may have come to an agreement. This is quite feasible, as there are not many of them.
I do not therefore believe that we can dismiss these as just a few isolated cases seized on by the media. In practice, when an ordinary citizen travels, he is forced to part with a commission.
Do you not think that a public statement might be called for, Commissioner? I understand that you have been in contact with the banks, but could you not give a more helpful response to the citizens who have complained?
I believe I have already answered all the points you raised, except one. You asked if I could not do so publicly. We have done so: on 5 February we published an extremely detailed press release dealing with the questions you have raised. I will pass this press release on to you very shortly, and I will be distributing it to the whole of Parliament, to show that we are dealing with this issue.
I will bear in mind however - as these debates are of especial interest to me - that Spain has been particularly affected.
Question No 46 by Christine Oddy (H-0002/99)
Subject: Amnesty International and the European Union's human rights policy Is the Commission aware that Amnesty International has marked the 50th Anniversary of the Universal Declaration of Human Rights with the publication of a report on EU human rights policy? What steps is the European Commission taking to evaluate this report with a view to using its main recommendations to flesh out EU human rights policy?
I should like to welcome Mr van den Broek and ask him to reply to Mrs Oddy's question. You have the floor, Commissioner.
I am pleased to confirm that the Commission has received the report to which the honourable Member refers. This report by Amnesty International contains a number of interesting proposals which warrant closer examination. This is why the Commission has invited Amnesty and a number of other human rights organisations to exchange their views on this with members of the interservice group of the Committee on Human Rights, which includes representatives from all the relevant Directorates-General.
I would also point out here that in our external human rights policy, a subject which we have discussed on several occasions in Parliament, the European Union is certainly very active. Where I believe we need to step up our efforts is on the proposals to focus our attention on human rights situations within the European Union itself.
In this connection I should also like to refer once again to the Treaty of Amsterdam, the human rights paragraphs of which were the subject of lengthy debate during negotiations. There is also a proposal by the German Presidency circulating at present to draw up a charter of human rights. We will be discussing this tomorrow with representatives of the Council of Europe, in particular in order to see how this initiative should relate to the existing European Convention on Human Rights.
To return to external human rights policy, I would remind you of the important declaration in Vienna by the Council of Ministers in connection with the 50th anniversary of the Universal Declaration of Human Rights. This declaration also announces a number of initiatives and studies in the field of human rights policy, one of which I should particularly like to mention, which is the suggestion that we should consider whether the European Union should draw up its own annual human rights report, something that the European Parliament has also called for.
Finally, I should like to point out that the Commission feels that if we are to take such a far-reaching initiative it could be very important to opt for an annual report which deals with a limited number of human rights themes, rather than perhaps seeking to produce a worldwide report. Apart from the human and financial resources which would be required, the US State Department already issues such a report. I fear that otherwise we will simply be duplicating their work.
All these initiatives are currently being discussed, a fact which we welcome. I would say to Mrs Oddy that we have the very definite feeling that interest in human rights issues is not only widening but also deepening in the European Union, which is most definitely to be welcomed.
I thank the Commissioner for his helpful response. As this is such a broad subject, I will just devote myself to one area. On the EU code of conduct on the arms trade, is there yet a common list of military equipment covered by that code? How many countries have refused export licences for arms? And how are you monitoring that Member States are carrying out their duties under this code properly?
Mrs Oddy will recall that under the British Presidency agreement was finally reached on a code of conduct for arms exports, that of course the content of this agreement was the result of a compromise between the Member States on a difficult issue which has been the subject of discussion for so many years, and that the German Presidency has resolved to see whether the terms of this code of conduct can be further tightened up to allow stricter controls on arms exports. We must await the outcome of this, but it goes without saying that the European Commission strongly supports these efforts.
Thank you, Commissioner. Please remain with this question. Mr Truscott has the floor to put a supplementary.
In welcoming the recent legislative changes in Latvia and Estonia to expedite the naturalisation process for non-citizens born in these countries, does the Commission believe further measures are necessary under the Copenhagen human rights' criteria to allow the full integration of Russian speakers in Latvia and Estonia?
The Council and Commission both welcomed the legislation to facilitate naturalisation which was recently adopted in Estonia and Latvia. I believe I am right in saying that in the past we insisted on compliance with the recommendations of the OSCE High Commissioner for national minorities, and on this point, and particular in relation to stateless children, these recommendations have been met. What we are currently monitoring more closely, on the basis of cooperation and constructive dialogue with these countries, is the situation regarding the language regime for minorities and the language knowledge requirements in order to stand as candidates in national or regional elections. But I believe there is every reason to be optimistic as the politically difficult decisions taken in this area fortunately, particularly in the case of Latvia, received very broad support in a referendum on the issue.
Mr van den Broek, you spoke about an EU charter of fundamental rights, but all the Member States have incorporated human rights into their own constitutions and there are also international rules on human rights, so what would the EU achieve through having a special EU charter on human rights?
This is an interesting question in itself. It is also the reason why I said earlier that we need to take a careful look at what this charter could mean in terms of strengthening human rights within the Union. The honourable Member is quite correct, apart from the national constitutions of the Member States, which generally provide sufficient protection for fundamental rights and freedoms, there is also the Council of Europe's European Convention on Human Rights which is still unique, including in the sense that it is the only human rights convention in the world which also includes an enforcement mechanism, on the basis of which a separate court in Strasbourg can be asked to pronounce on violations and infringements of the convention.
Taking all this into account, the honourable Member will also remember that there has already been an in-depth debate on whether or not it would be possible to allow the European Community to be a party to the European Convention on Human Rights as a legal personality. The Court of Justice in Luxembourg ruled that this was not possible on the basis of the present EU Treaty. So if this is out of the question, it then raises the question of how else human rights protection can be regulated at European level, perhaps including powers for the Court of Justice.
That is the debate currently on the agenda, but as I said, we are also having discussions with the Council of Europe. We will certainly keep you informed of the progress of these discussions.
Question No 47 by Giorgos Dimitrakopoulos (H-0007/99)
Subject: Security in Cyprus Given that the EU, and some Member States in particular, had raised objections to the initial plan of the Cyprus Government to site a surface-to-air missile system, consisting of S-300 missiles, on the island and subsequently congratulated it on its decision to cancel the plan, how does the Commission feel that Cyprus should improve its security?
I give the floor to the Commissioner to answer Mr Dimitrakopoulos's question.
My expert colleagues have prepared a long answer to Mr Dimitrakopoulos' question. With all due respect for everything this contains, which I am sure Mr Dimitrakopoulos is already perfectly familiar with, I would like to try to give him a rather more off-the-cuff reply. I agree with him entirely that the developments in Cyprus have had a positive effect in that President Clerides' decision not to place air defence missiles on the island has considerably helped to ease tensions, and not only on Cyprus: it has also reduced tensions which were in danger of escalating between Greece and Turkey, which could in turn have put further strain on relations between the European Union and Turkey.
We also know that we are engaged in an intensive process of cooperation with Cyprus with a view to accession. I believe that this wise and courageous decision by President Clerides has created a better climate for that process.
Thirdly, and this is not the least important point, the honourable Member will be aware that the European Union, both the Council and the Commission, are intensively supporting the efforts by the UN Secretary General, and more particularly the special representative Mr Herkus who is on the island at present, to try to make progress towards a political solution for Cyprus.
Here too we can say that the process was certainly not made any easier as long as the threat of conflict over the air defence missiles was in the air. The positive step taken by President Clerides - at the expense of internal political tensions within his government - was not only a wise but also a courageous act. But what does this mean for the whole political development of Cyprus as such? Although I cannot be very optimistic - there are not enough positive indications that the political process under UN supervision will bring concrete results in the foreseeable future for that - it must be said that it has increased the prospect that, for example, the dialogue on security and the military situation on the island, which is being conducted in the form of confidential diplomacy by the United Nations, will have a greater chance of success. The honourable Member can be sure that the European Union will try to contribute where we see such chances developing, through the presidency, Member States' contacts and also the European Commission.
To conclude this answer, we all know what an enormous positive contribution would be made to Cyprus' integration in the European Union if a solution could be found to the still fundamental problems that exist on the island.
I would like to thank the Commissioner for his spontaneous reply and, of course, his colleagues.
There are a couple of other things I would like to ask.
Firstly, can the Commissioner give us any evidence of the gestures that we have been expecting from the other side, from Turkey, and which were previously contained in the Commission communication on the issue of the S-300s?
Secondly, the Commissioner continually used the hypothetical word 'if'. I would like to ask him what course of action the Commission intends to take, if what he is expecting to happen does not happen, in light of the political solutions which the Commission considers to be vital for the security of Cyprus.
When I speak of expectations my answer must always be conditional, in the sense that positive steps may of course be expected from two parties when it comes to solving political conflicts. I have clearly stated what President Clerides' contribution has been. It could therefore also be expected, especially when the security situation on the island itself - and here I am speaking of matters such as the militarisation or demilitarisation of the island - is so closely linked to President Clerides's decision, that it would be extremely welcome, and we must now urge the Turkish Cypriot community and thus also Ankara to move forward on this very issue.
Mr Herkus too has made great efforts recently to see whether it is possible to progressively demilitarise the island, also given the very positive boost which that would give to the rest of the political talks which, as the honourable Member well knows, are at present at a serious impasse.
Once again, wherever the European Union, including the European Commission, can give encouragement in its contacts with the Turkish Government, it will certainly do so. I believe we must also be realistic enough to recognise that Turkey is at present on the eve of parliamentary elections, which is not a period when it is customary to see the most courageous political acts. But let us hope that when the elections are over we will again see new opportunities opening up.
Thank you, Commissioner. I must make a further demand on your time, because in accordance with the Rules, Mr Hatzidakis has asked for the floor to put a supplementary question. Mr Hatzidakis now has the floor for one minute, and his will be the last question to Mr van den Broek today.
Commissioner, I would like to ask you two things.
Firstly, the Cypriot Government previously put forward a proposal to completely demilitarise the island, which was rejected by the Turkish Cypriots - wrongly, in my view. But now the Cypriot Government has put forward a new proposal to establish a NATO peacekeeping force on the island and to bring about the withdrawal of the Turkish forces of occupation and the Greek armed forces from the island. What is your position on this?
Secondly, in the light of the positive gestures made by the Cypriot Government and given that it has put a stop to its plan to install the S-300s, and since it has said that the Turkish Cypriots should participate in discussions concerning the membership of Cyprus in the EU, which the Turkish Cypriots have refused to do, and in the light of the more general mood of conciliation within the Cypriot Government, do you not think that the Commission and Council should now make an unequivocal statement that Cyprus will join the EU, notwithstanding the stance of the Turkish Cypriots and their participation or otherwise in the negotiations?
It is not exactly the business of the European Commission to state whether or not it is desirable to replace the present UN contingent on Cyprus with a larger peacekeeping force. However, I am convinced that if the parties could agree at some point on the terms for demilitarisation and if the UN Secretary General's special representative should deem it useful and necessary to comply with the desire for a UN peacekeeping force, then it would certainly then be discussed on the Security Council. A decision would have to be taken at that point. I do not therefore believe that the problem lies in the international community's reluctance to make a contribution, in whatsoever form. But there must of course be a basic agreement in principle between the parties themselves.
As regards the negotiations, you know the Commission's position. We have said time and time again - these negotiations have been going on for nine or ten months now - that now is not the time to talk about what the situation will be if the negotiations end without a political solution to the problem of the divided island. We do not believe it is productive to speculate on this at present and will therefore refrain from doing so. At the same time, the Commission has done all that is necessary to keep the momentum of the negotiations going and will continue to do this if the situation remains as it is at present.
Thank you, Mr van den Broek.
As I indicated, ladies and gentlemen, that brings us to the end of the time set aside for questions to Mr van den Broek. Questions Nos 48 to 56 will therefore receive written answers.
As the authors are not present, Questions Nos 57 and 58 lapse.
Question No 59 by Alex Smith (H-0045/99)
Subject: Nuclear waste mismanagement Has the Commission examined the report on nuclear waste mismanagement at UK nuclear sites, drawn up by the Nuclear Installations Inspectorate and released in December 1998, which sets out how the incompetent management of solid radioactive waste at Dounreay and Sellafield may affect the health of UK citizens and the environment of other EU Member States as a result of the leakage of radioactivity into the sea?
I give the floor to Mrs Bjerregaard to answer Mr Smith's question.
Mr President, the Commission was not aware that in December 1998 the Nuclear Installations Inspectorate published a report on solid radioactive waste at Dounreay and Sellafield. The Commission has asked the UK authorities to give us this report. It is not clear whether the report to which Mr Smith is referring only concerns the safety of the plants, or whether it also deals with the impact on the environment in the event of radioactive discharges into the sea. If the latter is the case, our study of the report will focus on compliance with the basic safety standards for the protection of the population against ionised radiation, and if necessary will take the form of an inspection pursuant to Article 35 of the Euratom Treaty. The Commission plans to carry out further inspections under Article 35 of the Euratom Treaty in March 1999 at Dounreay and probably in the year 2000 at Sellafield.
I notice that Mr Fitzsimons is actually in the Chamber. Perhaps the Commissioner will reply to his question as well.
I must confess I am totally surprised that the Commission was not aware of this report, given its sensitivity at this particular time. It may indeed talk about the things that the Commissioner talks about, or it may indeed talk about something completely different. But the important thing is: I would have assumed that the Commission, given its obligations under Article 35, would have been aware of this particular matter. Quite honestly, I am getting a bit tired of the Commission coming along here and telling us various things. When we approach the Council on these matters the Council always says this is a matter for the Commission, the Commission's responsibility. We come here to ask a question of the Commission and the Commission says 'We were not aware of this'.
So I do not have a supplementary question, I just want to register my protest.
Mr President, I am very surprised by the comments from Mr Smith, because in the light of his question, I am naturally obliged to tell the House that we were unaware of the report and that, as soon as we were made aware of it, we asked the UK authorities to give it to us. We assume, of course, that we will receive it, and then we shall deal with it in accordance with Article 35 of the Euratom Treaty. Since we had not heard of this report, it would have been very difficult for me to respond other than in the way I have done here today.
I would like to ask Mrs Bjerregaard whether there is such poor communication between the environment ministers and the Commission that the Commission is also unaware, as Mrs Ahern points out in her question, that in December 1998 the Scandinavian environment ministers complained to the UK Government about the radioactive pollution which also affects Scandinavian waters; whether against that background it is not a very long time to wait until the year 2000 to start inspections; and whether it would not be more relevant to immediately send the inspection team to Dounreay, as Mrs Ahern is asking the Commission to do?
Mr President, I would like to give the reply which was prepared for Mrs Ahern - who is not present here today - to Mrs Sandbæk instead, because that is what the question was about, as I understood it.
The Commission is also unaware that the Scandinavian environment ministers have submitted complaints about marine pollution due to radioactive discharges from the processing plants at Sellafield and Dounreay. This is not in fact a great surprise to us, because it concerns matters which are subject to the bilateral or multilateral contacts between these countries and the UK, and Mrs Sandbæk also said that they had complained to the UK. However, the Commission is of course aware that high concentrations of technetium 99 have been found along the coastlines of the Scandinavian countries and in the Arctic Sea. The Commission took an active part in the Council of Ministers meeting held in Sintra in July 1998. At that meeting, at which I was also present, the question of radioactive discharges was raised and a reduction in principle of the volume of waste was adopted with a view to reaching a concentration close to zero - and now we are looking a long way ahead - by the year 2020. The UK Government has given assurances that it is acutely aware of the problem with technetium 99, not least in connection with the handling of Sellafield's discharge licences. Against that background, I think I can say that we are of course monitoring developments very actively and that we also have the necessary contacts, but that we must of course have it incorporated into our work schedule and take into account the number of people available if we are to carry out inspections.
Thank you, Mrs Bjerregaard. I should remind the House that we are dealing with Question No 59 by Mr Smith, to which that was a supplementary question. Mr Fitzsimons now has the floor to put a further supplementary.
My question is related to Mr Smith's question. I thank you for your replies thus far, Commissioner, but for years the Commission has been side-stepping the whole Sellafield issue which Mr Smith, myself and many others have been raising. It has always failed to deal with the real issue, namely the closing-down of Sellafield. Recently the German Government has been doing U-turns and going through all sorts of contortions in relation to the whole nuclear issue.
Since there is no real future for the reprocessing of nuclear waste, Commissioner, do you not agree that it is time, and that there is justification, for the closing-down of Sellafield?
Mr President, it is of course a pleasure to see Mr Fitzsimons so that we can also deal with this part of the question. Now, we may of course have many different opinions about nuclear power, and for that matter about Sellafield and other things. I can well understand that Mr Fitzsimons and others think that some of my replies have been inadequate, but I am obliged to confine myself to our areas of competence. And the Commission has no competence when it comes to inspecting the safety of nuclear plants. This supervision is the responsibility of the competent authorities of the Member States. It is also the operator and the Member State concerned who have to assess the economic viability of the facilities. Therefore, every time we have had questions on these lines, we have had to examine where we have competence and where we do not. And if you want more to be done, as I understand that Mr Fitzsimons and others do, I am afraid I have to disappoint you, because I cannot exceed the competence we have been given in this area.
Mr President, I would like to ask a supplementary question. I indicated at the beginning of Question Time that I wanted to do so. I have sat here patiently and I find it quite extraordinary that you are not calling me. Dounreay is in my constituency.
Mrs Ewing, it is not that I wish to deny you a supplementary question, but the Rules only allow for two supplementaries, and those have already been called. As President, I have to abide by the Rules. The two supplementaries to Mr Smith's question have been dealt with. I must now move on to Question No 60. Do you have something to add, Mrs Ewing?
Mr President, Mr Fitzsimons had his own question. It is very common when someone is a minute or so late to allow their question to be taken. That is what Mr Smith suggested. Instead of that, you called Mr Fitzsimons as a supplementary to Mr Smith. My request, which was registered in good time, is being ignored. As the longest serving member in this House, I would say to you that there is no point in coming to Question Time if this is how you are going to treat the Member who represents the area in question. I am quite disgusted.
I hope I have made it clear how sorry I am, Mrs Ewing. In any event, however, Mr Fitzsimons was not given the floor to put his own question but for a supplementary one, because he arrived late.
Question No 60 by Antonios Trakatellis (H-0026/99)
Subject: Maliakos Bay link - breach of Community environment law As part of the Pathe road network, tenders are being invited for the Maliakos Bay link, an underground tunnel 4.5 km long and 4 metres wide, to be dug at 18 metres below the sea bed. Local authorities and organisations in the area are categorically opposed to the proposed project and studies have shown that Maliakos Bay is an unsuitable site for construction of this type (a small, shallow closed bay, geological fault, earthquake-prone, fish farm).
Is the Commission aware that the location of the project and the invitation to tender are in breach of Directives 85/337/EEC and 97/11/EC in that no complete and specific environmental impact assessment has been carried out, no information has been made available to the public and there has been no attempt to find alternative solutions?
Bearing in mind that Maliakos Bay and the wetland of the River Sperkhios have been proposed as protected areas under the Natura 2000 programme, is it possible for this project to go ahead when it endangers the ecosystem and threatens to wipe out all forms of marine life in the region?
Can the project be jointly financed from Community funds when it is in breach of Community legal provisions and what measures does the Commission intend to take to enforce those provisions?
I give the floor to Mrs Bjerregaard to answer Mr Trakatellis's question.
Mr President, the project concerned is part of the new motorway between Athens and Salonika. Large parts of the rest of the motorway are being cofinanced with the Commission. The section referred to by the honourable Member is not included in this financing. On the contrary, it is to be built, financed and operated by private investors. However, I would like to stress that EU legislation must, of course, still be observed. Only the provisional studies in relation to the tunnel, including therefore the environmental studies, are being cofinanced through the operational programme for road networks within the framework of EU aid to Greece for 1994-1999.
I have the impression that the honourable Member believes the public invitation to tender in connection with the tunnel has already started. That is not the information which I have. According to the information which the Commission has, that is not the case, and the only thing the Greek authorities have done is to announce that the project will be carried out and thus invite individual businesses to register their declarations of interest. Before a public invitation to tender is issued, there will be an environmental impact assessment in accordance with the provisions of Directive 85/337. The Sperheios River valley and the Maliakos Kolpos estuary are indeed among the sites which the Greek authorities have proposed for inclusion in the Natura 2000 network in accordance with the habitats directive. The Sperheios estuary has been designated as a specially protected area under the birds directive. According to Article 6 of the habitats directive, a project which is damaging to the ecological integrity of a Natura 2000 area, and for which there are no alternative solutions, can only be given consent for imperative reasons of overriding public interest, and if appropriate compensatory measures are adopted. These rules already apply to the specially protected areas, including the Sperheios estuary, but not to the site as a whole. This will happen automatically if the site is included in the Natura 2000 network.
Consequently, in accordance with Directive 92/43 and the Treaty on European Union, the Greek authorities must refrain from any activity which could significantly damage the ecological integrity of this site. The Commission's services will make enquiries of the Greek authorities to ensure that they have complied with their obligations under the current legislation, and with regard to the project in question. According to the Greek authorities, the project will not affect the Sperheios area, but that is one of the things of which the Commission wishes to be sure.
Mr President, I would first of all like to thank the Commissioner for her answer and I would also like to remind her - and I am sure that she is mindful of the fact - that all the prefectures and communities in this region have already registered their protests.
Thirty-two authorities from throughout the region, which have protested and which have not been asked about the project, have appealed under Greek law to the State Council. In accordance with the Community directive, these official bodies should be allowed to participate in the project. As a result, there has been a great deal of turmoil in the region and nobody wants this project. However, there are alternative solutions. This bridging project could be carried out differently - not via the Gulf of Maliakos. It is curious to note that, while the Ministry for the Environment places this region within Natura 2000, with the onset of the work it will destroy this region by carrying out a bridging operation which will totally transform this deep gulf into one which is incapable of supporting any form of marine life whatsoever. I would ask the Commissioner therefore to monitor this affair very closely, as it is of great significance for all communities and inhabitants in the region.
Yes, I am aware that this is a matter which has aroused a great deal of interest in Greece, and also that there have been protests in connection with the project. That is also why I can assure Mr Trakatellis that we will ask the Greek authorities about this matter. There are rules which apply in this case, both in connection with the habitats directive and Natura 2000, and we shall of course study carefully the replies we receive, because it is our task to ensure that the environment is treated properly, which is also what we shall do in this case.
It is now 7.14 p.m. and as Commissioner Bjerregaard was given 20 minutes for questions, starting at 6.55 p.m. by my calculations there is still some time remaining.
Could I draw your attention to the Rules, in particular to the annex to Rule 7 - conduct of Question Time - and could I respectfully suggest that, as well as showing a red light to Members, you show a red light and a red card to Commissioners at times because this is what is taking up the time. The last answer that Commissioner Bjerregaard gave took 3 minutes, 56 seconds. Members are cut off at 1 minute while some of the answers from Commissioner van den Broek were very long-winded. It might be salutary for the Commissioners to instruct their staff to give briefer and more pungent answers to Members' questions which in turn would allow more Members to get a chance to raise the concerns of their constituents.
I was about to raise a very serious incident relating to a power failure at a nuclear power station which, had it taken place, could have had catastrophic implications. I would like to draw this to your attention.
I am always grateful for comments and suggestions from the floor, because I believe I need to take everyone's views into account to be an effective President. Do bear in mind however, Mr McMahon, that this afternoon's sitting began at exactly 5.30 p.m. Question Time to the Commission should therefore have finished at 7 p.m. We ought to be concerned not only for the Members, but also for the services working in the House. At present, for instance, we are running 16 minutes over the finishing time for our services, including the interpreters. As you are aware, the work of the latter is particularly demanding.
As President, I do my best to deal fairly with the many supplementary questions which arise, but I cannot work miracles. Hence we have run 16 minutes over the time allocated for today and Mrs Bjerregaard has used the time to which she was entitled. I must now close Question Time and thank Mrs Bjerregaard for her replies, for being here today, and indeed for her patience. Questions Nos 61 to 104 will receive written answers.
That concludes questions to the Commission.
The sitting was suspended at 7.15 p.m and resumed at 9 p.m.
Common organisation of the market in wine (continuation)
The next item is the continuation of the debate on the report (A4-0046/99) by Mr P. Martin, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on the common organisation of the market in wine (COM(98)0370 - C4-0497/98-98/0126(CNS)).
Mr President, I think we need to begin by acknowledging the significant amendments the European Commission is making to the 1994 proposal. The image of a wine sector that produces huge surpluses was all that remained of that proposal, a proposal we have fortunately moved on from today and which was geared exclusively to the wholesale grubbing-up of vineyards.
The current reform, however - which is today clearly also the subject of discussion and controversy - focuses on improving the present balance between supply and demand and, above all, giving producers the opportunity to adapt to and take advantage of expanding markets.
But we should not be overly optimistic. In my opinion, the proposals put forward by the European Commission in relation to one of the issues being debated - new planting rights - seem more fitting than the Committee on Agriculture's opinion. I also think that the Commission's proposals are better able to provide this guarantee of dynamic equilibrium. What is more, it seems more positive to grant 1 % of the replanting rights in relation to the designated wine-growing areas in zones where demand is increasing, than to extend the limit to 2010.
Complementary measures in this regard might include permanent grubbing-up measures for regions with structural surpluses and a revised regulation for replanting rights, which might extend beyond the 13 wine years after the year in which grubbing-up took place.
The chapter on reconversion, which also focuses on aligning production to market demands, has been concluded positively, both in terms of recovering restructuring costs and including the possibility of financing specific measures to support wine making in regions which, because of drought, have difficult cultivation conditions. However, we completely disagree with the fact that Member States may continue to contribute up to 25 % of the cost for production regions located outside of Objective 1.
As regards market mechanisms, we fully endorse the increase in the volume of alcohol in wine-making installations to 15 % from 7 % through the vinification of grape musts. Similarly, we think that an important step has been taken as regards the use of specific distillation methods in potable alcohol which means that supplies to the Community sector will be guaranteed, a sector that annually demands almost 15 million hectolitres.
Lastly, in the event of a market disturbance, we should like to see the continued application of crisis legislation on a voluntary basis, in line with the Commission's proposal in Article 30. In our opinion, it is vital that specific aid and measures for promoting wine consumption and providing consumers with information be included in a new title in the new regulation.
From the point of view of who has overall responsibility for these matters, the number of important decisions to be taken by the management committee as laid down in Article 74 and subsequent articles seems excessive. This is why we endorse measures aimed at restoring balance to the decision-making procedures.
Finally, we must once again stress our opposition to the oenological practices used to increase levels of alcohol strength through the addition of saccharose. This immediately calls into question the definition of wine in Annex 1, where it is defined as the product obtained exclusively from the total or partial alcoholic fermentation of fresh grapes or of fresh grape must.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating the Commission on having taken the initiative to present a proposal for reforming the common market organisation for wine. If we take a look at the world around us, we can see that Europe has lost its economic and commercial clout in this sector to new wine-producing countries such as the United States, South Africa, Chile, Argentina, Brazil, Australia and even New Zealand. These countries have enormously expanded their vineyards and have increased their production exponentially while, undoubtedly, improving the quality of their wines.
In contrast with that expansionist policy, the Commission proposes that we in the European Union should continue with a policy of conditioning vineyards and vines over the next ten years. We have some fundamental criticisms of the Commission proposal:
First, the 1 % increase in new planting rights is too low to develop the European Union's vine and wine-growing potential. The 3 % figure approved by the Agriculture Committee, which the European Parliament intends to propose, is much more realistic, although in my opinion it is still rather unambitious.-Secondly, the vineyard restructuring scheme excludes older vines, which is unacceptable given the high average age of European vines. For example, in Portugal, my own country, 60 % of vines are at least 40 years old. Parliament also proposes to correct this error in the Commission proposal, with an explicit reference to the renewal of vineyards as one of the priorities of the restructuring schemes.-Thirdly, the proposal is too rigid as regards sectoral and inter-branch organisations. Subsidiarity should be strengthened on this score and the organisational traditions of the various Member States should be respected. Amendment No 171, second indent, should be rejected, for example.I would like to conclude by congratulating Philippe-Armand Martin on the compromise that he has managed to reach, on the basis of his skill and hard work, in negotiating a far better proposal than the Commission's. However, I should like to emphasis that the new Article 42(a) inserted in the text is an affront to most producing countries, since it prevents the Member States from making the bottling of wines in their region of origin compulsory. It makes no sense to discuss this matter in relation to this regulation, since the Commission has presented a specific proposal on this, which is dealt with in Mrs Lulling's report. Amendment No 179 must therefore be rejected or else we will be guilty of a great injustice - nor, in my opinion, would we be playing by the rules. This must be analysed elsewhere. Apart from that, the Court of Justice has yet to take its final decision in this respect on the Rioja case, which is all the more reason for leaving any discussion of this matter until we debate the Lulling report.
Mr President, Commissioner, ladies and gentlemen, with regard to Mr Martin's report, we should welcome not only the important and high-quality work produced by the rapporteur, but also the fact that the time devoted to preparing, discussing and organising this work enabled the Committee on Agriculture and Rural Development to provide Parliament with a good report which is comprehensive and coherent, and which was adopted by a large majority.
We should be aware that such a result was only possible due to the close dialogue held with wine growers, and also because the basic ideas behind the report were inspired by the general report on the reform of the CAP which had already been adopted by Parliament. This also means that in several areas the report does not follow the liberal proposals made by the Commission.
The report therefore maintains a definition of the quality of wine, an agricultural and viticultural product, and in this way rejects all forms of industrialisation. It affirms Europe's intention to increase its share of world production of quality wine, which is linked to human health when consumed in moderation. In order to achieve this, the report proposes controlling the expansion of vineyards, notably for the benefit of young farmers, and a more efficient measure for replanting and improvements to vineyard management techniques. Finally, all of this must be guaranteed by regulated management which includes promotion and adjustment instruments such as compulsory distillation, and which must not be left to the responsibility of the Commission.
I strongly support the priority given within such a framework to enrichment by grape musts rather than by sugaring, the ban on the import of musts from third countries, which would be a Trojan horse for the quality of European production, the ban on blending white wine and red wine and, finally, the clear definition of the specific characteristics of each wine product; natural sweet wines, for example, are the only product capable of maintaining a level of human economic activity in certain areas of production of the Union.
Everyone can see that the draft CAP reforms tend to become embedded in the rut defined by the Commission's too liberal tendencies. The Committee on Agriculture and Rural Development is very attentive to the demands of the experts and of society. This is why we will be approving the report which has been presented to us.
Mr President, today the round of debates on the reform of the CAP within the framework of Agenda 2000 comes to an end. These debates have revealed how difficult it is to find a common denominator which will reconcile national interests which are divided by profound and increasingly visible differences.
I hope that the debate on wine-growing will benefit the wine producer, the product and the consumer alike. Our rapporteur, Mr Martin, has contributed substantially towards this. If nothing else, wine has brought people together from time immemorial and has been an important element in social, cultural and religious life.
As far as an appreciation of the Commission proposal is concerned, it represents in principle a step forwards in tackling the problems faced by the sector. The complex regulatory framework which has thus far taken shape is an obstacle to attaining market equilibrium, developing productive capacity, improving the quality of wine and promoting products on the European and global market.
The current policy of grubbing up vines has resulted in a 20 % reduction in the area given over to vines in the EU, which is being inundated with wine from third countries, thanks to their aggressive production and marketing policy. In Greece, in particular, there has been a 35 % reduction, which is threatening the quality of Greek vineyards, as the abovementioned policy has primarily affected vineyards of local varieties of high quality but with a limited production capacity.
For this reason, at least 3 % must be se aside for new planting rights in order to enable European vineyards to make the necessary quality adjustments, especially in the regions which have been damaged most by the grubbing-up policy. As regards trade with third countries, we cannot accept a proposal which allows grape must to be imported from third countries for use in wine production.
With regard to wine-making practices and the possibility of increasing the alcoholic content of wine with sugar, we must maintain the status quo, the historical continuity of a product which is pre-eminently traditional.
I would like to end with a word about the problems faced by island vineyards and vineyards in mountainous regions, especially in Greece, where production is dispersed over small-scale vineyards in just such regions. The special soil and climatic conditions favour the production of high-quality products, which the consumer wants, but production costs are high and constitute an inhibitory factor. The new COM must provide a special support structure for these crops.
Mr President, Commissioner, ladies and gentlemen, I should also like to congratulate Mr Martin, not only on his excellent report, but also on his tireless efforts in the search for agreements and compromises.
I should also like to congratulate the Commission because, on this occasion, it has put forward a proposal which differs radically from the famous proposal it unfortunately put forward in 1994. This time, the proposal is better adapted to the current needs and concerns of the sector and therefore constitutes a valid starting point to allow Parliament and the Council to reach important agreements.
I should like to concentrate here on three of the fundamental issues approved by Parliament.
First, safeguard clauses have been included in the recitals, articles and provisions on repeal which, in spite of the repeal of more than 23 Council regulations, are aimed at guaranteeing future respect for the acquis communautaire in the area of quality wines produced in specific regions.
Second, with regard to the distillation of table wines to obtain alcohol for potable uses, I should like to thank the rapporteur for having accepted our amendments and for having included them in the final version. This has meant that the aid set for table wines to be distilled for potable uses will definitely not be set at the Commission's discretion. Instead, the Commission will have to set the aid in proportion to the needs to supply potable alcohol to those sectors which, according to the rules, are obliged to use it. Brandy and liqueur wine production will be safeguarded as a consequence, and the production of more than 300 000 hectares of vines and thousands of jobs in vineyards, wine-cellars, related industries andancillary services will be maintained.
It is crucial for this aid to be set at a level which guarantees the competitiveness of by-products of wine for potable uses. If both the by-products of wine and the aid given for these products were to disappear, the cost of the by-products used to make brandy would increase by 300 %, whereas alcoholic products made from molasses and cereals would remain stable. This would increase the current price differences in alcoholic wine products and force drinks that have to use the by-products of wine off the market.
Moreover, Parliament has improved the Commission's proposal by setting out the ways in which the aid given will be annually reviewed and precisely how primary and secondary aid will be monitored. And, as in previous amendments that I tabled in the House, I believe that this will guarantee the prices of potable alcohol as well as an annual minimum distillation volume of 15 million hectolitres.
Lastly, I welcome the Committee on Agriculture's decision to accept separate technical definitions for fortified wine and fortified liqueur wine in Annex 1. The particular production methods and organoleptic characteristics of these types of wine mean that they are differentiated and distinct, and, as such, merit a separate definition.
The proposal for a reform offers a welcome opportunity to set out an independent and distinct definition of these fortified wines, which were not and are not the same as the liqueur wines mentioned in the original 1970 COM in wine. And, in terms of geographical appellation, surface area of the vineyard, wine producing and wine making, trade and job creation, they mean far more than other products that are defined separately in the basic regulation of the original COM.
Mr President, this proposal encourages and promotes free imports of wines and musts from third countries destined to be mixed with Community wines. The Council and Commission forget that there are Community wines of a very special quality, which can enrich the quality of Community wines in a most wonderful and natural way. It is not necessary to import such wines from third countries.
They also forget the relentless way in which the vineyards have been targeted over many years. Tens of thousands of hectares of vines have been grubbed up, at a rate which has been very detrimental to Greece. This tragic situation is very difficult to reconcile with the approach you are taking today, unless of course there are ulterior motives and dubious interests at work.
You are promoting a moratorium on planting and you want to restrict wine growing, push it to the brink and perhaps even create a shortfall to justify opening the floodgates to imports to serve the interests of the WTO and GATT, thereby obtaining compensation in other sectors which interest you. You are allowing sugar to be added to Community wines, especially to German wines, in order to increase the alcohol content. This is inconsistent with the restriction on production and the quality that you are after. If you wish to favour Germany, then at least have the sugar content written on the product.
Finally, Mr President, this proposal upgrades the institution of the inter-branch organisations and aims to force the poor wine grower to compete on the same terms as the ruthless industrial processors of this precious commodity. You are sacrificing this product, Commissioner, and you are sacrificing it to illicit, questionable interests. You forget that it is not simply a product, it is a popular form of sustenance, and it provides excellent employment. Wine is civilisation, it is tradition and culture. Do not forget that. There are countries in which, since the time of Homer, people have been brought up with this culture of wine. And you are sacrificing it on the altar of questionable multinational interests.
Mr President, I too believe that Mr Martin has done a good job overall, particularly bearing in mind the outcome secured in the Committee on Agriculture and Rural Development as compared with the others. Nonetheless, I am not one of those satisfied with the end result, and I therefore did not vote in favour in the Committee on Agriculture. I think more can be done, and will therefore discuss two aspects in particular that I believe to be gaps about which I am dissatisfied.
My first point concerns the reinclusion of compulsory distillation, which had actually been removed from the Commission proposal. This proposal is contradictory: we cannot demand, on the basis of the market equilibrium that has now been achieved, to be allowed to launch a policy of replanting and renewing vines, while once again proposing compulsory distillation. I think this is a contradiction that has to be resolved by the vote in plenary, and our action - as I suggested earlier in the 1997 price package - must be based primarily on a policy of replanting or intelligent grubbing-up, managed on a regional basis within the European Union. I believe this is the policy that must be pushed forward, combined with the flexible, adaptable and creative approach that other honourable Members have already mentioned. I believe this is a problem that must be remedied. At any rate, all we Italian Members will be working for that, not least in the vote in plenary.
My second point concerns our conception of quality. Many Members in this House have spoken about quality and the need to protect the agricultural origin of the wine and the product itself; however, no effort has been made to work towards harmonisation, not even of production and vinification methods. I recognise that it is difficult to ban the addition of sucrose, but all the same, something could be done to improve quality: measures could be taken regarding the level of minimum must content or labelling, or we could leave things as they are but find a way of rewarding those countries with the best record on this. But nothing significant has been done here. And that is why - without wishing to start a revolution - we shall again be raising the issue of quality rather more seriously and consistently.
Finally, it is worth pointing out that we are discussing a sector that has been penalised in terms of resources; it is accorded half of what it contributes to European agriculture's GDP. More must be done to promote the product on the international markets.
Mr President, ladies and gentlemen, Philippe-Armand Martin's report modifies some aspects of the Commission proposal. These changes are mostly positive ones and take account of the amendments that we tabled and adopted in the Agriculture Committee. They include the possibility of renewing vineyards and aid for promoting consumption in the internal and external markets, and banning products made from musts originating in third countries or prohibiting imports of such musts for vinification. Lastly, I would like to refer to our acceptance of crisis distillation and the introduction of certain aids, albeit insufficient, for producer organisations and vines planted in less-favoured areas.
However, we cannot go on allowing wine, a Mediterranean product accounting for around 7 % of the Community's agricultural production, to be funded by only 2.5 % of the agriculture budget, whilst arable crops, which chiefly concern the countries of central and northern parts of the EU, receive 43 % of that budget, although they account for less than 15 % of Community agricultural production.
This is just one more example of the clear discrimination that will still exist between different crops after this reform. We also think it is unacceptable for products resulting from processes such as sugaring to raise alcohol content to be called wine. We are therefore tabling certain amendments, which we hope will be approved, making it compulsory to include this on the labels of such products, to inform and protect consumers, and also to set a five-year deadline for ending once and for all the practice of adding sugar to wine.
Mr President, Commissioner, for at least seven or eight years now, we have been discussing wine and the now notorious reform of the wine sector. As you will be aware, Commissioner, back in 1993-1994 for instance, proposals were tabled on which I had the honour to act as rapporteur in the House, in 1995. So this particular wine has been tasted at some length. That shows both how complex and controversial reform of the sector is, but it also demonstrates that clouds do sometimes have a silver lining. And that is fortunate, because the failure to implement the old 1994 concept of reform has been a blessing for European wine-producers. That reform was finally shelved, and what we have on the table today, as previous speakers have rightly pointed out, are other ideas which are certainly an improvement on the past.
The fact is that the fundamental approach taken previously was flawed. I recall that your predecessor, Commissioner Steichen, predicted that come the year 2000 there would be a 40 million hectolitre wine surplus; that was used to justify adopting drastic and extremely punishing measures, inspired by the pessimism of the bureaucrats, which would have been highly damaging to Europe's wine growers. In point of fact, there have been no surpluses for some years now, and that change of fortune is, I believe, not the work of Bacchus but a result of the extensive grubbing-up and the ban on replanting during that period which substantially impoverished European vineyards and left us with ageing vine stocks.
Europe has therefore lost ground in an art in which it has been and remains the world leader. Of course, that has caused some alarm bells to ring. Competition from new European producers is beginning to have a significant impact within Europe too. In the space of a few years, imports of wine from outside Europe have doubled. There are countries where costs are far lower than they are here, countries that enjoy far greater freedom of movement and which are not restricted by the bureaucratic obstacles and red tape that have always plagued European wine growers. And so this new and sensible approach is welcome; I acknowledge that, Commissioner Fischler.
With this new proposal, the Commission is I think taking a fresh approach based on the premiss that we now need to help a sector which has in recent years achieved market equilibrium, and must therefore avoid adopting measures that could destroy it. In my view, the best remedy is a good dose of liberalisation. I realise that, coming from a Socialist, that may sound surprising, but the wine sector in particular shows that excessive regulation can also be fatal. And so we need to take a more dynamic approach to Europe's vineyards: there has to be advance replanting, extensive restructuring of vineyards and higher allocations than currently provided for in the Commission proposal. Indeed, I share the view expressed by previous speakers that more must be done to restore balance.
We have an agricultural policy under which products continue to be protected by applying two different sets of criteria, a policy under which there is a huge gulf between the support given to products from central and northern Europe and the support given to Mediterranean products. I think that the rapporteur has done a good job, but not good enough: the report is sound on a number of controversial issues, such as the import of musts, the powers of the Commission and the efforts made to make Europe's vineyards more dynamic. On two points, however, which have already been mentioned by Mr Filippi, we are unable to agree with Commissioner Fischler, principally the questions of compulsory distillation and the addition of sucrose. I do not agree with the point concerning compulsory distillation, because the Commission has proposed optional crisis distillation which I consider to be the right response to the new market dynamic. As far as the addition of sucrose is concerned, I am well aware of the fact that anyone tackling this problem runs enormous risks, in particular the risk of blocking all the rest of the reform. Nonetheless, it would have been worth taking account of the existing differences and inequities and sending out the message, which we are always calling for, that European producers must enjoy equal worth and show solidarity. We are always talking about quality; well, I believe that quality also means giving priority to products wholly derived from the vine.
Mr President, Commissioner, I hope it has been worth the wait! After the abortive proposal to reform the Common Organisation of the Market in Wine in 1994, and following our proposed amendments in 1995, the Commission has certainly taken its time in submitting a new proposal for reform. However, it has now adopted a more positive approach, and it is indeed inconceivable that we should think of meddling with Europe's wine-growing potential, with all its tradition and its wonderful variety, and simply abandon the European internal market and the world market to competition from third countries, whatever the World Trade Organisation may say.
The human race would be healthier if far more people could afford to drink one, two or even three glasses of wine every day. The way to meet such a level of demand is not compulsory distillation or grubbing-up, but a far higher production levelof quality wines, especially in the Community, and of course far lower excise duties than those currently levied in many Member States, particularly in the north of the EU. Having said that, I am delighted that, thanks to the enormous amount of work put in by our rapporteur, Mr Martin, whom I would like to thank very sincerely, the Agriculture Committee has managed to make some real improvements to the Commission proposal. This has involved some sensible compromises, and to achieve these compromises we have all had to mix a little water with our wine.
I am sorry that despite all these efforts some of our colleagues from the south have again gone on the war-path against the centuries-old wine-growing practices in the north of the Community. And the strange idea some people have that wine growers not using enrichment should be given additional planting rights is simply crazy. I personally can agree to the compromise, which took so much hard work to achieve. I can live with it, especially because overall it represents a positive approach to maintaining and increasing marketable wine production, which after all makes a magnificent contribution to preserving our wonderful landscape, not least in my own country. But the Agriculture Committee's proposals are also well-balanced and sensible when it comes to wine-growing practices, new planting rights and flexible measures in the event of poor weather conditions or unusually abundant grape harvests, where maximum yields are involved.
I would ask the Commission, and Mr Fischler in particular, to adopt our proposals for the additional chapter on special aid and support measures for wine products and for the involvement of trade organisations in this. I would be pleased if he could confirm this today. The proposals also include initiatives to promote moderate wine consumption and advertising campaigns outside the Community. That is the right way to go. I hope that the Commission and the Council of Ministers will support us in this, and that a substantial majority of this House will vote for it, as a large majority for this sensible compromise is our best chance of making our voice heard in the Council of Ministers.
Mr President, I wish to point out that firstly vineyards are just recovering from the shock of large-scale grubbing-up. Secondly, they are suffering massive discrimination. Statistics given by the Commissioner show that, in 1994, a dairy company received an average of ECU 13 140 million from the EAGGF, a combined meat and dairy company received ECU 11 536, arable farmers received ECU 11 207, while a wine-producing company received, on average, ECU 4 590. The figures speak for themselves.
We are concerned about what is happening, and I wish to highlight the following important points.
Firstly, sugar is used for making cakes and pastries, not wine. Existing regulations and their planned extension will, in my opinion, undermine the essence of the European Union wine-producing proposal and position.
Secondly, do we not want to improve the quality of our wines? We have must within the Community, which is of excellent quality, and we do not need to turn to imports from third countries.
Thirdly, to alleviate the shock caused by grubbing-up, there must be an increase in planting, which can start with the 3 % which is being debated.
Fourthly, we believe that distillation is not something we can impose willy-nilly on the producers. They produce wine. If they want to carry out distillation, this should be left up to them, as it is now, and we should not legislate to make distillation compulsory.
Finally, Mr President, I think that special measures are needed for vineyards in mountainous and island regions.
Mr President, I am sorry to see that the idea of insisting on bottling at source has crept into Mr Martin's otherwise excellent report. Insisting on bottling at source is a well-meaning and naive attempt to protect jobs and the reputation of the wines from particular wine-growing regions. Unfortunately, with respect, it shows an enormous ignorance of what actually happens to wine in those countries that it is shipped to. Nor does it recognise the changing way in which wine is distributed, marketed or consumed, especially in northern Europe.
On arrival the wines are specially packed to meet the needs of the particular markets. They are canned or boxed with the supermarkets' own labels or they are placed in specialist chilled containers for the restaurant and pub market for easy sale by the glass. I am assured that bulk imports in the UK are carefully protected by making sure that the right label goes on the right wine. They do not put the word 'Bordeaux' on a bottle of wine or a can of wine that has come from a third country. They make certain that their computerised systems respect quality. The bottlers have an interest in ensuring that they are seen to be selling quality wines.
It may be that we need to ensure that these control systems are transparent and obvious to all. Perhaps this is something we can discuss in detail during the passage of Mrs Lulling's report at some point in the future. But, please, do not let us risk job losses in our own wine areas and possibly creating problems for our own bottlers by creating barriers between producers, distributors and consumers which are artificial and will damage trade within the Union.
Mr President, Commissioner, ladies and gentlemen, the importance of the wine sector in the rural economy of the European Union is recognised by all. However, it must be pointed out that this is due to Europe's dominant international position: Europe's share of the production in this sector is 60 % and, moreover, 80 % of this is exported. So, you may ask, why have a market organisation? Well, quite simply because the economy is increasingly becoming a global one, and we have to adopt Community rules in order to organise ourselves properly in view of this globalisation. That is why I consider it useful to emphasise certain aspects of the report which are of major importance to wine growing in Europe.
As regards the planting of vines, we have made great efforts over the past ten years to reduce the areas under vines. From now on, if we need to know how to grub up vines in certain fragile zones, we should also know how to replant them taking into account the requirements and demand for quality. This is why we must show flexibility and allow expanding regions to meet demand by replanting vines, while reducing surpluses in certain areas.
As for oenological practices, I am very concerned by what I have just heard. As a Frenchman in the heart of Europe, I would say this to you: let us put an end to this war waged by the Gauls in southern Europe against those in northern Europe, and let us respect the traditions inherited from our ancestors which are accepted and effective. We are fighting amongst ourselves, and our attitudes are equally rigid.
As regards the wine industry, it is clear that it is the close cooperation between production and trade that has established satisfactory trade patterns for both the consumer and the quality of the wine appreciated by him. This is why we need to respect the organisations set up in our regions and, above all, the crucial role they play in adapting resources to requirements.
As far as exports are concerned, let us know how to open up our markets to the outside world and provide the means to promote communications on product quality in Europe.
Finally, it is in this spirit and on the basis of a Commission proposal which seemed to us overcautious and, at times, Malthusian and too bureaucratic, that the Committee on Agriculture and Rural Development has examined the report on the COM in wine. Numerous meetings and discussions have enabled us to arrive at the compromise reflected in the text which has been presented to you. Ladies and gentlemen from both North and South, we must vote in favour of this report. It represents significant progress in comparison with the 1994 proposal, and it should ensure that our opinion is taken into account by the Council. At any rate, I sincerely hope this is the case.
Mr President, Commissioner, ladies and gentlemen, it is the diversity, its variety, the special characteristics, the taste and - last but not least - the way it is identified with specific regions that ultimately sets European wine apart. We now find ourselves faced with the difficult task of trying to regulate this diversity within a Common Market Organisation, and to regulate it in such a way that this diversity is preserved. We do not want a uniform European wine, but we do want a legal framework that is workable.
I come from one of Europe's northern wine-growing areas, from the Mosel region. Our wines grow in different climatic conditions, which makes them different, but they have their connoisseurs, and there is certainly a market for them.
I would like to thank the Commission and our rapporteur Mr Martin, and also the Agriculture Committee, for making it possible to reach a compromise on this common organisation for wine, which, in recognition of the specific characteristics of individual regions, provides for traditional wine-growing practices to be maintained. This means the wine from Europe's regions that we know and appreciate will be preserved. Jobs in upstream and downstream sectors will also be preserved, as will our agricultural landscapes. You can regulate the market, but you cannot regulate nature, the weather and the harvest.
I am therefore in favour of setting a quantity of wine that can be marketed in any given year. Our wine-growing regions have already set corresponding maximum yields per hectare. But I am vehemently opposed to the Commission's proposal that if the yield per hectare is exceeded by 120 % the entire harvest would lose the right to be designated as quality wine. Up to now, quality wine has not been regulated in this way. Every farmer and every wine grower is dependent on the weather, and good years are needed to compensate for bad ones. Wine from years when there was a good harvest can be marketed during years with poorer yields, as a way of ensuring the income of family businesses. So we should allow carry-over. I would particularly ask you to consider this point again.
Mr President, Commissioner, ladies and gentlemen, I should firstly like to congratulate the rapporteur on his report and on the level of consensus reached in the House, which is something that has not been easy. This issue is still pending from the 1992 CAP reform and the Commission's proposal is of vital importance for the present and, above all, the future of this sector, especially given the crossroads European wine making has reached. We need the instruments to enable us to be competitive in today's open market and to enable the European Union to maintain its position as world leader in this sector, a sector which has an enormous added value in both social and economic terms.
The consensus reached clearly respects the specific traditional qualities and the various oenological practices that exist and also lays great emphasis on quality and promotion both inside and outside the European Union. What is more, it enables European wine making to enjoy moderate and controlled growth.
As regards alcohol and other related issues, I shall try not to repeat everything that has already been said, but I should like to stress the need to strike a balance between the technical progress made and the need to preserve the specific characteristics of European wine. This is something else that the reform must resolve.
As a result, demand for European wine in an increasingly open market would increase if it were more competitive, and if such competitiveness was not solely confined to vineyards but also extended to include improved installations, as was mentioned, and wine promotion that is linked to the dissemination of the results of scientific research on wine. We are also in favour of the creation of a standing committee for wine exports, as we believe this is vital.
Commissioner, there is, however, one other issue which concerns me, namely, wine making which purports to be European but which uses grape musts that have been imported from third countries. Can you comment on this?
In my view, Commissioner, you have a golden opportunity to adopt the amendments approved by the House and, in particular, the consensus reached here which we have worked hard to achieve. Indeed, we must admit that some have worked harder than others. Nonetheless, I believe that this would be in the interests of European wine making for you to adopt these amendments.
Mr President, Commissioner, as far as I can see I am the last speaker. Well, we have drained this particular bottle and, as often happens, we are left with the lees that could have clouded the wine. Thank goodness I am, as I said, the last speaker: yes indeed, because I think that the Commission proposal is a sound one, I think the rapporteur has shown admirable zeal - taking the diplomatic rather than the technical approach - and yet, for me, the reform and the outcome of this work are something of a hollow victory.
In politics, there is a tendency to evaluate any given issue depending on whether you come to it from the Left or the Right. When we discuss agriculture, we inevitably return, Mrs Lulling, to the old way of looking at a problem as perceived from the North or the South. Despite the best of intentions, that gap has yet to be bridged; in fact the gulf is still very wide. This could have been an opportunity for trying to reach across it but, for reasons that other Italian colleagues have already explained, we cannot be optimistic about the chances of what I would venture - a little exaggeratedly perhaps - to describe as an almost epoch-making recovery from an age-old handicap, and it will be a few years yet before there is any possibility of even a partial recovery.
However, I do not wish to cloud the issue of the wine at all. There are some positive aspects, and I would like to mention one or two of them. First we have the move towards quality and the promotion of wine as a drink that is completely harmless and digestible, suitable for all ages and all tables; then there is the aid for vineyard restructuring, replacing table wines with quality wines; in addition, we have aid for young producers and for disadvantaged mountain regions. Those elements with which I cannot agree are, however, the dearth of protection against wine from third countries, and the excessive focus on the technical aspects of cultivation and bottling, with less attention paid to the aspects of production. Unsatisfactory also is the drive towards replacing saccharose with concentrated and rectified must, with all the necessary incentives, for reasons already explained by other colleagues.
Finally, I come to compulsory distillation: I have to wag my finger at my old friend Mr Martin here. It was an excellent idea on the part of the Commissioner and the Commission to get rid of compulsory distillation and keep only crisis distillation. For reasons that I have yet to understand, our friend Mr Martin has sought to reinstate it. It is up to you to redress the balance, Commissioner!
Mr President, ladies and gentlemen, I would firstly like to thank you all for the work you have put into examining the Commission proposal on the market in wine. And I would especially like to thank Mr Martin as rapporteur for his analysis of the proposal, and above all - and this has already been acknowledged by several speakers - for his efforts to achieve a compromise. By virtue of all these efforts we have been able to ensure that the proposal for the wine sector will not slip behind the other Agenda 2000 reform proposals.
As you know, this proposal is intended to replace 23 existing Council regulations, to achieve simplification and to cover all basic areas, from the vine to the labelled product. Although the final list of amendments is rather long, I am still pleased to see that there are many important subjects on which we are at one. In particular, we are in agreement that quality is essential to maintain and improve the competitiveness of Community wine, and that the conversion measures planned should play an important part in achieving this objective.
We are also agreed that the market position requires more flexible administration of production potential. There is also agreement that we must preserve the specific character of all Community wines and provide a legal basis for this by means of regulations on traditional winemaking methods.
Before I respond to your amendments in more detail, allow me to remind you once again of the seven objectives of the Commission's reform proposal. First, we want to make the wine sector more competitive. Second, we want to maintain the improved balance between supply and demand. Third, we want to eliminate the availability of intervention as an artificial outlet for surplus production. Fourth, we want to continue to maintain all traditional outlets for potable alcohol and other products. Fifth, we want to accommodate regional diversity. Sixth, we want to strengthen the role of producer organisations and inter-branch organisations. And, seventh, we want to considerably simplify the legislative framework and make it more transparent.
There is a large degree of agreement on these objectives. Some of your amendments suggest improvements in the measures we have proposed in order to realise these objectives. In particular, we consider the new wording of the provisions on the creation of a legal framework for producer organisations and inter-branch organisations to be a very constructive proposal. I hope that will answer Mrs Lulling's question. We have already started to discuss this.
Other helpful amendments are those on the introduction of criteria for triggering crisis distillation, new rules for liqueur wines and a whole series of technical improvements. However, there are also areas where we differ and I would like to discuss those in rather more detail today. In order to give areas where production cannot keep pace with demand an opportunity for some limited expansion, the Commission is proposing an allocation of newly created planting rights totalling some 35 000 hectares. Spread over a period of three years, this is nearly twice as much as the additional rights granted under the last two agriculture price packages.
Furthermore, the proposal that producers undertaking to grub up areas under vines will simultaneously be granted replanting rights will also lead to a considerable expansion in production potential. This expansion could even be substantially greater than the 35 000 hectares which we are to achieve with the additional percentage. So I cannot see any scope for us to go any further, as we would otherwise jeopardise the objective of balancing supply and demand.
In one amendment, there is a call for the inclusion of pure and simple renewal of vineyards in the restructuring measures. I would like to remind you that the restructuring measures are intended to help to adjust production in certain problem areas to changes in market demand. Of course we only have limited means at our disposal and we cannot therefore afford to finance measures which up to now have always been part of normal vineyard management.
Again on restructuring measures, you have suggested that restructuring costs outside Objective 1 areas should be cofinanced by up to 25 % by Member States. I recognise that cofinancing is still under discussion, but a final decision on that will have to be taken as part of the Agenda 2000 package. This therefore needs to be dealt with separately from the common organisation for wine, as part of the overall financing of Agenda 2000.
Certain other amendments raised doubts about the status quo as regards enrichment, especially enrichment by sugaring. I have to agree with Mr Bébéar in this case: I think it is 150 years too late for us to start thinking about waging a new war between the southern and northern states. So I believe that we are right in sticking to the various traditional enrichment methods or oenological practices.
As regards the amendments concerning the proposed crisis distillation measure, I am firmly convinced that the Commission's approach is the right one. Compulsory measures are inappropriate in the more open market which has prevailed since the Uruguay Round, in which minimum prices can no longer be set, as the withdrawal of quantities of wine would simply result in making room for additional imports. However, I can accept your proposal to incorporate additional criteria for triggering the measure in the Council text, particularly those on market prices.
Another amendment calls for the common market organisation to include measures for internal and external sales promotion. I would like to be clear about this: I think that external sales promotion would be more effective in a horizontal regulation. But I am of course in favour of external sales promotion measures. However, I think that the various views of the Member States on the promotion of sales in the internal market and the overall stance of the Member States on the sale or promotion of sales of alcoholic drinks would make it difficult to include this in the common organisation of the market in wine.
With regard to lifting the current ban on producing wine from must originating from third countries - a subject several Members touched upon - I am conscious how strongly some Member States feel about this provision. We have taken detailed advice from various experts, and have received clear legal opinions indicating that our WTO obligations quite simply require us to lift the present general ban. The Commission has nevertheless explained to the Member States that our proposal will very probably include provisions on controls and labelling, including a scheme for depositing an import security, in order to guarantee that wine made from third country must cannot be regarded as Community wine.
Lastly, a number of amendments have been tabled about quality wines produced in specified regions. I would like to make it clear that we intend to adopt the provisions of the current Council regulations in their entirety. Nevertheless, we want to limit the Council regulations to general provisions and to cover the remaining provisions in implementing regulations. With regard to maximum yields of quality wine, the Commission has already taken this opportunity to draw up a common scheme for cases where a maximum yield is exceeded, so that uniform conditions are guaranteed for Community producers of quality wine.
As long as Member States can settle this question efficiently themselves by means of transparent provisions at national level, then we could revisit this proposal and thus take account of Mrs Klaß's concerns.
Lastly, I would like to discuss an amendment affecting various parts of the proposal. This calls for various Council decisions affecting market organisation to be subject to Parliament's opinion. Although I regard this as an excellent decision-making procedure for major changes and above all changes of policy, it is simply too slow and cumbersome for purely technical market organisation measures, where decisions are needed so that we can react promptly to the market situation. It is precisely for that reason that we have made a conscious decision to cover basic principles in a Council regulation, whilst decisions on market organisation are to be made at Commission level. This is intended to maximise flexibility and ensure a rapid response. I cannot therefore accept any amendments that would jeopardise this objective.
I hope that my comments have made the Commission's position on the amendments included in the report sufficiently clear. In conclusion, I would like to stress once again the large measure of agreement which is apparent on many important questions.
Mr President, I was thoroughly confused by Commissioner Fischler's explanation about imports of must from third countries for vinification. I did not understand his explanation. Does the Commissioner realise what an explosive decision it would be to allow this precedent?
Mr President, I really thought that my explanation on that point was very clear. I clearly stated that the present GATT rules do not allow us to keep a ban on imports of must. If we are to comply with GATT, we have to change this. However, what we very probably can do is to ensure that imported must, even if it is mixed with musts produced in the Community, is adequately labelled so that anyone can see that the wine in question has been produced from imported musts.
So it is a question of ensuring that consumers can see that a wine containing imported must is indeed a wine that is either partly or entirely produced from imported must. But we cannot simply ban imports of must.
Thank you, Mr Fischler.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
Crossing of EU external borders
The next item is the joint debate on:
the report (A4-0450/98) by Mrs Lindeperg, on behalf of the Committee on Civil Liberties and Internal Affairs, on the harmonisation of forms of protection complementing refugee status in the European Union; -the second report (A4-0045/99) by Mr Lehne, on behalf of the Committee on Civil Liberties and Internal Affairs, onI. the proposal for a Council Act establishing the Convention on rules for the admission of third-country nationals to the Member StatesandII. a draft Convention on rules for the admission of third-country nationals to the Member States of the European Union(COM(97)0387 - C4-0681/97-97/0227(CNS)); -the report (A4-0043/99) by Mr Lehne, on behalf of the Committee on Civil Liberties and Internal Affairs, onthe proposal for a Council Regulation determining the third countries whose nationals must be in possession of a visa when crossing the external borders of the Member States (COM(93)0684 - C4-0665/97-97/0922(CNS))andthe Council guideline on the draft Council Regulation determining the third countries whose nationals must be in possession of visas when crossing the external borders of the Member States (11323/97).
Mr President, Commissioners, ladies and gentlemen, thegovernments of the Member States have now accepted the fact that asylum policy can no longer be dealt with at national level only.
The Amsterdam Treaty has confirmed this view by making it possible to eventually make asylum a Community policy with qualified majority voting in the Council. However, time is short and such an uncertain time-limit for harmonising Member States' practice is not feasible. Several attempts have been made under the third pillar, and we must hope that these will be transposed promptly into Community law.
The Dublin Convention has entered into force, but several problems have been observed with its implementation. The Council resolution on minimum guarantees for asylum procedures comprises some positive developments, but we regret that its provisions are not binding. The Council's Joint Position of March 1996 on the harmonised implementation of the definition of the term 'refugee' endorses a restrictive interpretation of the Geneva Convention, which excludes persons persecuted by third parties from being granted refugee status, and creates situations which are difficult to manage and tragic in human terms. The successive proposals for a joint action on temporary protection which seek to provide a response in the event of massive inflows of displaced persons have met with difficulties in the Council.
There is an area where progress has not been made on harmonisation, and that is forms of protection complementary to the Geneva Convention, although it has been included as an item in the Council's programme for several years. In fact, the Geneva Convention does not cover all situations involving persons who have fled their country of origin and cannot or do not wish to return because they have justified fears of being persecuted. Even if the Geneva Convention were interpreted in accordance with the UNHCR recommendations, which is what we are firmly calling for in this report, a legal vacuum would still continue to exist between the level of protection guaranteed by the Geneva Convention and the temporary protection currently under discussion, which is only applicable to massive influxes of refugees and therefore excludes individual cases.
At present, solutions, where they exist, are left to the discretion of the national authorities, and they differ widely, to say the least. What happens to nonsuited persons according to the terms of the Geneva Convention who would be in serious danger were they to return to their country of origin? Fortunately, the majority remain within the territory of the Union, and we will see under what conditions they do so. However, we must not forget that some are sent back, regardless of the danger and putting their lives at risk, as several tragic cases have demonstrated.
The situation is becoming so worrying that for example, in my country - the situation in other Member States not being any better - NGOs which do not have a reputation for following hardline or irresponsible policies have set off alarm bells denouncing the ridiculous bureaucratic demands made on displaced persons reporting incidents of torture or degrading treatment. These organisations deplored the decline in recognition rates for the status afforded under the Convention and the tragic situation of nonsuited persons, some of whom were convinced that their applications would be rejected and no longer dared to request refugee status. They advocated a change in our way of thinking and a return to a code of ethics based on precautionary action.
As regards nonsuited persons who are not sent back to their country of origin, what conditions are they offered? They are subject to national provisions in the host country which vary extremely widely. These range from those who are fortunate enough to enjoy genuine protection complementing refugee status, to those who are merely tolerated and do not have refugee status or rights, and whose situation is totally unstable, precarious and constantly being called into question.
Current national provisions, where they exist, differ widely in the various Member States, and often even within a Member State. Who benefits from this kind of inextricable labyrinth? Evidently not the interested parties, but neither the Member States, which cannot expect asylum applications to be distributed in a coherent fashion and are faced with the problems that arise from the presence of less advantaged people in society.
The aim of my report is to bring to the attention of the Commission and the Council the urgent need to make headway on the harmonisation of these complementary forms of protection and to define refugee status and rights, thereby making it possible for those persons who will remain on the territory of the Union in any case to extricate themselves from precarious and distressing circumstances. These forms of complementary protection must not call into question the full implementation of the Geneva Convention and must at the same time be clearly distinguished from temporary protection.
As regards the amendments, the majority of those proposed aim to alter the meaning of the text considerably and in fact appear to conflict with the actual object of the report. Everyone will therefore understand why I am rejecting them.
I would have liked to agree to the ARE Group's amendments concerning the persecution of homosexuals. However, I understood that agreeing to them could negate the lengthy consultation process with members of other groups and, when all is said and done, the final vote could be jeopardised. I will therefore be asking my group to reject them.
I should like to conclude by thanking the many Members who have contributed to this report, which I hope will eventually establish a practice in the area of EU asylum policy that is more in keeping with the international undertakings to which the Member States have subscribed, and with the humanitarian principles on which our Union is based.
Mr President, ladies and gentlemen, I am presenting two reports here today. The first is about the Convention on third-country nationals, and the second is about the harmonisation of visa law within the European Union. I would like to start with the Convention on third-country nationals, which is certainly the more complex legislative project.
I believe that within a functioning European Union internal market we need to have close cooperation on immigration and of course on the rights of third-country nationals who are long-term residents. It makes no sense using Schengen and other provisions to abolish borders if at the same time there are large numbers of third-country nationals living here whose freedom of movement within the internal market is very limited, and if there are in any case different immigration regulations in the Member States. This can lead to cases where some Member States admit immigrants who then of course find their way onto the internal labour market as a whole, ultimately contributing to the impact - I do not want to say burden - on other Member States.
That is why I very warmly welcome the fact that the European Commission has brought forward a proposal for a Convention on third-country nationals. I think that this in itself is a step forward.
Unfortunately, the history of Parliament's consultation on the Convention on third-country nationals is not a happy one. You will recall that we concluded our discussion of this Convention in the Committee on Civil Liberties and Internal Affairs last summer, and that the final debate on it was to take place in the plenary in September. At that point, the Socialist Group requested that the Convention on third-country nationals be referred back to the Committee on Civil Liberties and Internal Affairs, and I supported this. The reason was quite simple: at that time a series of highly controversial changes had been made in the Committee on Civil Liberties and Internal Affairs and submitted to the plenary. These included an almost unlimited extension of the right to reunification to all members of the immediate family, including grandparents. The existence of a partner relationship was to be adequate justification for family reunification. Opportunities for seasonal workers to repeatedly enter into rolling contracts were extended. The mere offer of a job was to be sufficient to justify immigration rights. Expulsion for serious criminal offences was to be abolished. All this would have led to overloaded labour markets and social systems in the Member States of the European Union.
Apparently the very people who supported the amendments got cold feet and then quite sensibly requested referral back to committee. At that point I attempted, as rapporteur, to find compromise solutions. I believe that the report before us today is a genuine compromise and that an attempt has been made to reconcile the various points of view within the committee.
On family reunification, we have gone no further than the Commission proposal. Regarding seasonal workers, we have given the principle of subsidiarity priority in the individual Member States. We have also been guided by the principle of subsidiarity in the case of making jobs available in Member States. At the same time, and I always thought this was correct, we have quite simply deleted Chapter 8 from the Convention entirely. This chapter refers to the rights of third-country nationals who are long-term residents of the European Union. We have done this because we believe that, as its name implies, the Convention should deal with immigration and not the rights of third-country nationals who are long-term residents.
However, we are at the same time calling on the Commission to submit a new proposal to Parliament dealing with the rights of third-country nationals who are long-term residents of the European Union in a separate draft, because that of course also needs to be legislated for.
Furthermore, we in the committee have gathered from preliminary discussions with Commission officials that in view of Parliament's opinion on the third-country nationals convention and in view of the Council's reaction to it at first reading, the Commission in any case intends formally to withdraw this draft Convention and rework it, with a view to reviving it as a proposal for a directive once the Treaty of Amsterdam has entered into force. I welcome this and I am sure that it will also be welcomed by the Committee on Civil Liberties and Internal Affairs. I believe that a revised Commission proposal would provide a more appropriate basis for discussion than has been the case up to now.
I would like to stress that I intend to reject the amendments tabled by the ARE Group, the GUE Group and the Liberal Group, purely and simply because these amendments effectively resuscitate ideas from the first consultation in September, which I rejected for the reasons I have already stated and which I have no alternative but to reject again now. Let me make myself very clear: if these groups' amendments were to be adopted, I would be forced, after the votes had been taken, to ask the House to reject my own report. That is why I am asking you to reject these amendments.
Now for the second report, on what is known as the visa directive. This too has a rather unfortunate history. You will recall that the European Parliament gave its opinion on this directive years ago, and the Council subsequently reached a decision on it. We did not agree with the text adopted by the Council, for the very simple reason that although the Commission had submitted a mandatory proposal for a visa list which we in Parliament supported, the Council subsequently adopted a visa list which was effectively not mandatory at all, as each Member State was allowed to introduce additional visa requirements for other states, and was simply required to notify the Commission of this.
The result of this was that the European Parliament brought an action concerning the directive before the European Court of Justice, and ultimately won, because we had not been adequately consulted.
The debate in recent months, since this judgment was pronounced, has essentially revolved around procedural aspects, namely what we are actually being consulted on - the amended Council Regulation annulled by the European Court of Justice or the original Commission proposal? We subsequently reached a compromise by taking the Commission proposal as the basis for our consultation, but by also giving an opinion in our new report on the proposals mentioned in the Council decision.
I would like to draw attention to a key political problem on which my position as rapporteur has always coincided with the majority view in Parliament in previous debates. This is the question of Bulgaria and Romania's inclusion in the list of states required to obtain a visa. In my opinion, Bulgaria and Romania should be deleted from the list, for two reasons: firstly because discussions with the relevant Commission officials, and in particular with Directorate-General Ia, have shown that Romania and Bulgaria have already met some of the conditions imposed on them for the removal of the visa requirement. They have not all been met, but a great many have.
Secondly, I believe that it is time for the European Parliament to set an example. You know that in the negotiations on eastward enlargement and in the run-up to these, some states felt that they had done well, but there were also other Central and Eastern European countries which felt that they had come off badly. I believe that it would be good if Parliament set an example by lifting the visa requirement for Bulgarians and Romanians.
I do not intend to use all my speaking time. Thank you very much for your kind attention. That completes my comments on the two reports which I am presenting to Parliament here today.
Mr President, on behalf of the Committee on Foreign Affairs and my group, I should like to begin by pointing out something that has come to my attention. Following the approval of the Amsterdam Treaty, our committee received several documents detailing the progress made in the communitarisation of issues relating to immigration, asylum and refugees, in addition to all the other work being carried out within the framework of the third pillar.
This is something we welcome and look on as a step in the right direction. However, my attention would not have been drawn to this information quite as much had it not been so easy to see that the progress made is not always consistent in terms of content and strategy. Proof of this lies in both the proposal the Commission is putting forward with regard to the entry of citizens from third countries and the other documents Parliament has recently received, for example, on the strategy adopted by the Council.
In my opinion, Parliament is not some machine designed to give out orders or amend each and every document we receive, but it does have to have an overall view of events and proposals put forward by institutions in relation to this matter. As a result, I should like to find out what strategy the Council and Commission intend to adopt, if indeed such a strategy exists, and what direction we are heading in.
As regards the convention, as draftsman of the opinion of the Committee on Foreign Affairs, I should like to point out that we are aware of how important the way in which we deal with immigration is in terms of our relations with third countries. I should like to make three comments in this regard. The first relates to the fact that we cannot carry out border controls alone. We need the help of third countries, as has clearly been demonstrated by events at Mediterranean borders and the troubles experienced there. We also believe that immigration is an important factor in codevelopment and we should help, for example, to provide citizens from third countries with the opportunity to study in the European Union, and for account to be duly taken of this. It is also something we would like to see reflected in the report.
As this is closely linked to the content of the draft convention that has been proposed, I have to say straight away that I feel that the rapporteur's reference to the previous debate was inappropriate. I am under the impression that the report had been referred back to committee with its support, and I also think that we have made an effort to continue with the debate because, as I said before, we think it is heading in the right direction. This is why the rapporteur's comments seemed inappropriate.
There are a number of things that we should like this report to avoid in particular. First, it must avoid generating a climate of legal insecurity for immigrants and those wishing to enter. Second, it must avoid the tendency for illegal immigration which occurs because of excessive bureaucracy or bureaucratic red tape. In other words, we must prevent people who could reside among us legally from being reduced to the status of sans papiers , as they are known in France. Nor must we be over stringent, because zero immigration does not and will never exist. And in my opinion, if we were to act in such a stringent manner, we would be forcing these people into the hands of people traffickers.
That is why we have tabled a number of amendments and reached a compromise; these both represent positive steps forward on a number of important issues. As regards people who work for others, we believe that entry into a country should be linked to an offer of work, and, in turn, that the work contract should be linked to the opportunity to reside in that country or obtain a residency permit, as opposed to granting entry and residency solely on the basis of a contract. To me, this seems somewhat utopian. Certain countries, such as Italy, have already put forward imaginative proposals along these lines.
As regards temporary work, subsidiarity must be adhered to, as the rapporteur pointed out.
And as regards entry granted to people wishing to undertake independent economic activities, I think it should be pointed out that countries that have quotas should be excluded from the rule provided for in the report.
There are a number of points that I unfortunately do not have time to go into here, but I should like to mention the fact that through the issue of family reunification, we have introduced the question of exceptional cases. I should also like to stress that under no circumstances shall we accept the amendment tabled by the PPE Group which seeks to lower the age at which children have the right to family reunification to 16.
Lastly, I should like to mention section eight. We believe that the Commission should put forward a proposal detailing the rights of immigrants living here to give them a status and regulate their legal situation. These are rights that all European citizens living here enjoy. We do not wish to create a Community with two types of citizens, one with one set of rights and the other with a different set, but, in effect, the rights citizens possess in order to be classed as a citizen in a Member State - if you will excuse the repetition - do not apply to immigrants. We therefore believe that the Commission should put forward a proposal which includes these immigrants and resolves the issue of free movement for those legally residing here.
Mr President, two years ago, in December 1997, the Committee on Foreign Affairs, Security and Defence Policy called in the Oostlander report for the visa requirement for Romania and Bulgaria to be abolished. This position was supported by the plenary and was adopted again in a second report in March 1998. So Parliament has always been consistent in its view that the visa requirement for those countries should be lifted. Of course, as everyone here this evening knows, the requirement causes a lot of problems for people in both countries, many of whom are increasingly seeking opportunities to come to the European Union for study meetings, seminars, exchanges of contacts and so on in the context of the enlargement process. This means that there are huge queues at the EU embassies and people face long waits, often after travelling considerable distances to get there. In short, it all takes a great deal of effort and is an obstacle to opportunities for direct contact. This is why we would strongly urge that the requirement should be abolished.
Furthermore, the countries in the leading group, in other words those which have made more progress in negotiations with the European Union, are now also planning to impose the same requirements as part of the adoption of the acquis communautaire , so instead of becoming more integrated, they are not only becoming more excluded from the Union, but it is also being made more difficult for them to have contact with former eastern bloc countries.
In my opinion, which has the backing of the Committee on Foreign Affairs, Security and Defence Policy, I also draw attention to the fact that it is wrong to introduce a visa requirement for Hong Kong, given that it does not apply vice versa and EU citizens are free to visit Hong Kong without a visa. It is also sending an important political signal to let it be known that the Union still regards Hong Kong as an autonomous administrative region.
Mr President, I am draftsman - or should I say 'draftswoman' - of the opinion of the Committee on Women's Rights on the initiative taken by the Committee on Civil Liberties and Internal Affairs which seeks to establish harmonised minimum rules that are uniformly applicable for asylum seekers not covered by the Geneva Convention. This initiative, commendable in itself, must not of course result in the European Union leaving its borders wide open in order to grant asylum to almost all the inhabitants of most countries throughout the world. However, if we are limited to justified and necessary harmonisation, my aim is to draw attention to the specific problems experienced by certain categories of refugee women whose situation is a special one in some countries.
In the opinion of the Committee on Women's Rights, the harmonisation recommended to complement the Geneva Convention should cover special situations, such as gender-specific persecution, sexual violence and exploitation, and trafficking in women, where these put the lives and health of the women concerned at risk. Our intention is certainly not to grant asylum to all women in all countries because of women fearing sexual violence. Moreover, there are also cases of this in the Member States of the Community. However, where women can legitimately invoke the right to asylum in this type of special situation in their country of origin, we urge in particular that they are granted a status separate from that of their husband or relatives, and that they also receive special medical and psychological help. All of this is along the lines of the conclusions adopted in my opinion.
Madam President, as you know, this report has already had a remarkable history, to say the least. This also accounts for why it has taken so long to reach the plenary, but now at last it has arrived.
The Committee on Legal Affairs and Citizens' Rights would like to see Parliament give its support, as it has recommended, to the amendments such as those calling for the criteria determining who should appear on the common list - black or grey or whatever you will - to be the same for all countries and accessible to the public. On the other hand, these initial criteria should also include provisions allowing for the list to be abolished. The list itself should be evaluated and updated on a regular basis. There is no need for it to be set in stone.
The question of compulsory visas for Bulgaria and Romania has already been mentioned and the Legal Affairs Committee has delivered its opinion. This concerns the applicant countries which are still in the process of membership negotiations, but which in the meantime are being discriminated against. Such a situation is unacceptable. We should also like to have sight of the reports that were compiled by the Committee of Experts who visited the respective countries and on which the visa requirement for Bulgaria and Romania has been based. We should like to see these reports laid before Parliament, since it would be interesting to see on what principles they are founded. Consequently, we shall give our support to Amendments Nos 28 and 29, amongst others.
With regard to the policy on refugees - which is the subject of this joint debate - on behalf of the Green Group, I should like to express concern over the EU's refugee policy, particularly in the light of the Schengen Agreement and the fact that each year fewer and fewer refugees believe that such a thing as asylum actually exists within the EU. Should we not be preventing the walls around the Union from becoming too high? The Green Group believes that a generous policy on refugees, in accordance with the UN Convention relating to the Status of Refugees, is an absolute requirement.
Madam President, it is unfortunately the case that asylum and immigration are politically sensitive issues, particularly in the run-up to elections. It is a great pity that they are increasingly being exploited for political reasons, despite the fact that many political parties have signed up to the charter against racism drawn up by the Monitoring Centre in Vienna. It is obviously very tempting to try to curry favour with the voters by exaggerating the risk that we will be overwhelmed by sweeping tides of asylum-seekers and by playing on people's fears that too many foreigners will threaten our prosperity or identity.
There is therefore every good reason to regulate asylum and immigration policy at European level, not just in order to prevent these sorts of abuses at national level, but also because of the cross-border nature of the problem. Time and time again, however, the Council has disappointed us here. Of course, when it comes to restrictive measures, defending fortress Europe and passing the problem off onto neighbouring countries, it is only too happy to turn a blind eye and has no problem in finding agreement. But constructing and harmonising a humane and fair asylum and immigration policy seems to be well-nigh impossible.
This is why I think it is good that the Commission and Parliament keep putting these issues back on the agenda. Mrs Lindeperg's report on the harmonisation of forms of protection complementing refugee status is certainly needed now that it appears that many people are falling through the net, sometimes because the Geneva Convention is interpreted too narrowly and sometimes because people do not actually meet the criteria to be classified as genuine refugees but cannot return to their country of origin.
It is often claimed that the Geneva Convention is being abused, that the people asking us for asylum are not genuine refugees, and that the asylum problem is beset by liars and criminals. But we ourselves largely encourage this by making the Convention the only possible way of getting into Europe. This is why I particularly welcome the fact that the Commission has looked at this side of the problem and considered under what conditions the nationals of third countries can be admitted. We very much appreciate the fact that the Commission, and particularly Commissioner Gradin, have asked us for our opinion on this. However, in order to arrive at an opinion we have had to make a sacrifice, because we were only able to achieve a majority in the committee by deleting Chapter 8. We can well imagine that this will come as a disappointment to the Commission, as indeed it is to us, because it means that the basic objective, which is one that we value, has been nipped in the bud.
Amendment No 49, which calls for a status to be introduced for third-country nationals, is designed to counter this objection. I hope that the Commission realises that my group at least supports its idea of improving the position of illegal residents too. We are therefore hopeful that a status will be created which establishes the rights of fellow citizens from third countries.
Madam President, Commissioner, ladies and gentlemen, my own comments relate to the proposals, underlying trends and amendments emanating from the left of the House. They generally have one thing in common: they repeatedly support immigration from third countries and above all an extension of family immigration and reunification, with an overwhelming tendency to class all forms of partnership - regardless of gender - as a family, and at the same time adopting an increasingly wide definition of relatives. The result must be obvious.
These proposals also tend to facilitate access to the labour market of the European Union. For example, one amendment suggests that the mere offer of a work contract should be enough to qualify for a one- to four-year stay in the European Union.
The extension of refugee status is another issue exercising our minds. I am all for thought being given to this and for seeking solutions. However, we will not find any solutions based on the very vague definitions we have of the groups involved, for example, if when we talk about groups of people threatened with violations of fundamental human rights, we insist on categorising the right to health or the right to work as basic rights, or if we include groups who are threatened by major disruptions in public order, or people who give homosexuality as grounds for asylum. The net is being widened somewhat too far if all these groups are to be given the status of refugees wishing to enter the European Union.
If you consider the extensive new appeal arrangements, which provide that an appeal always has suspensory effect for all these groups, even if there has been abuse of the system, then you end up with similar problems, as I have already mentioned. Regarding asylum, I would also like to mention that we must of course give positive signals to states such as Bulgaria or Romania who are making an effort. However, I know from my own experience of the Ministry of the Interior there that there are major problems with the justice system, the police and the development of border security. We know that there is a constant risk of illegal immigrants entering the Member States of the European Union via these countries. We must help them to improve their border security. However, we cannot remove the visa requirement whilst Europe has no guarantee of security.
The effect of all these demands tends to be an increase in immigration, an invitation to abuse asylum status and an impression that we are doing too little for refugees. This effect is unacceptable and that impression totally erroneous. What we need, and we in the PPE Group are arguing for this, is a comprehensive solution embracing asylum and refugee issues, which provides for burden sharing and for measures to counter abuse. The objective we should be setting ourselves is to help refugees, but to limit and regulate immigration and to combat abuse and illegal activity, so that in future we can guarantee a safe and stable Europe, in the interests of our all our citizens.
Madam President, I should like to make four remarks in the joint debate on the Lindeperg and Lehne reports.
The first concerns the appropriateness of holding the debate on the Lehne report at this time. Mr Lehne himself said in his report that we can raise the question as soon as the Amsterdam Treaty - once it has entered into force - provides a more appropriate framework for dealing with problems connected with the admission of third country nationals. In this case, however, the Commission has exercised its right of initiative for the first time by formulating a position on the subject. Parliament has repeatedly called upon the Commission to give impetus to policies which come under the third pillar, and therefore cannot take a favourable decision on this. Moreover, the urgent need for harmonisation in this area no longer has to be demonstrated.
Secondly, the admission of non-Community nationals concerns issues as important as the labour market, vocational training, family reunification, all issues giving rise to controversy which is sometimes very acute. In short, we are dealing with an extremely sensitive issue here, which - if the case arises - provokes emotional and impassioned reactions and is also very often the cause of irrational thoughts and behaviour.
Words are therefore important in themselves because of the ideas they express and the messages they convey, or rather suggest. Recent events remind us that regarding nationality as an ethnic concept, for example, would by its very nature wake evil spirits from the past and make it possible for parties pursuing this line of approach to win elections. It is the whole political class that is being questioned about the way in which it must take up these challenges.
To summarise my view regarding the admission of non-Community nationals on the territory of the European Union, in particular, and general relations between European citizens and non-Community nationals, I would say that there is reason more than ever before to consider how the debate should be organised, and how to encourage reflection and to convince the sceptics. We need to show ourselves to be understanding and sometimes patient, as well as imaginative and generous towards those concerned by the policies referred to in the Lehne and Lindeperg reports.
In other words, two different approaches are possible. The first approach, which is based on populism and electioneering, tends to send out a strong message to the more fortunate members of society, and a weak one to disadvantaged social groups. The second approach, which consists in giving positive signals to the vulnerable groups in society, and less positive ones to those who are more fortunate, seems to me quite obviously to be more compatible with our duty to show solidarity, as is stipulated by the Geneva Convention with regard to asylum seekers.
Thirdly, and I thank Mr Lehne particularly for having mentioned this aspect, we should welcome Parliament's coherent attitude towards maintaining visa requirements for Romanian and Bulgarian nationals. Of course, the Member States will probably not follow the conclusions of Parliament, which calls upon them to remove Bulgaria and Romania from the famous common list.
It would be a real shame if the Council were to persevere in its attitude. However, without being particularly optiministic, I hope it will respond favourably to our demand. In doing so, it would merely be recognising the progress achieved by both these countries. What is more, it would merely be putting an end to a form of discrimination which affects two countries associated with the European Union.
Finally, I should like to say that the policies at the centre of our debate are part of an overall picture. I am also the first person to regret that no progress was made on burden-sharing, a subject to which a previous debate was devoted. This would allow us to progress more quickly in terms of the policies we are currently discussing.
Madam President, once again we are dealing with the important issue of asylum and, more specifically, protection complementing refugee status in the European Union. However, we must remind ourselves that the Universal Declaration of Human Rights - a declaration that is often cited and one that is presumably adopted by all - recognises the right of any person to protect themselves against persecution and to enjoy asylum in any country. We must also bear in mind that the Geneva Convention, without restrictive interpretations, must be the frame of reference for all national or Community regulations on the right to asylum and refugee status.
On the basis of the content of these texts, we strongly criticise the ever more stringent conditions that Member States are imposing on persons seeking protection in countries of the Union. Entry, residence and the status of persons seeking international protection in the territory of Member States cannot, under any circumstances, be treated merely as issues relating to the internal security of those states. They must be considered with respect for international conventions and a supportive policy of aid for development and economic cooperation.
In recent years we have noted with some concern that legislation on asylum has been tightened up. This has resulted in a downward trend in the number of applications for asylum in the European Union and stagnation in the rates of acknowledgement of refugee status in many countries, despite the fact that the human rights situation in the world has not considerably improved.
With regard to protection complementary to refugee status, we support the measures put forward by the rapporteur. They focus on the protection of persons threatened by widespread violence, internal conflict or violations of human rights and lay particular emphasis on the international recognition of women who are subject to sexual violence. We also believe that it is essential to adopt measures to ensure the integration of refugees into society and to help them develop as residents.
Lastly, I should like to highlight the case of the Kurdish leader, Abdullah Ocalan, and call on the Council to make a determined effort to intervene in this situation.
Madam President, human rights and citizens' rights are not principles that are infinitely variable. They must be applied constantly and coherently in all countries; there must be no exceptions and no grey areas. In this sense, Mrs Lindeperg's report endeavours to increase throughout the European Union the level of protection for refugees and persons subjected to persecution. It proposes a useful complement to measures protecting human rights. With reservation, we approve the need to harmonise at EU level the rules applying to refugees who cannot claim the status afforded by the Geneva Convention but cannot return to their country of origin for fear of losing their lives or being subjected to degrading or humiliating treatment.
The definition of refugee status given in the Geneva Convention is interpreted in a narrow sense by a Council decision: refugee status is only granted where persecution is carried out or encouraged by the authorities. Where the authorities fail to act, the persons concerned are eligible for forms of protection under national law, and this is where the shoe pinches and the measure proves to be inadequate. Complementary protection can vary from one Member State to another, creating to all intents and purposes disparities with regard to opportunity of protection depending on the place where the individual being persecuted makes his application for asylum. This unequal treatment can have serious consequences, for example where a refugee's life is at risk if he returns to his country of origin.
Harmonisation is therefore desirable. Moreover, it will make it possible to establish a set of rules which will provide a basis for examining the forms of protection taken from the European Convention on Human Rights. However, refugees benefiting from complementary protection must not be confused with immigrants. Poverty in a country may result in severe disruptions to public order or create internal conflict. Is a person fleeing this type of disorder a refugee with the right to complementary protection or an immigrant? This is where there is the risk of confusion. Harmonisation of these forms of complementary protection must not of course be an end in itself either. We must not only pursue a policy of education by constantly denouncing human rights violations, but we must also provide development aid for those countries and regions where human rights are flouted. Mrs Lindeperg's report corresponds to the notion of generosity to which we are attached, and proposes solutions which seek to improve the rights of persons subjected to persecution by making progress in the area of the rule of law and in this case, accepted standards of behaviour in Europe. However, our final vote will of course take account of possible subsequent amendments which will be tabled and adopted in plenary.
Madam President, at a time when in many European Union countries asylum seekers are not necessarily regarded as refugees who are to be welcomed, Mrs Lindeperg's report is a valuable document. She is a Member of Parliament with the courage of her convictions. Migration is a social reality in the European Union. We are concerned about the tendency in some Member States to substitute temporary so-called refuge for genuine recognition of refugee status under the Geneva Convention. The EU should not harmonise forms of protection supplementing the Geneva Convention without allowing for a liberal interpretation of the Convention on the status of refugees.
For this reason we welcome the debate needed on the Austrian strategy paper on migration and asylum policy. The report makes it clear that Austria's so-called strategy paper is intended as a deterrent, and is not suitable as a basis for solving the problems of migration and asylum-seekers, because it confuses not only the various issues surrounding their causes, but also the solutions to these problems. Of course there is an urgent need for coordinated action. The objective is to create approximately equivalent admission criteria for refugees by means of a common legal protection system, so that recognition criteria can be interpreted as uniformly as possible. Mrs Lindeperg's report makes a valuable contribution to this.
I would also like to say something about the two amendments tabled by my group. It is our view that Amendments Nos 16 and 17 are not relevant to this debate. A debate about the future or the fate of refugees in general is not the place for a discussion of what has happened to Mr Ocalan. That should be dealt with separately.
Madam President, Commissioner, ladies and gentlemen, I should like to begin by thanking Mrs Lindeperg. The ARE Group has always supported her attempts to find a decent solution to the problems facing asylum-seekers and many others in this world who feel oppressed and threatened. We share her concern and we will continue to support her. We are in favour of harmonising legislation at European level in principle, but we fear that it would be used as a way to consolidate fortress Europe, with the legislation and the Convention being applied increasingly strictly, whereas what we want is greater understanding for the huge numbers of refugees throughout the world and for all those under threat.
We regret the fact that the European Parliament has been reduced to an advisory body on this issue and that we are not able to make a more decisive contribution. In our experience the Member States are the only ones that take the decisions, and they are often very hypocritical about it. Very often they talk about solutions that need to be taken at European level, while at the same time rejecting existing European solutions and pursuing their own restrictive policies. We are extremely unhappy that various countries are pursuing this approach, and we think that the Convention should be updated to include a more modern definition of the term 'political refugee'. We want new categories to be admitted to allow people over this very difficult hurdle. We want people persecuted for their gender or sexual orientation to be included, and we want new rights for a new generation. We know that Europe cannot escape its responsibilities here, and we know that we are weak when it comes to protecting democracy in the world. On the other hand, we ourselves create illegality. It will always be more difficult - it already is - to enter Europe legally than illegally. And this causes distortions in our own society and condemns people to go through life 'sans papiers '. We want nothing to do with such a short-sighted policy. We want things to be regulated properly so that the problem can be brought under control. We do not want to be or to become a totalitarian state, but we want to adopt a pragmatic approach in order to deal with current problems realistically.
We have tabled two amendments which, from what I have heard, can count on considerable support. Mrs Van Lancker, I am sure that there are a lot of people as well as you who agree in their hearts, but we will have to wait and see if they actually vote for them. What is the point of going for a Conservative majority when we could win a more progressive majority here in the House, with various representatives of the Liberals and our two groups?
Madam President, I have decided. I have to point out that we agree with the first Lehne report, but we definitely cannot vote for the decisions in the second report, where we thought the Commission text was much better than what the report says.
Madam President, the three reports on the crossing of EU borders, which are the subject of this joint debate, are very different. Two of them are the result of what is termed the intergovernmental method of negotiation: they concern the draft Convention on rules for the admission of third-country nationals, and the proposal for a Council regulation which was also negotiated by consensus within the Council, which determines the list of countries whose nationals require a visa to enter the Union. The third text comes under a completely different category: it is an own-initiative report produced by the European Parliament which proposes a wide interpretation of the refugee status laid down by the 1951 Geneva Convention.
Yet, just as the first two texts try to be strict on the subject of the crossing of external borders, the third text clearly adopts a more liberal attitude and is inspired by ideas which it would be difficult to claim are shared by the majority of our fellow citizens. I will come back to this point in my explanation of vote.
In fact, it is as though this joint debate had a hidden agenda seeking to lead us to the following conclusion: the intergovernmental negotiations unanimously concluded in the Council are the ones that produce the texts which are the closest to what happens in the real world.
This is why, for all crucial issues connected with the international movement of persons, my group hopes that we stay with this method and reject the possibility of switching over to majority voting and codecision with the European Parliament, as provided for by the Amsterdam Treaty.
Madam President, first of all, let me congratulate the rapporteurs of both reports for having grappled well with exceedingly complex issues. As far as the Lindeperg report is concerned, this is a very positive attempt to try to provide - and encourage the provision of - supplementary assistance to asylum-seekers. There is a lot to be said for trying to harmonise the social provisions which the Member States make in varying degrees and indeed for endeavouring to have a harmonised and common approach. There are some amendments, which Mrs Lindeperg has already referred to, which I equally would not be happy to go along with. But we can end up, if we accept this report essentially as it has been drafted, with a very positive contribution to dealing with this issue.
As far as the Lehne report is concerned, I must say that here again I have some concerns: it exposes the inadequacies of the convention proposals in that they are particularly restrictive in some respects but lacking in others. Not a happy set of proposals, as the Lehne report explains.
I basically want to talk about the report on visa requirements for third country nationals. Here I have a lot of problems and difficulties. I agree entirely with those speakers from my group who have highlighted the undesirability of introducing complex and difficult-to-operate rules relating to employment conditions, and also the reduction of the age at which family members would be allowed to enter the country. The reference in the Commission proposals to the age of majority is correct and we should not introduce some other factor.
But I must say - and here I think I speak for the majority of British Labour Members - that we really find it difficult to accept that the rights of Member States to respond to changed circumstances by introducing visa requirements should be removed. The difficult situation that we have encountered in Britain with people coming from Slovakia in the last year or so has led the British Government to introduce visa requirements, which were almost unavoidable. It is premature to talk about removing visa requirements for people from Romania and Bulgaria when a number of western European countries are already receiving considerable numbers of asylum-seekers from those countries, some of them with very genuine complaints. Much more needs to be done in these countries in terms of ensuring proper protection for the rights of their minorities before we can think of removing these restrictions.
In all those respects I really could not accept the report as it stands and I shall be voting against those particular parts.
Madam President, the right of asylum is sacrosanct. That is enough said about the grand and noble principle. On no account should the right of asylum be changed in any way, either in the form of a restrictive interpretation of the Geneva Convention by the Member States, or through abuse of the system by interested parties. What we need, on the other hand, is an extension of the principles of the Geneva Convention by means of a regime providing complementary protection to deal with exceptional cases. However, such an extension must in no way aid the interests of those who try to misuse the right of asylum and wish to throw the door wide open to all forms of abuse.
If we are to be effective, we need to find solutions which are pragmatic as well as humanitarian. We must firstly promote transparent solutions at European level and then - instead of pursuing a liberal line of action - seek sensible solutions which guarantee the right of asylum while preventing it from being misused.
I do not think that the Member States are closing their doors to asylum seekers, as is suggested in the Lindeperg report, but they are rightly closing them to illegal immigrants seeking to abuse the system on economic grounds rather than on political grounds. By combating illegal and uncontrolled immigration, the Member States guarantee the right of asylum and prevent our citizens from making asylum seekers outcasts.
Yes to the right of asylum and complementary protection! No to lax and ideological attitudes on this serious matter!
Madam President, I fully endorse the Lindeperg report because it reinforces the right of asylum and provides an adequate response to the strategy paper produced by the Austrian Presidency, which calls into question the international law on refugees guaranteed by the Geneva Convention.
However, I am opposed to the Commission's draft Convention on rules for the admission of third-country nationals. In fact, it proposes an admission and residence policy which conforms with the Member States' most restrictive rules. This is particularly true in the case of employment since it makes national and Community preference one of the key principles of the admission policy.
Was the Commission never informed of the OECD study in which it is acknowledged that there is no close correlation between the influx of foreigners into a country and the increase in the unemployment rate? I nevertheless admit that the adoption of certain amendments has made a significant improvement to the draft. However, I am dismayed at the compromise amendment proposed by the PSE/PPE to Article 7(1) on employment. This amendment not only implies acceptance of the notion of national preference, but it clearly vindicates the system of quotas which would allow each Member State to take from poor countries the manpower and qualified workers it needs.
My group has therefore tabled an amendment to correct what I had hoped was only a mistake until I heard Mrs Terrón i Cusí's speech. My group's final vote will depend on acceptance of this amendment, and I will be requesting a roll-call vote.
The Commission's draft convention does not augur well for the substance of future Community immigration and asylum policy, as provided for by the Amsterdam Treaty. We must warn the organisations of the dangers of this and take action with them to transform the present stumbling blocks into proper reception conditions. I am taking pains to do this.
I reject this notion of a fortress Europe which is inward-looking. We must put an end to this scapegoat strategy which the Minister of the Interior, Mr Schily, also talked about a fortnight ago in the Committee on Civil Liberties and Internal Affairs. However, our French Minister is no better on this subject. He has never addressed the issue of immigrants in terms of the legal implications. He has consistently linked immigration with unemployment, insecurity and criminality, as if evil always comes from elsewhere. The danger of this type of xenophobia - it cannot be called anything other than this - is great, for as Gorki wrote, 'it is preferable to expect the best of man; expecting the worst will only lead him astray'.
Madam President, I wish that Mrs Lindeperg could have had a better time-slot and a fuller House for this debate. Not only is it one of the most important reports we have discussed for a long time, it is also one of the most outstanding. It demonstrates, with depressing sobriety and enormous clarity, that we find ourselves slipping into a human rights dilemma or even a human rights emergency. Many of the Members not here today would, if they were to study this report, very probably have to stop telling the public that asylum, in terms of human rights and international law, is not under attack. It is. Mr Pirker, on the other hand, is an example of someone quite capable of maintaining all his aggressive prejudices despite being in possession of the facts.
I would really like to know how you can escape into Europe. I think you would need to be the invisible man or jump down from a satellite. Otherwise, it will soon be impossible to penetrate this continent famed for its justice and human rights. We have abolished the right to asylum within the European Union, despite the Geneva Convention and current international law. We have simply taken matters into our own hands, and no one is doing anything about it. Outside the EU, we have created a cordon of states that we have lumped together as being safe third countries, thus flying in the face of the Geneva Convention and current international law.
Under the Geneva Convention, an applicant is only entitled to asylum if a justified fear of persecution can be demonstrated. We have changed the criterion to one of proving that persecution is a fact. We are constantly raising the hurdles, creating barriers and imposing new conditions, so that it has become virtually impossible to get into Europe. The end result is mass deportations, children held in pre-expulsion detention centres, families torn apart, and refugees being repatriated to countries where they are in danger of life and limb. That is where we now stand in the European Union, which when it wants to implement something like the internal market, the euro or competition law, applies itself with great determination, but which is achieving less and less when it comes to human rights and democracy, the underlying principles of the Union.
Madam President, Mr Lehne's report gives me the opportunity once more to denounce the excesses of Europe's emigrationism . Immigration policy is and must remain the responsibility of each Member State. I reject the outright harmonisation of immigration policies, the right of asylum, and criminal and judicial procedures that is advocated by Brussels. A healthy state is first and foremost a state which controls its influx of immigrants and makes it possible for its nationals to work and go out in the evening in complete safety.
We will vote against this report which protects non-Community nationals and damages the interests of European nationals, and which encourages family reunification even where a family unit is not legitimate or recognised as such in the eyes of the law, since it talks about partners. What is more, we want to offer jobs to foreigners when seven million people in our own country are unemployed or live below the poverty line. I would point out that according to this report, a contract of employment will be sufficient to obtain refugee status. If adopted, these various amendments will undoubtedly turn our Europe - which is already an open door when it comes to immigration - into a Europe where the floodgates are opened to what will become a spate of immigrants.
Some Members of Parliament talk to us about populism, electioneering and racism. But they do not live in the so-called problem areas. It is the poorest and weakest people who put up with this type of situation, and this can no longer be tolerated. It is unthinkable that those who advocate jobs and security in Europe could support such initiatives which are destructive to our countries and people. I for my part will not do so. Allow me to remind you of the famous words of one of our colleagues, who said that we cannot take all the troubles of the world upon our shoulders.
Madam President, ladies and gentlemen, I am pleased that most of us in this House are not of the same opinion as Mrs Stirbois - thank goodness! - and that the majority of us see refugees in a different light. I confess that I am now finding it difficult to keep to the subject I had actually planned to speak about, that is Mr Lehne's report on visa policy. We have been discussing this subject ever since I have been in Parliament. Our discussions on how to formulate arrangements giving people from third countries legal access to the European Union spanned the whole of the previous legislature.
The judgment of the European Court of Justice - as Mr Lehne has already said, Parliament took this to court - still failed to clarify the degree of consistency we should apply to this question. My group has also taken the line that if we want to retain our credibility we should give our opinion on both the Council and Commission proposals. But as we have found ourselves in a state of deadlock with the forthcoming ratification of the Treaty of Amsterdam, we expect that once it has been ratified and the Treaty has come into force, the Commission will submit the new proposal it has announced without delay, and that the amendments from Parliament that we are voting on tomorrow will appear in the new proposal.
Nevertheless, I agree with the rapporteur that the procedure for granting visas should comply with the same requirements and procedures in all the Members States. The fact that there is a visa requirement for certain third-country nationals does not mean that the relevant procedures should be unjust or even discriminatory. Yet that is very often the case at present. People who need a visa for relatives or business visitors or for youth and student exchanges should be given clear information on the documents required and the time taken to issue a visa when they submit an application. We know all too well that waiting times of six months are frequent, with all the costs that implies.
The authorities in the Members States should have to observe clear guidelines in this area, to make the process both transparent and humane. Article 62 in fact requires uniform conditions and procedures in this field. We also hope that incorporating the Schengen Agreement into the Treaty will at last make it possible to draw up a single European list of third countries whose nationals require a visa for travel into the EU.
Many members of my group also believe that both Romania and Bulgaria should be deleted from the list, something Parliament has indeed been advocating for the last four and a half years. It cannot be right that countries with whom we have association agreements are still at a disadvantage and are still on this list. I often go to Romania and Bulgaria myself. When you see how things are going there, you are bound to conclude that this needs to be changed, because both these countries have already made great efforts ...
The President cut the speaker off
Madam President, even though the two Lehne reports are extremely important, I am only going to refer to the Lindeperg report, as it would be impossible to talk about all of them in the two minutes I have available.
I should firstly like to welcome and thank the rapporteur for demonstrating her ability for dialogue and for constantly seeking solutions. Of course, when such solutions have not been forthcoming, she has sought to point out discrepancies in a way that I consider to be very constructive.
The rapporteur is aware that many of us, and in my view, a broad majority in the House, agree with her objectives. As she points out, these complementary schemes of protection must be harmonised so that those who genuinely merit a specific form of protection, but who do not meet the conditions laid down in the Geneva Convention, can receive it. Therefore, we must not lower ourselves to the level of popularity-seeking, because this is ultimately the worst enemy of those who are or who should be allowed to enter under the terms of the Geneva Convention, and those for whom complementary forms of protection must be found.
The two amendments tabled by the ARE Group, which Mrs Lindeperg wanted to accept and which I hope she does not accept, are a clear example of this. I hope they will be rejected because they are really the epitome of what Parliament is not able to do. Whether we like it or not, the Geneva Convention says what it says and, Mrs Lindeperg, there are other people who are qualified to interpret it apart from the United Nations High Commissioner, including the Member States' high courts. However, this is something that appears to have been overlooked.
We obviously cannot try to change the Geneva Convention and say that it protects homosexuals. That would be impossible because in order to change the Geneva Convention, we must use all the traditional instruments of international law. And, were we to do this, in short, we would merely be prejudicing those groups - and potentially even homosexual groups - in need of adequate protection, protection that is not provided for in the Geneva Convention. Indeed, the complementary measures we are currently seeking are, in fact, aimed at those groups.
Madam President, Commissioners, I should like to begin by saying something about the Convention on rules for the admission of third-country nationals. Mr Lehne's report and the Commission proposal are extremely important elements of what should become a common immigration policy. A European approach is particularly important here because the differences that currently exist between the Member States undermine not only the free movement of persons, as Mr Lehne said, but also, in my view, the rights that we grant to immigrants. This is why a European approach is so important.
I must admit that the view that Parliament is putting forward today does not exactly fill me with enthusiasm. Even here in the House there is not a majority in favour of opening the door a little wider for further immigration. Of course, I realise that this is a highly sensitive issue with its connotations of unemployment and social exclusion. But the main point is that there are still people, even here in the Chamber, who constantly manage to present immigration as a threat and as something that will inevitably bring an increase in crime, thus encouraging xenophobia and making the whole issue taboo. I hope that some day the majority will support the view that migrants not only need Europe, but also that Europe needs migrants, if only for the sake of our own labour market and demographic development.
It is important to have this report, because these proposals ensure that European harmonisation will not be harmonisation downwards. The references to quotas and measures deliberately allow those Member States which have a broader policy the scope to implement it. We are not defending quotas as such, but as some countries already have them, it is important for us to support them. This also guarantees that families have the right to be reunited. We must learn to accept that people do not migrate temporarily - these are men, women and children who are entitled to a family life.
I would like to say a few words about the report by Mrs Lindeperg, on which I congratulate her. I am particularly pleased that there is broad support for this report in the House at long last, as an additional status is absolutely necessary. Many countries such as Belgium only have a 'tolerance status' with complementary forms of protection, and this has particularly damaging consequences. It causes uncertainty for the refugees in question, and uncertainty for society, because having residents with no rights in an insecure position is not good for any society. So we really need an additional status in Europe.
All I would add is that in December 1998, the Council of Ministers of Justice and Home Affairs put these two important issues that we are discussing today on the agenda for the forthcoming legislative period, but with such an unreasonable deadline that there is a danger that it could become a long-term project or even be shelved altogether. So I think it is particularly important that Parliament should today send a political signal to the Commission, and via the Commission to the Council, that we in the House want to tackle these two sensitive and difficult issues, and I hope that this will then lead to a clear signal being given not in five years, not in twenty years, but at the Tampere summit that we need solutions to them.
Madam President, ladies and gentlemen, many speeches on asylum and refugees in Europe remind me of Bertold Brecht's famous play 'The Good Woman of Szechuan', in which the main character has to work hard at night as a realist to put right the damage she has done as a philanthropist during the day. We are being urged to drop the visa requirement for Romania and Bulgaria, yet any security specialist can show that this would promote organised crime, traffic in human beings and drug smuggling. Where does that leave our concern for our citizens' security?
Here in Europe, we quite rightly accept refugees and people facing political persecution. There is no dispute about that, as every right-minded person knows. However, there are also numerous economic refugees who can neither come here nor remain here permanently, and now Mrs Lindeperg is proposing that we should accept everyone coming from countries where there is widespread violence, internal conflict, or other circumstances which have severely disrupted public order.
My dear Mrs Lindeperg, this definition applies to three quarters of Africa and half of Asia. So provision is to be made for measures to ensure that all these people are integrated into social and economic life - not forgetting that we have 20 million unemployed in Europe - and at the same time, if they are rejected, they can lodge an appeal with suspensory effect! Mrs Lindeperg, that may well earn our respect and you may deserve our sympathy, but it will not win our vote for your report. It is high time we limited immigration into Europe. Only then will we have a chance of integrating those who already live here, and that should be our priority.
Mr President, firstly I should like to congratulate the two rapporteurs, Mr Lehne and Mrs Lindeperg on the enormous amount of work they have put into the three reports we are discussing jointly this evening. I can support Mrs Lindeperg's report without hesitation. It must be sensible when subsidiary protection issues will be an area of growing importance for the EU, for Member States to operate similar procedures and a similar level of social provision for all refugees.
With respect to Mr Lehne's report on the admission of third country nationals, one can only share the report's view that the draft convention is unbalanced with unnecessary rigidity in many areas and with unworkable elements in others. However, despite my acknowledgement of Mr Lehne's hard work, I have some problems with his report on visas for third country nationals. The main areas of difficulty are: firstly, the fact of his adding to the visa-required list a visa-exempt list; secondly, the ruling-out of Member States' right to impose national visa regimes in certain circumstances like those we have experienced in the United Kingdom recently; thirdly, while I acknowledge the progress made by the Bulgarian and Romanian authorities in combating illegal immigration, the reality is that significant numbers of Romanian and Bulgarian nationals continue to make poorly-founded claims for asylum in Member States of the European Union.
Despite this, however, I intend to support the report, primarily because I completely endorse the rapporteur's view that visas should be not be required for individuals who hold residence permits in any state in the Union. As long as he continues to press the point that residents of the European Union should have the same rights and same duties as citizens I have to be in favour of this report.
Madam President, Mr Lehne and the Committee on Civil Liberties and Internal Affairs have spent a great deal of time familiarising themselves with the Commission's proposal relating to the Convention on rules of admission, and I appreciate their efforts. I have followed with particular interest the various twists and turns of the committee's deliberations. Numerous demands have been made, many of which touch on one or two issues that are absolutely central to the proposal. It is those that I should now like to comment on.
The first concerns family reunification, which is a fundamental right laid down in international law. The Member States of the Union, through international agreements, have established the importance of the family for the welfare and well-being of the individual. This bodes well for agreement on a common line to be followed, but as ever, the question is how far should we go? The concept of family varies from one Member State to another, and the same applies to age limits. In both instances, my proposal means a step towards a closer approximation within the Union. The discussions in the Council of Ministers will show whether there is scope to advance our positions further, which the Commission naturally welcomes.
Secondly, integration requires stability and a long-term perspective. The objective must be that immigrants are able to live under the same conditions as those enjoyed by European citizens, a vision that should run through all the policy initiatives on immigrants. Consequently, our proposal also addresses the question of the rights to be offered to Europe's immigrants. In this respect, my first thoughts are focused on the nationals of third countries who have lived legally in Europe for many years. In the proposal, we have identified the following basic areas in which we think our citizens and immigrants should receive the same treatment: access to the labour market and freedom to pursue an activity as a self-employed person, basic education, vocational training, trade union rights, freedom of association, and access to the housing market and social assistance. We have also taken up the question of freedom of movement for nationals of third countries. For example, it would be reasonable for permanently domiciled immigrants to apply for jobs that are not filled in other Member States. The alternative is a segregated Europe with all the attendant problems of discrimination, social tension and instability.
As one might expect, the views in the Council of Ministers differ widely on this issue. Consequently, I had hoped to be able to count on a clear expression of support from the European Parliament. Now it seems as though this is not to be, which is deeply disappointing. Nevertheless, I have no intention of withdrawing the Convention.
The underlying causes of current migration are largely unchanged. People are looking for a better life for themselves or their children. There are no longer any uninhabited continents, and migrants therefore look for places which they can physically reach. Europe will continue to be an attractive destination, a state of affairs we should accept as permanent and normal, instead of regarding it as a passing and somewhat dramatic occurrence.
Furthermore, a strategy for a common policy on migration is a natural consequence of integration and the idea that similar social and economic conditions should prevail throughout Europe, with no one being left behind. I would assume that the ideas contained in the Lehne report will be taken into account in the forthcoming negotiations. Naturally the Commission will do its best to ensure that progress is made.
Mrs Lindeperg, in her report, addresses the issue of protection for people who flee their homes but do not fulfil the requirements laid down in the Geneva Convention relating to the Status of Refugees - what we sometimes call supplementary forms of international protection. The rapporteur urges the Commission to begin work at the earliest opportunity on harmonisation of the European Union's asylum policies. I am sure the House will be pleased to learn that this work is already in hand.
As a beginning, I have put forward a proposal for a directive on asylum procedures within the Union. At the request of the German Presidency, I will soon be submitting a working document on the subject. The aim is to begin discussions on the points at issue as early as the spring.
Secondly, we have now begun work on adapting the Commission's proposals on temporary protection and burden-sharing to meet the requirements of the new Treaty. As you know, we have been putting in a great deal of hard work on this since the Commission submitted its original proposal in 1997. The issue will be discussed for the third time at ministerial level during the informal meeting of the Council in Berlin at the end of the week. But despite all this, the Member States are still a long way from reaching a decision. If there is no agreement by the time the new Treaty enters into force, we shall have no alternative but to submit entirely new instruments. In my view, this is what will happen.
Thirdly, the adaptation of the Eurodac Convention is another major task. Last December, the Council of Ministers decided to freeze work on Eurodac, wishing to wait until the Amsterdam Treaty had entered into force before further negotiations. During the meeting, the Commission was also asked to submit a new proposal in the form of a regulation. Such an adaptation of Eurodac will mean a great deal of work, and it goes without saying that it should begin immediately.
The work on this area alone will take up much of the time between now and next June. In the longer term, the new Treaty stipulates minimum standards for supplementary protection. This is in fact mentioned as a key point in the action plan on freedom, security and justice which the Council approved on 4 December.
Asylum policy in general and supplementary protection in particular will accordingly be the focus of considerable attention during the coming years. Consequently, the Lindeperg report makes a welcome and constructive contribution to the discussion on the future direction of asylum policy in Europe.
Madam President, my thanks to Mr Lehne for his excellent report. This consultation of the European Parliament completes the process that began with the annulment by the Court of Justice in June 1997 of Regulation No 2317/95 laying down the list of third countries whose citizens had to be in possession of a visa. We need first to put this into context.
The regulation that was annulled was based on Article 100c of the Maastricht Treaty. According to that article, Community jurisdiction in relation to visas is limited, firstly, to determining the third countries whose nationals must be in possession of a visa when crossing the external borders and, secondly, the introduction of a uniform format for visas.
If it has to be adopted before the entry into force of the Treaty of Amsterdam, the new regulation will be adopted by the Council again on the basis on Article 100c. That circumstance, which cannot be avoided, makes matters still more complex. This tricky situation has been well depicted by Mr Lehne, and some of your amendments reflect this.
My view is dictated by the evolving legislative context. I wish also to draw attention to the prospect of incorporating into the Union the progress achieved through the Schengen Agreement and its consequences for visa policy.
I turn now to the amendments, which I shall separate into two categories: first of all, there are many amendments based on the evolving legislative framework that I have just described and which I would roughly classify as anticipatory amendments: Amendment No 1, concerning the title, describes the regulation as provisional; Amendments Nos 3, 7 and 11, relating to the recitals, include a number of references to changes that will be introduced by the Treaty of Amsterdam. But when we look at the actual articles of the regulation, the amendments I have described as anticipatory are incompatible with the provisions of the current Article 100c. Let me cite to you, by way of example, Amendments Nos 18, 19, 20 and 21, concerning the various aspects of visa issue, an area that is not at the moment - and I stress for the moment - an area of Community responsibility. In these circumstances, it is not legally possible for the Commission to accept those amendments which anticipate an area of Community jurisdiction that will not exist until the Treaty of Amsterdam enters into force.
Secondly, the European Parliament is proposing a number of amendments that fall perfectly within the scope of Article 100c: these respect the parameters of that article, but we do have to consider them, paradoxical though this may seem, in the light of the forthcoming entry into force of Amsterdam. I can explain this better by taking as an example Amendment No 5 concerning the criteria for determining which countries will be subject to the visa requirement. The way in which this issue is dealt with, viewed in terms of the existing Article 100c, will be significantly different once Article 62(2) of the Treaty of Amsterdam has given the Community the additional authority to draw up the list of countries whose citizens will not be required to be in possession of a visa. The prospects for achieving total harmonisation of visa policy, something which Parliament wants, moreover, therefore mean that we have to look again at the issue wearing our Amsterdam-tinted spectacles, so to speak. I do not, however, wish to be absolutely negative about the possibility of accepting the amendments Parliament is proposing as part of the new consultation on the following regulation. The prospect of the now imminent entry into force of the Amsterdam Treaty will bring about profound changes with regard to visas; new powers will be transferred to the Community in relation to the measures to be adopted in these sectors. The Treaty of Amsterdam has set definite time-limits, while the recent Commission and Council action plan on the area of freedom, security and justice actually provides for more rapid adoption of some visa-related measures.
The Community must shoulder the obligations its new powers bring with them, and the Commission will have to assume its own responsibilities without delay. I can assure you that the work Parliament has done as part of this new consultation will not have been in vain. I am also certain that some of the proposed amendments will be largely taken into consideration in the new proposal for a regulation that the Commission has included in its own programme of work, on which Parliament has recently delivered its opinion.
I shall conclude, Madam President, with a reference to the question that has been raised concerning Bulgaria and Romania. The inclusion of a third country on the common list of countries whose citizens have to have a visa is based on an assessment of the main criteria involving the risks to security and the threat of illegal immigration. Having said that, the assessment made at the time the regulation is adopted is not set in stone. And with that in mind, the Community and Bulgaria and Romania have on several occasions in recent months had the opportunity of discussing this problem, which has a variety of implications. From those various contacts, through the association councils at ministerial level and through correspondence, it has become apparent that Bulgaria and Romania are making considerable efforts, not least with the help of the Union and supported by the PHARE programme, in a whole range of important areas, with a view to the decision that will have to be taken on their inclusion in the common list. Without entering into detail, I would just mention the strengthening of controls at external frontiers, the conclusion of readmission agreements with other states, security of travel documents, the fight against crime and so on.
The progress that has been made is, I assure you, being closely monitored, thanks to the presence of experts in the field. The view of the European Parliament will probably be a decisive factor as far as the Commission is concerned, at the proper time, once the Amsterdam Treaty has entered into force.
Thank you for that speech, Mr Monti, and for the explanations you have given to the House.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Classification, packaging and labelling of dangerous preparations
The next item is the recommendation for second reading (A4-0020/99), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (8956/98 - C4-0537/98-96/0200(COD)) with a view to adopting a European Parliament and Council Directive concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (Rapporteur: Mrs Baldi).
Madam President, ladies and gentlemen, this proposal for a directive is designed to replace, expand and revise Directive 88/379/EEC, in an effort to harmonise the rules on the classification, packaging and labelling of dangerous preparations placed on the European market. It therefore facilitates free movement and seeks to avoid creating obstacles to trade, at the same time guaranteeing a high level of protection for human health and the environment.
On 26 June 1997, the European Parliament delivered its opinion at first reading, adopting 26 amendments. Subsequently, on 23 September 1997, the Commission tabled an amended proposal and, on 24 September 1998, the Council unanimously adopted its common position, taking on board 12 amendments unchanged, accepting two in principle and rejecting 12.
Although this second reading takes up the fundamental points approved at first reading, we also have a range of new and interesting elements, such as the specific reference to animal welfare and the obligation to use suitable alternatives to animal testing whenever possible; there is also the extension of hazard classification and labelling requirements to cover pesticides, with the label specifically stating: 'To avoid risks to man and the environment, comply with the instructions for use'. Furthermore, a clearer and less complicated procedure is provided for requesting confidentiality for harmful and irritant substances, allowing the industry to protect its own know-how and thus remain competitive on the global market, while at the same time guaranteeing a high level of protection for consumers. The proposal also requires safety data sheets to be provided, and this requirement must therefore be extended to cover non-classified preparations, such as for instance industrial detergents containing substances dangerous to the environment. This is an important point, because the safety data sheets are mainly of use to specific users and experts in the sector.
The mandatory information on the label also applies in the case of preparations containing at least one substance classified as sensitising, present in concentrations equal to or in excess of 0.1 % That limit, lower than in the past, means that the preparation will have to be labelled, bearing a warning for individuals who may be sensitive to it. Finally, we have the introduction of transitional arrangements for Finland, Sweden and Austria, which had pointed out at first reading that they would have problems.
The intention has thus been to rationalise and harmonise the existing legislation in relation to chemical substances, and even though those not directly involved may find the proposal hard to understand, we do need to be aware of the role of this House. I any event, the danger a product presents is assessed by determining its characteristics by reference to its physical and chemical properties, those of its properties that have effects on health, and those that affect the environment.
I would point out to the House that, as compared with the 1988 proposal, this proposal introduces changes designed to extend the scope of the directive in relation to dangerous preparations to the following five new sectors: classification and labelling in terms of environmental risks, plant health products and biocides, non-classified dangerous preparations, explosives and the labelling of some sensitising substances.
I thought it appropriate to retable at second reading three of the 12 amendments rejected by the Council. Those amendments, which were unanimously approved by the Committee on the Environment, Public Health and Consumer Protection on 20 January this year, are: Amendment No 1 concerning comitology, the intention of which was to restate a fundamental principle of the European Parliament. In this instance, we refer to consultation of a type A committee, made up therefore of one representative per Member State and chaired by a Commission representative, which is able to adopt the proposed measures should the Council fail to respond, subject to consultation. Type B committees cannot adopt any measure without the Council's agreement. I have retabled Amendment No 2 concerning the possibility of using tests already in existence to assess possible risks to the environment, thus making it unnecessary to develop further methods; and finally, there is Amendment No 3 which simplifies the text of the information given on the label of preparations containing sensitising substances.
If the House adopts these amendments, since the directive is based on Article 100a, we shall have to appoint a delegation from the European Parliament as soon as possible to take part in the conciliation committee, in accordance with Rule 75 of the Rules of Procedure.
There is no question that the work which has been done to achieve the widest possible degree of consensus has been particularly demanding and exhausting, but I believe it is crucial to draw up a directive that takes account of the health of consumers, the different laws of the Member States and the needs of manufacturers of dangerous products. The labelling of dangerous substances and preparations is thus a vital way of ensuring that easily comprehensible information on the dangers of the product is provided faster. Consumers must be protected when purchasing and using certain products by giving them clear, accurate and simple information which sets out the risks.
The aim of this report is to group together in a single act all the existing Community legislation on dangerous preparations, and it concerns hundreds of thousands of products, destined both for European consumers and more specialised operators. If this new labelling is approved, and this also involves classification and packaging in the light of the potential danger, it will be easier to recognise and use any kind of product in the most appropriate way.
Madam President, it is once again time for us to discuss important health and environmental questions at an hour that is scarcely popular either with those responsible for the report or us who are involved in the debate. It is a remarkable coincidence that in Strasbourg environmental work always seems to take place on Tuesday nights.
In every other way, the report we are discussing tonight is very important. It concerns many citizens of the European Union, since it deals with the classification and labelling of dangerous preparations. The topic is particularly relevant for Finland, Sweden and Austria, for whom the problem of regulating chemicals was a matter of concern in their membership negotiations. Transitional arrangements were made for all three countries allowing them to retain for a time their own legislation on chemical preparations, which was more stringent than that in force in the Union.
I have to admit that I had serious misgivings during the first reading of the directive. The position adopted by the rapporteur and then by the Commission was, in my view, far too lenient, bearing in mind the dangers associated with chemicals. Consequently, we had a fairly intensive discussion on the subject at first reading and, as a result, the outcome now looks quite promising.
Many of the earlier amendments have considerably sharpened up the wording of the document, thereby bringing into focus the health aspects for European citizens. It is particularly important from the point of view of those people who have to work with these types of chemical preparations every day. The obligation to provide safety data sheets means that information is available both on the components of the preparations and on how they should be handled. It is essential that everyone has access to these data sheets, regardless of the size of the enterprise - everyone is entitled to a safe working environment. Classification and labelling should not only be carried out where the danger is apparent or life-threatening, but also where the preparations are allergy-forming, cause irritation or are harmful to the environment.
In other words, the rapporteur has done a good job and deserves to be congratulated. The classification of preparations is not an easy subject to discuss, but Mrs Baldi has certainly succeeded. Nevertheless, I should just like to bring up a minor point if I may. Even though it was agreed in committee, I cannot really see the point of Amendment No 1. Perhaps we are only further complicating a matter which should really have left Parliament as quickly as possible once a decision had been reached. But the card has been played, and now it is up to the Commission to make a move.
For the future, let us hope that many more alternatives are found to replace these dangerous preparations, so that we can be spared having to discuss how they are to be regulated and concentrate on finding substitutes instead. None of these preparations can be said to enhance either the environment or people's health in the long term. We must therefore begin by doing our best to find suitable substitutes.
Madam President, the title of this debate is so boring that many people must believe it makes no difference. But behind the words packaging, classification and labelling of dangerous preparations there are some important rules for the environment and, above all, for the working environment. In practical terms, the common position means that painters will now have information about what they are working with. From 1 July 2000, volatile organic solvents will be labelled for their narcotic effects. You may ask yourselves whether this kind of information ought not to be a human right. The improper use of organic solvents was already causing problems 20 years ago. In Denmark, we call it the painter syndrome. Now we are going to get the safety data sheets for which Denmark has been campaigning for many years. We have finally silenced the oil industry, which tried to block the directive with every means at its disposal. The idea that painters are less intelligent than other people has been dispelled for ever, and can in future only be used in history books as an example of how a debate can sometimes degenerate for economic reasons. It should be clear to everyone that the EU is developing in the right direction and that the working environment and public health are now being improved, which is the only way to go if the EU project is to have public support. We will now continue the good work of gaining recognition of the long-term effects of solvents on the sense of balance, hearing and sight, and explaining the effects of hormone-like chemicals. Chemicals are still on our agenda in the EU.
Madam President, on behalf of the Commission, I should like to congratulate Mrs Baldi on a very worthwhile effort. There has been excellent cooperation on this highly technical proposal. Thank goodness we have finally reached the last stage before adoption. The proposal particularly concerns Finland, Sweden and Austria, and it offers an acceptable solution to the difficulties they experienced over their existing legislation on the products in question and pesticides in their membership negotiations. As we know, this led to temporary transitional arrangements for those countries.
At first reading, the European Parliament supported the proposal's underlying principles. At the same time, Parliament had to decide on the 26 amendments, which were also adopted. The Commission was able to include the majority of these in the common position, and the discussions in the Council also produced results. In the Commission's view, the common position adopted by the Council meets both the objectives laid down in Article 100a of the Treaty, namely the establishment and functioning of the internal market and a high level of protection. Furthermore, the proposal also takes account of the needs of new Member States. Consequently, the Commission is endeavouring to ensure prompt adoption of the directive.
Now, at second reading, Parliament has tabled three amendments, all of which the Commission supports. The first aims to change the committee procedure from type 3b to type 3a, which marks a return to the Commission's original proposal. It so happens that this was the position we adopted in the Council, but it was unanimously voted down. We still think that this amendment would make it easier to carry through the directive. The second amendment, which we also accept, is intended to clarify and improve a particular provision. The third amendment, which the Commission had already approved at first reading, was as you know rejected by the Council, so we would like to retable this amendment as well.
The Commission warmly welcomes the practical approach adopted by Parliament in only submitting three amendments at this reading. As I have already said, the Commission finds all three acceptable. Naturally, I hope the Council will also give its approval, so that we can avoid conciliation. It is now up to Parliament and the Council of Ministers to make a decision.
Thank you, Mrs Gradin. I am also sorry, Mrs Hulthén, that there are not more Members here to follow the debate on this very important report, but that is how things are.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The sitting was closed at 0.10 a.m.